Exhibit 10.1

EXECUTION COPY

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

Dated

January 31, 2007

between

Alliance Energy Renewables, LLC

and

Mirant New York, Inc.

1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

2

1.A

 

Defined Terms

 

2

1.B.

 

Interpretation

 

10

 

 

 

 

 

ARTICLE II SALE AND PURCHASE OF THE MEMBERSHIP INTEREST

 

11

2.01

 

Membership Interest to be Sold

 

11

2.02

 

Purchase Price and Payment

 

11

2.03

 

Adjustments to the Purchase Price

 

11

2.04

 

Allocation of Purchase Price

 

14

 

 

 

 

 

ARTICLE III THE CLOSING

 

15

3.01

 

Time and Place; Effective Time of Transfer

 

15

3.02

 

Deliveries by Seller

 

15

3.03

 

Deliveries by Purchaser

 

16

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 

16

4.01

 

Power to Sell the Membership Interest

 

16

4.02

 

Corporate Organization

 

16

4.03

 

Due Authorization and Execution; Valid and Binding Agreement; No Violation

 

17

4.04

 

Capitalization

 

17

4.05

 

Licenses and Permits; Consents and Approvals of Governmental Authority

 

18

4.06

 

Financial Statements

 

18

4.07

 

No Undisclosed Liabilities

 

18

4.08

 

Absence of Certain Changes

 

18

4.09

 

Real Property Leases, Easements and Licenses

 

19

4.10

 

Litigation

 

19

4.11

 

Subsidiaries

 

19

4.12

 

Taxes

 

19

4.13

 

NYISO

 

19

4.14

 

Bank Accounts

 

19

4.15

 

Compliance with Law

 

20

4.16

 

Material Contracts; Contracts with Affiliates

 

20

4.17

 

Consents

 

20

4.18

 

Title to Assets

 

20

4.19

 

No Other Representations or Warranties; Disclaimer

 

21

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

22

5.01

 

Corporate Organization

 

22

5.02

 

Authorization

 

22

5.03

 

No Violation

 

22

5.04

 

Consents and Approvals of Governmental Authoritiess

 

22

5.05

 

Litigation

 

23

 

i


--------------------------------------------------------------------------------


 

5.06

 

Brokers

 

23

5.07

 

“AS IS” SALE

 

23

5.08

 

Due Diligence Inspections and Reviews

 

23

 

 

 

 

 

ARTICLE VI CONDUCT OF BUSINESS PENDING THE CLOSING

 

23

6.01

 

Regular Course of Business

 

23

6.02

 

Amendments

 

23

6.03

 

Capital Changes

 

24

6.04

 

Environmental Remediation; Requirements of Governmental Authorities

 

24

 

 

 

 

 

ARTICLE VII COVENANTS OF THE PARTIES

 

24

7.01

 

Reasonable Access

 

24

7.02

 

Confidentiality

 

24

7.03

 

Hart-Scott-Rodino Act

 

25

7.04

 

Access to Records;

 

25

7.05

 

Regulatory and Other Authorizations and Consents

 

25

7.06

 

Employee Matters

 

26

7.07

 

No Public Announcement

 

26

7.08

 

Certain Amounts Owed To Seller and Its Affiliates

 

26

7.09

 

Provisions Relating to Treatment of Assets and Liabilities of the Company Under
the Plan

 

26

7.10

 

Break-Up Fee

 

27

7.11

 

Further Assurances

 

27

7.12

 

Supplements to Schedules

 

27

7.13

 

Tax Matters

 

27

7.14

 

Required Consents

 

28

7.15

 

Bankruptcy Court Orders and Related Matters

 

29

7.16

 

Purchaser Contact with Vendors and Employees

 

32

7.17

 

Taxes, Prorations and Closing Costs

 

32

7.18

 

Acknowledgement by Purchaser

 

33

7.19

 

No Recourse

 

33

7.20

 

Advice of Changes

 

33

7.21

 

Casualty Loss

 

33

7.22

 

Post Closing — Information and Records

 

35

7.23

 

Insurance

 

35

7.24

 

Use of Certain Names

 

35

7.25

 

Settlement Agreement

 

36

7.26

 

Registration of Company with NYISO

 

36

7.27

 

Gas Transportation and Balancing Services Agreement

 

36

7.28

 

Air Title V Permits (Hillburn and Shoemaker Facilities)

 

37

7.29

 

Assignment of Certain Purchase Orders

 

37

 

 

 

 

 

ARTICLE VIII MUTUAL CONDITIONS

 

37

8.01

 

HSR Act

 

37

8.02

 

Regulatory and Other Authorizations and Consents

 

37

8.03

 

Orders

 

37

 

ii


--------------------------------------------------------------------------------


 

ARTICLE IX CONDITIONS TO PURCHASER’S OBLIGATIONS

 

38

9.01

 

Representations and Warranties True

 

38

9.02

 

Performance

 

38

9.03

 

Certificates; Evidence of Compliance

 

38

9.04

 

Board Resolutions

 

38

9.05

 

Bankruptcy Court Orders

 

38

 

 

 

 

 

ARTICLE X CONDITIONS TO SELLER’S OBLIGATIONS

 

38

10.01

 

Representations and Warranties True

 

38

10.02

 

Performance

 

39

10.03

 

Certificates

 

39

10.04

 

Board Resolutions

 

39

10.05

 

Pending Insurance Claims

 

39

10.06

 

Bankruptcy Court Orders

 

39

10.07

 

Termination of Gas Transportation Agreement

 

39

10.08

 

Modification of Title V Permits

 

39

 

 

 

 

 

ARTICLE XI SURVIVAL AND INDEMNIFICATION

 

39

11.01

 

Survival

 

39

11.02

 

Indemnification

 

40

11.03

 

Limitations on Indemnification

 

42

11.04

 

Purchaser’s Release of Seller

 

42

11.05

 

Mitigation and Limitation on Claims. Notwithstanding anything to the contrary
contained in this Agreement:

 

43

 

 

 

 

 

ARTICLE XII TERMINATION AND REMEDIES

 

43

12.01

 

Rights To Terminate

 

43

12.02

 

Specific Performance

 

44

12.03

 

Purchaser’s Remedies

 

45

12.04

 

Seller’s Remedies

 

45

12.05

 

Effect of Termination

 

45

 

 

 

 

 

ARTICLE XIII MISCELLANEOUS PROVISIONS

 

46

13.01

 

Commissions and Finders’ Fees

 

46

13.02

 

Amendment and Modification

 

46

13.03

 

Waiver of Compliance

 

46

13.04

 

Expenses

 

46

13.05

 

Notices

 

46

13.06

 

Assignment

 

47

13.07

 

Governing Law

 

47

13.08

 

Jurisdiction of Bankruptcy Court

 

48

13.09

 

Effect of Closing Over Known Unsatisfied Conditions or Breached Representations,
Warranties or Covenants

 

48

13.10

 

Dispute Resolution

 

48

13.11

 

Delays or Omissions

 

49

13.12

 

Conflicts

 

50

13.13

 

Counterparts

 

50

 

iii


--------------------------------------------------------------------------------


 

13.14

 

Effectiveness; Binding Effect

 

50

13.15

 

Headings

 

50

13.16

 

Entire Agreement

 

50

13.17

 

No Recourse Against Others

 

50

13.18

 

Third Parties

 

50

13.19

 

Mutual Agreement

 

51

13.20

 

Severability

 

51

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.1

 

Seller’s Representatives

1.2

 

Purchaser’s Representatives

1.41

 

Escrow Agreement

1.45

 

Hydroelectric and Gas Turbine Generating Stations

2.03(c)

 

Pre-Approved Capital Expenditures

3.02

 

Form of Assignment for Membership Interest Transfer

3.02(d-1)

 

Assignment of Insurance Claims

3.02(d-2)

 

Assignment of Claims Against Third Parties

3.03(a)

 

Wire Transfer

4.03

 

Agreements Requiring Consent, Notification, Etc. (Seller)

4.05

 

Consents and Approvals of Governmental Authorities (Seller)

4.07

 

Certain Liabilities

4.08

 

Certain Changes

4.09

 

Real Property Leases, Easements and Licenses

4.10

 

Litigation

4.12

 

Taxes

4.14

 

Bank Accounts

4.15

 

Compliance with Law

4.16

 

Material Contracts

4.17

 

Consents

4.18

 

Title to Assets

5.04

 

Consents and Approvals of Governmental Authorities (Purchaser)

5.05

 

Litigation (Purchaser)

7.15(b)

 

Sale Procedures Order

7.15(c)

 

Sale Order

7.25

 

Cross-Indemnity Agreement

 

v


--------------------------------------------------------------------------------


This MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is made,
as of the 31st day of January, 2007, by and between Mirant New York, Inc., a
corporation organized under the laws of the State of Delaware (“Seller”), and
Alliance Energy Renewables, LLC, a limited liability company organized under the
laws of the State of New York (“Purchaser”).

BACKGROUND

A.            Seller owns a 100% membership interest (the “Membership Interest”)
in Mirant NY-Gen, LLC, a limited liability company organized under the laws of
the State of Delaware (the “Company” or “Mirant NY-Gen”) constituting all of the
outstanding membership interests of the Company. This Agreement sets forth the
terms and conditions upon which Purchaser will purchase the Membership Interest
from Seller.

B.            Subject to the entry of the Bankruptcy Court Orders (as
hereinafter defined) and on the terms and conditions set forth herein, Seller
desires to sell to Purchaser the Membership Interest and Purchaser desires to
purchase the Membership Interest from Seller.

C.            Seller has offered the Membership Interest pursuant to a
competitive bidding process during which Purchaser viewed information concerning
the Membership Interest and completed its Due Diligence Inspections and Reviews
(as defined herein).  The Parties recognize that the Assets (as defined herein)
in these transactions are being sold on an “as is” basis and free and clear of
all liens, claims, encumbrances and interests in accordance with the terms and
conditions herein and that the liabilities of the Company now existing and
hereafter arising through the Plan Effective Date (as defined herein) shall be
satisfied and discharged pursuant to the Plan (as defined herein), at or prior
to the Closing Date.

D.            On July 14, 2003, Seller and certain of its Affiliates, including
Mirant NY-Gen, filed voluntary petitions for relief under Chapter 11 of Title 11
of the United States Code (11 U.S.C. §§ 101, et seq.) (the “Bankruptcy Code”),
commencing cases in the United States Bankruptcy Court for the Northern District
of Texas, Fort Worth Division (the “Bankruptcy Court”), and continue to operate
their respective businesses as debtors and debtors-in-possession.

E.             The Parties recognize that it is in the best interest of Seller
and its Affiliates to pursue the transactions contemplated herein.

F.             Seller and Purchaser are entering into this Agreement to evidence
their respective duties, obligations and responsibilities.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained in this Agreement, each of Seller and
Purchaser agrees as follows:

1


--------------------------------------------------------------------------------



ARTICLE I

CERTAIN DEFINITIONS


1.A          DEFINED TERMS.  AS USED IN THIS AGREEMENT EACH OF THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANING:

1.01        “Action” has the meaning set forth in Section 11.02(a).

1.02        “Affiliate” of a Person means any other Person that (a) directly or
indirectly controls the specified Person; (b) is controlled by or is under
direct or indirect common control with the specified Person; or (c) is an
officer, director, employee, representative or agent or subsidiary of the
Person. For the purposes of this definition, “control,” when used with respect
to any specified Person, means the power to direct the management or policies of
the specified Person, directly or indirectly, whether through the ownership of
voting securities, partnership or limited liability company interests, by
contract or otherwise.

1.03        “Agreement” means this Membership Interest Purchase and Sale
Agreement, together with the Schedules and Exhibits hereto.

1.04        “Air Permits” has the meaning set forth in Section 7.28.

1.05        “Assets” means all of the Company’s tangible and intangible assets
underlying the presentation of such assets on the Company’s Interim Balance
Sheet, as added to or removed during the period from such date to the Closing
Date including, but not limited to, and the Company’s generating plant to the
extent not reflected on said Interim Balance Sheet as a result of being fully
written off or any other similarly situated properties of the Company.

1.06        “Assignments” means, collectively, each of the assignments in the
form annexed hereto as Schedule 3.02, Schedule 3.02(d)(1) and Schedule
3.02(d)(2) to be entered into pursuant to Section 2.01 and Section 2.03(f).

1.07        “Assumed Contracts” means the executory leases, contracts and other
agreements assumed by the Company under the Plan, which agreements shall
include, but not be limited to, any interconnection agreements to which the
Company is a party prior to the Plan Effective Date, all such agreements to be
included in a Schedule to be mutually agreed between the Parties and approved by
the Bankruptcy Court.

1.08        “Auction” has the meaning set forth in Section 7.15(g).

1.09        “Bankruptcy Case” means the voluntary petitions filed by Seller and
Affiliates of Seller, under Chapter 11 of Title 11 of the United States Code, as
amended and the resulting proceeding in the Bankruptcy Court.

1.10        “Bankruptcy Code” means the United States Bankruptcy Code, as the
same may be amended from time to time, in each case as of the relevant date or
dates.

2


--------------------------------------------------------------------------------


1.11        “Bankruptcy Court” has the meaning set forth in paragraph D of the
Recitals hereto.

1.12        “Bankruptcy Court Orders” has the meaning set forth in
Section 7.15(a).

1.13        “Break-Up Fee” has the meaning set forth in Section 7.15(b).

1.14        “Business Day” means a day other than Saturday, Sunday or a day on
which banks are legally required or permitted to be closed for business in the
State of New York.

1.15        “Capital Expenditure” means any additions or changes to or
replacements of property, plant and equipment and any other expenditures or
repairs (including capitalized maintenance costs) that would be capitalized on
Seller’s balance sheet in accordance with Seller’s capitalization policy.

1.16        “Closing” has the meaning set forth in Section 2.01.

1.17        “Closing Date” has the meaning set forth in Section 3.01.

1.18        “Code” has the meaning set forth in Section 2.04.

1.19        “Commercially Reasonable Efforts” means those efforts (i) which are
reasonably foreseeable by the Parties at the time of executing this Agreement,
(ii) which a Party would reasonably expect the other Party to take under the
circumstances in order to satisfy its obligations hereunder, and (iii) which a
Party would undertake for its own benefit under similar circumstances in order
to achieve the results contemplated by this Agreement; provided, however, that
any efforts set forth in clauses (i)-(iii) will not require or include any
expense or conduct not ordinarily incurred or engaged in by Persons seeking to
implement transactions of the type contemplated by this Agreement.

1.20        “Company” has the meaning set forth in the Background section (A) of
this Agreement.

1.21        “ConEd” has the meaning set forth in Section 7.27.

1.22        “Confidential Information” has the meaning assigned to such term in
the Confidentiality Agreement.

1.23        “Confidentiality Agreement” means that certain Confidentiality
Agreement dated September 29, 2006 between Seller and Purchaser.

1.24        “Confirmation Order” means the order of the Bankruptcy Court
confirming the Plan and approving the transactions contemplated therein.

1.25        “Consent Order” means the Consent Order dated July 22, 2005, between
the Company and the New York Department of Environmental Conservation relating
to certain

3


--------------------------------------------------------------------------------


environmental remediation at the Hillburn Facility, as such Consent Order may be
revised, amended or supplemented from time to time.

1.26        “CPR” means the Center For Public Resources, Inc.

1.27        “Cross Indemnity Agreement” has the meaning set forth in Section
7.24.

1.28        “Damages” has the meaning set forth in Section 11.02(a).

1.29        “DEC” means the New York State Department of Environmental
Conservation.

1.30        “Disclosure Statement” has the meaning set forth in Section 7.15(a).

1.31        “Disclosure Statement Order” has the meaning set forth in Section
7.15(a).

1.32        “Dispute” has the meaning set forth in Section 13.07.

1.33        “Disputed Claims” has the meaning set forth in Section 7.09.

1.34        “Down Payment” has the meaning set forth in Section 2.02.

1.35        “Due Diligence Inspections and Reviews” means any due diligence,
inspection or review related to the Membership Interest and Assets and described
in or conducted pursuant to the terms and conditions of the Confidentiality
Agreement.

1.36        “Effective Date” means the date on which this Agreement is executed
by the Parties.

1.37        “Encumbrances” means any mortgages, pledges, liens, security
interests, conditional and installment sale agreements, activity and use
limitations, conservation easements, deed restrictions, easements, encumbrances
and charges of any kind.

1.38        “Environmental Laws” means any Governmental Rule relating to air
emissions, storage and use of hazardous or toxic substances, generation,
treatment, storage, and disposal of hazardous wastes, waste water discharges and
similar environmental matters, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S. C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.).

1.39        “Escrow Agent” means Hiscock & Barclay, LLP.

4


--------------------------------------------------------------------------------


1.40        “Escrow Agreement” means the escrow agreement among Seller,
Purchaser and Escrow Agent dated as of the date hereof substantially in the form
of Schedule 1.41 hereto.

1.41        “Event of Loss” has the meaning set forth in Section 7.21(a).

1.42        “Final Order(s)” means an order of the Bankruptcy Court (i) that is
not the subject of a pending appeal, petition for certiorari, motion for
reconsideration or other proceedings for review, rehearing or reargument; (ii)
that has not been reversed, vacated, modified or amended, is not stayed and
remains in full force and effect; and (iii) respecting which the time to appeal,
to petition for certiorari, to move for reconsideration or to seek review,
rehearing or reargument shall have expired, as a result of which such order
shall have become final in accordance with Bankruptcy Rule 8002; provided,
however, that no order shall fail to be a Final Order solely because of the
possibility that a motion pursuant to Rule 60 of the Federal Rules of Civil
Procedure or Bankruptcy Rule 9024 may be filed with respect to such order.

1.43        “Financial Statements” has the meaning set forth in Section 4.06.

1.44        “GAAP” shall mean generally accepted accounting principles for
financial reporting in the United States.

1.45        “Gas Transportation Agreement” has the meaning set forth in Section
7.27.

1.46        “Governmental Approval” means any authorization, consent, approval,
waiver, exception, variance, order, franchise, permit, license or exemption
issued by, and any registration or filing with, any Governmental Authority.

1.47        “Governmental Authority” means any federal, state, local or other
governmental, regulatory or administrative agency, governmental commission,
department, board, subdivision, court, tribunal, or other governmental
arbitrator, arbitral body or other authority having jurisdiction over the matter
or Person in question.

1.48        “Governmental Rule” means, with respect to any Person, any
applicable law (including, but not limited to, common law), statute, treaty,
rule, regulation, ordinance, order, code, judgment, decree, directive,
injunction, writ or similar binding action or decision duly implementing any of
the foregoing by any Governmental Authority, but does not include Governmental
Approvals.

1.49        “Grahamsville Generating Facility” means the approximately 18 MW
hydroelectric electric generating station located on Route 55A, Grahamsville,
New York, and formerly owned by Orange and Rockland Utilities Inc. and
previously leased to Company, which lease expired on October 31, 2006.

1.50        “Hazardous Substances” means any chemical, material or substance
that is listed or regulated under applicable Environmental Laws as a “hazardous”
or “toxic” substance or waste, or as a “contaminant,” or is otherwise listed or
regulated under applicable Environmental Laws because it poses a hazard to human
health or the environment.

5


--------------------------------------------------------------------------------


1.51        “Hillburn Air Permit” has the meaning set forth in Section 7.28.

1.52        “Hillburn Facility” has the meaning set forth in item 1 on Schedule
1.45.

1.53        “HSR Act” has the meaning set forth in Section 7.03.

1.54        “Hydroelectric and Gas Turbine Generating Stations” means those
stations listed on Schedule 1.45.

1.55        “Indemnifying Party” has the meaning set forth in Section 11.02(a).

1.56        “Indemnitee” has the meaning set forth in Section 11.02(a).

1.57        INTENTIONALLY OMITTED

1.58        “Intercompany Claims” means all claims and causes of action existing
as of the Closing Date  that  the Company has or could have asserted against
Seller or any Affiliate of Seller, including without limitation: (i) all
“claims”, as defined in Section 101(5) of the Bankruptcy Code against Seller or
any Affiliate of Seller, and all causes of action against Seller or any
Affiliate of Seller arising under sections 542, 544, 545, 547, 548, 549, 550,
552(b) and 553 of the Bankruptcy Code or any comparable state law affecting
creditors rights generally, and which constitute property of  the
Company’s chapter 11 estate and (ii) any claims arising with respect to any
accounts receivable due to the Company from Seller or any Affiliate of Seller
that have been assigned to Seller or its designee as further described in
Sections 2.03(a)(i) and 2.03(f) of this Agreement.

1.59        “Interim Balance Sheet” has the meaning set forth in Section 4.06
(ii).

1.60        “Knowledge” or similar phrases in this Agreement means: (i) in the
case of Seller, the actual, current knowledge of Seller’s representatives or the
Company’s representatives listed in Schedule 1.1 at the date of this Agreement
(or, with respect to any certificate delivered pursuant to Section 9.03, the
date of delivery of such certificate), provided that, with respect to any third
party claims against the Company, actual, current knowledge of the
representatives listed on Schedule 1.1 shall be deemed to include actual,
current knowledge of any actual claims or any contingent or potential claims
against the Company; and (ii) in the case of Purchaser, the actual, current
knowledge of Purchaser’s representatives listed in Schedule 1.2 at the date of
this Agreement (or, with respect to the certificate delivered pursuant to
Section 10.03, the date of delivery of such certificate).

1.61        “Major Loss” has the meaning set forth in Section 7.21(a).

1.62        “Material Adverse Effect” means a material adverse effect upon (a)
the business, operations, assets, liabilities, condition (financial or
otherwise) or results of operations of the Company, or (b) the ability of Seller
to consummate the transactions contemplated by this Agreement.

1.63        “Material Contract” has the meaning set forth in Section 4.16.

6


--------------------------------------------------------------------------------


1.64        “Membership Interest” has the meaning set forth in the Background
section at the beginning of this Agreement.

1.65        “MET” has the meaning set forth in Section 4.16.

1.66        “Minor Loss” means an Event of Loss that is not a Major Loss.

1.67        “Mirant Energy Marketing” has the meaning set forth in Section 4.16.

1.68        “Mirant Marketing Agreement” has the meaning set forth in Section
4.16.

1.69        “Mirant NY-Gen” has the meaning set forth in the Recitals hereto.

1.70        “Mirant Services” has the meaning set forth in Section 4.16.

1.71        “Necessary Capital Expenditure” means any Capital Expenditure other
than a Pre-Approved Capital Expenditure or a Remediation Expenditure that, in
the exercise of Prudent Utility Practices, is reasonably necessary for the
continued operation or maintenance of the Hydroelectric and Gas Turbine
Generating Stations or that is required by applicable law. Necessary Capital
Expenditure does not include any Capital Expenditure undertaken primarily to
expand or re-power the Hydroelectric and Gas Turbine Generating Stations.

1.72        “NOx Bubble” has the meaning set forth in Section 7.28.

1.73        “NYISO” has the meaning set forth in Section 7.26.

1.74        “O&R Settlement Agreement” has the meaning set forth in Section
7.25.

1.75        “Party” means either Seller or Purchaser, as the context requires
and “Parties” means, collectively, “Seller and Purchaser”.

1.76        “Person” means an individual, partnership, joint venture,
corporation, limited liability company, trust, association or unincorporated
organization, or any Governmental Authority.

1.77        “Plan” means the Chapter 11 plan for Mirant NY-Gen providing, inter
alia, for (a) the discharge to the fullest extent permitted by the Bankruptcy
Code of (i) all claims against Mirant NY-Gen existing on the Plan Effective Date
with the exception of the Southern Company Claims, and (ii) all liens, claims,
encumbrances and interests in any of the Assets existing on the Plan Effective
Date, (b) the assumption of the Assumed Contracts, and (c) the retention by
Seller of the Membership Interest, as the same may be amended, supplemented, or
otherwise modified from time to time, together with the exhibits and schedules
thereto, as the same may be in effect at the time such Chapter 11 plan is
confirmed by the Bankruptcy Court.

1.78        “Plan Effective Date” means the effective date of the Plan as
defined in the Plan, which shall in no event be sooner than the Closing Date.

7


--------------------------------------------------------------------------------


1.79        “Pre-Approved Capital Expenditures” has the meaning set forth in
Section 2.03(c).

1.80        “Prevailing Bidder” has the meaning set forth in Section 7.15(g).

1.81        “Prudent Utility Practices” means any of the practices, methods and
acts engaged in or approved by a significant portion of the competitive electric
generation industry for facilities similar to the Hydroelectric and Gas Turbine
Generating Stations during the relevant time period or any of the practices,
methods or acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired result at a reasonable cost consistent with good business
practices, reliability, safety, law, regulation, environmental protection and
expedition. Prudent Utility Practices are not intended to be limited to the
optimum practices, methods or acts to the exclusion of all others, but rather,
to be acceptable practices, methods or acts generally accepted in the industry.

1.82        “Purchase Price” means the consideration to be paid for the
Membership Interest as set forth in Section 2.02.

1.83        “Purchaser” has the meaning set forth in the introductory paragraph
of this Agreement.

1.84        “Purchaser Indemnified Parties” has the meaning set forth in Section
11.02(e).

1.85        “Purchaser Required Consents” has the meaning set forth in Section
7.14(a).

1.86        “Records” has the meaning set forth in Section 7.04.

1.87        “Regulatory Approvals” means any regulatory approvals required from
the Federal Energy Regulatory Commission and the New York Public Service
Commission.

1.88        “Related Agreements” means the Confidentiality Agreement, the
Assignments, and the Cross Indemnity Agreement (to the extent applicable).

1.89        “Remediation Expenditures” means expenditures made and to be made by
the Company for remediation work conducted pursuant to (i) the Consent Order and
(ii) the Swinging Bridge Remediation Plan.

1.90        “Review Firm” has the meaning set forth in Section 2.03(a).

1.91        “Sale Motion” has the meaning set forth in Section 7.15(a).

1.92        “Sale Order” has the meaning set forth in Section 7.15(c).

1.93        “Sale Procedures Order” has the meaning set forth in Section
7.15(b).

8


--------------------------------------------------------------------------------


1.94        “Schedules” means the schedules to this Agreement.

1.95        “Section” means a numbered section of this Agreement included within
the Article that begins with the same number as that section.

1.96        “Seller” has the meaning set forth in the introductory paragraph of
this Agreement.

1.97        “Seller Marks” has the meaning set forth in Section 7.24.

1.98        “Seller Required Consents” has the meaning set forth in Section
7.14(b).

1.99        “Seller Taxes” has the meaning set forth in Section 7.15(c).

1.100      “Seller’s Estimate” has the meaning set forth in Section 7. 21(a).

1.101      “Shoemaker Air Permit” has the meaning set forth in Section 7.28.

1.102      “Southern Company Claims” has the meaning set forth in Section
11.02(e).

1.103      “Station” has the meaning set forth in Section 7.21(a).

1.104      “Swinging Bridge Facility” has the meaning set forth in item 5 on
Schedule 1.45.

1.105      “Swinging Bridge Basic Remediation” means the remediation work under
the Swinging Bridge Remediation Plan other than the Unit 1 Fill-In.

1.106      “Swinging Bridge Remediation Plan” means the remediation plan for the
Swinging Bridge Facility approved by the Federal Energy Regulatory Commission in
its letter dated June 14, 2006, as such remediation plan may be revised, amended
or supplemented from time to time.  For purposes of this Agreement, the
remediation work under the Swinging Bridge Remediation Plan shall consist of the
Swinging Bridge Basic Remediation and the Unit 1 Fill-In.

1.107      “Tax” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property (including assessments, fees or other charges based on
the use or ownership of real property), personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated tax, or
other tax of any kind whatsoever, including any interest, penalty or addition
thereto, whether disputed or not, including without limitation, any item for
which a Person’s liability arises as a transferee or successor-in-interest.

9


--------------------------------------------------------------------------------


1.108      “Third Party Claim” means a claim by a Person other than Seller or a
Person related to Seller as described in Section 11.03 or Purchaser or related
to Purchaser as described in Section 11.02.

1.109      “Third Party Sale” has the meaning set forth in Section 7.15(g).

1.110      “Unit 1 Fill-In” means that part of the Swinging Bridge Remediation
Plan consisting of the volumetric “fill-in” of the penstock and tunnel of Unit 1
at the Swinging Bridge Facility.

1.111      “Unit 1 Fill-In Contract” has the meaning set forth in Section
2.03(d)(ii).


1.B.      INTERPRETATION.  IN THIS AGREEMENT, UNLESS A CLEAR CONTRARY INTENTION
APPEARS:

(I)            THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER AND VICE VERSA;

(II)           REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS AND
ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY
THIS AGREEMENT, AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY;

(III)          REFERENCE TO ANY GENDER INCLUDES EACH OTHER GENDER;

(IV)          REFERENCE TO ANY AGREEMENT (INCLUDING THIS AGREEMENT), DOCUMENT OR
INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED OR MODIFIED
AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND, IF
APPLICABLE, THE TERMS HEREOF;

(V)           REFERENCE TO ANY ARTICLE, SECTION, SCHEDULE OR EXHIBIT MEANS SUCH
ARTICLE, SECTION, SCHEDULE OR EXHIBIT TO THIS AGREEMENT, AND REFERENCES IN ANY
ARTICLE, SECTION, SCHEDULE, EXHIBIT OR DEFINITION TO ANY CLAUSE MEANS SUCH
CLAUSE OF SUCH ARTICLE, SECTION, SCHEDULE, EXHIBIT OR DEFINITION;

(VI)          “HEREUNDER,” “HEREOF,” “HERETO” AND WORDS OF SIMILAR IMPORT ARE
REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SECTION OR
OTHER PROVISION HEREOF OR THEREOF;

(VII)         “INCLUDING” (AND WITH CORRELATIVE MEANING “INCLUDE”) MEANS
INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH
TERM;

(VIII)        RELATIVE TO THE DETERMINATION OF ANY PERIOD OF TIME, “FROM” MEANS
“FROM AND INCLUDING,” “TO” MEANS “TO BUT EXCLUDING,” AND “THROUGH” MEANS
“THROUGH AND INCLUDING”;

(IX)           THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”; AND

10


--------------------------------------------------------------------------------


(X)            REFERENCE TO ANY LAW (INCLUDING STATUTES AND ORDINANCES) MEANS
SUCH LAW AS AMENDED, MODIFIED CODIFIED OR REENACTED, IN WHOLE OR IN PART, AND IN
EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED
THEREUNDER.


ARTICLE II


SALE AND PURCHASE OF THE MEMBERSHIP INTEREST


2.01     MEMBERSHIP INTEREST TO BE SOLD.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AT THE CLOSING PROVIDED FOR IN SECTION 3.01 HEREOF (THE
“CLOSING”), SELLER SHALL SELL, TRANSFER AND DELIVER THE MEMBERSHIP INTEREST TO
PURCHASER, AND PURCHASER SHALL PURCHASE THE MEMBERSHIP INTEREST FROM SELLER,
PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE AND THE SALE ORDER.


2.02     PURCHASE PRICE AND PAYMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AS CONSIDERATION FOR THE MEMBERSHIP INTEREST, PURCHASER WILL PAY
TO SELLER IN CASH AN AGGREGATE OF THREE MILLION U.S. DOLLARS ($3,000,000) (THE
“PURCHASE PRICE”).  PURCHASER SHALL PAY TEN PERCENT (10%) OF SUCH AMOUNT AS A
DOWN PAYMENT (THE “DOWN PAYMENT”) TO ESCROW AGENT WITHIN TEN (10) BUSINESS DAYS
OF THE EFFECTIVE DATE IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE ESCROW
AGREEMENT.  THE BALANCE OF THE PURCHASE PRICE SHALL BE PAYABLE BY PURCHASER AT
THE CLOSING.  BOTH PAYMENTS SHALL BE MADE BY WIRE TRANSFER IN U.S. DOLLARS IN
IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT(S) AS SELLER WILL DESIGNATE.


2.03     ADJUSTMENTS TO THE PURCHASE PRICE.  THE PURCHASE PRICE IS SUBJECT TO
ADJUSTMENT IN ACCORDANCE WITH THE FOLLOWING:


(A)           WORKING CAPITAL.

(I)            WITHIN NINETY (90) DAYS AFTER THE CLOSING, SELLER SHALL CALCULATE
THE AMOUNT OF NET WORKING CAPITAL AT THE COMPANY AS OF THE CLOSING DATE AND
PROVIDE WRITTEN NOTICE OF SUCH AMOUNT TO PURCHASER.  TO THE EXTENT THAT THE
AMOUNT OF THE NET WORKING CAPITAL IS GREATER THAN ZERO, PURCHASER SHALL PAY
SELLER AN ADJUSTMENT WITHIN FIFTEEN (15) DAYS OF RECEIVING THE NOTICE FROM
SELLER; AND TO THE EXTENT THAT THE AMOUNT OF THE NET WORKING CAPITAL IS LESS
THAN ZERO, SELLER SHALL PAY PURCHASER AN ADJUSTMENT WITHIN FIFTEEN (15) DAYS OF
ISSUING SUCH NOTICE.  FOR PURPOSES HEREOF, “NET WORKING CAPITAL” SHALL MEAN CASH
AND CASH EQUIVALENTS, ACCOUNTS RECEIVABLE (EXCLUDING ACCOUNTS RECEIVABLE DUE
FROM ITS AFFILIATES THAT HAVE BEEN ASSIGNED TO SELLER OR ITS DESIGNEE PURSUANT
TO SECTION 2.03(F)), PREPAYMENTS (INCLUDING PREPAID REAL ESTATE TAXES COVERING
THE PERIOD AFTER THE CLOSING DATE) AND FUEL INVENTORY (AT THE HIGHER OF COST OR
MARKET) LESS TRADE ACCOUNTS PAYABLE AND ACCRUALS (EXCLUDING TRADE ACCOUNTS AND
ACCRUALS DUE TO ITS AFFILIATES).  ACCOUNTS RECEIVABLE SHALL ALSO EXCLUDE: TAX
REFUNDS THAT ARE SUBJECT TO THE TERMS OF SECTION 2.03(B) BELOW; AND AMOUNTS
RELATED TO INSURANCE AND OTHER CLAIMS THAT ARE SUBJECT TO THE TERMS OF SECTION
2.03(E) BELOW.  TRADE ACCOUNTS PAYABLE AND ACCRUALS SHALL ALSO EXCLUDE: THE
REMEDIATION WORK AT THE SWINGING BRIDGE FACILITY THAT IS SUBJECT TO THE TERMS OF
SECTION 2.03(D) BELOW; AMOUNTS RECORDED FOR REMEDIATION AND MONITORING WORK AT
THE HILLBURN FACILITY; AND ASSET RETIREMENT

11


--------------------------------------------------------------------------------


OBLIGATIONS FOR ALL OF THE COMPANY’S GENERATING FACILITIES.  THE MARKET VALUE OF
FUEL INVENTORY SHALL BE DETERMINED BY REFERENCE TO THE PRICE LISTED IN PLATTS US
MARKETSCAN, ATLANTIC COAST, LOW SULFUR JET, BARGE QUOTE, PUBLISHED ON THE
CLOSING DATE, PLUS ALL APPLICABLE TAXES. IF NO PRICE IS PUBLISHED ON THE CLOSING
DATE, THEN THE PRICE SHALL BE THE AVERAGE OF (I) THE PRICE FOR THE FIRST DAY FOR
WHICH A PRICE (AS DETERMINED USING THE PRECEDING METHODOLOGY) IS PUBLISHED THAT
PRECEDES THE CLOSING DATE AND (II) THE PRICE FOR THE FIRST DAY FOR WHICH A PRICE
(AS DETERMINED USING THE PRECEDING METHODOLOGY) IS PUBLISHED THAT NEXT FOLLOWS
THE CLOSING DATE. IF PLATTS US MARKETSCAN, OR THE RELEVANT LOCATION OR FUEL TYPE
CEASES TO BE PUBLISHED, THE PARTIES SHALL AGREE ON THE APPROPRIATE INDEX TO BE
USED.

(II)           IN THE EVENT OF A DISPUTE WITH RESPECT TO SELLER’S CALCULATION OF
THE AMOUNT OF NET WORKING CAPITAL AND ANY ADJUSTMENT TO BE PAID BY PURCHASER OR
SELLER PURSUANT HERETO, PURCHASER AND SELLER SHALL ATTEMPT TO RECONCILE THEIR
DIFFERENCES.  IF PURCHASER AND SELLER ARE UNABLE TO DO SO WITHIN SIXTY (60) DAYS
OF RECEIPT BY PURCHASER OF SELLER’S WRITTEN NOTICE OF THE AMOUNT OF ITS
CALCULATION, PURCHASER AND SELLER SHALL SUBMIT THE DISPUTED ITEMS FOR RESOLUTION
TO DELOITTE & TOUCHE, LLP (ATLANTA OFFICE) (THE “REVIEW FIRM”) WHICH, WITHIN
NINETY (90) DAYS FROM SUCH SUBMISSION, SHALL DETERMINE AND REPORT TO THE PARTIES
UPON SUCH DISPUTED ITEMS, AND SUCH REPORT SHALL BE FINAL, BINDING AND CONCLUSIVE
ON THE PARTIES HERETO.  IN ACTING PURSUANT TO THIS SECTION 2.03(A), THE REVIEW
FIRM SHALL HAVE THE RIGHTS, PRIVILEGES AND IMMUNITIES OF AN ARBITRATOR, AND ITS
FEES SHALL BE PAID ONE HALF BY PURCHASER AND ONE HALF BY SELLER.


(B)           TAX REFUNDS.  ALL REFUNDS OF TAXES RELATING TO THE COMPANY WITH
RESPECT TO TAX PERIODS ENDING ON OR BEFORE THE CLOSING DATE WILL BE FOR THE
ACCOUNT OF SELLER.  TO THE EXTENT THE COMPANY RECEIVES ANY SUCH REFUND AFTER THE
CLOSING DATE, PURCHASER SHALL PAY THE AMOUNT OF SUCH REFUND TO SELLER WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT.


(C)           PRE-APPROVED CAPITAL EXPENDITURES AND NECESSARY CAPITAL
EXPENDITURES.  FROM THE EFFECTIVE DATE THROUGH THE PLAN EFFECTIVE DATE, THE
COMPANY MAY (WITHOUT PURCHASER’S CONSENT) MAKE:  (I) THE CAPITAL EXPENDITURES
DESCRIBED ON SCHEDULE 2.03(C) (THE “PRE-APPROVED CAPITAL EXPENDITURES”); AND
(II) NECESSARY CAPITAL EXPENDITURES. SUBJECT TO THE PROVISIONS OF SECTION
7.21(A), PURCHASER WILL PAY TO SELLER AT CLOSING, AS AN ADDITION TO THE PURCHASE
PRICE, THE AMOUNT OF CAPITAL CONTRIBUTED BY SELLER TO THE COMPANY DURING SUCH
PERIOD AND EXPENDED BY THE COMPANY ON ACCOUNT OF ALL PRE-APPROVED CAPITAL
EXPENDITURES AND NECESSARY CAPITAL EXPENDITURES MADE BETWEEN THE EFFECTIVE DATE
AND THE CLOSING AND NOT THERETOFORE PAID BY PURCHASER.


(D)           REMEDIATION EXPENDITURES.  FROM THE EFFECTIVE DATE THROUGH THE
CLOSING, THE COMPANY MAY (WITHOUT PURCHASER’S CONSENT) MAKE THE REMEDIATION
EXPENDITURES; SUBJECT TO THE FOLLOWING:

(I)            PURCHASER SHALL NOT BE LIABLE TO REIMBURSE SELLER FOR THE
REMEDIATION EXPENDITURES;

(II)           THE UNIT 1 FILL-IN SHALL BE DONE IN ACCORDANCE WITH A FIXED
PRICE, LUMP SUM CONTRACT FOR SAME TO BE ENTERED INTO BY THE COMPANY PRIOR TO
CLOSING

12


--------------------------------------------------------------------------------


(THE “UNIT 1 FILL-IN CONTRACT”), THE REQUIREMENTS OF THE FEDERAL ENERGY
REGULATORY COMMISSION, AND OTHER APPLICABLE LEGAL REQUIREMENTS.  A COPY OF THE
PROPOSED UNIT I FILL-IN CONTRACT SHALL BE PROVIDED TO PURCHASER FOR PURCHASER’S
COMMENTS WITHIN A REASONABLE TIME BEFORE IT IS TO BE FINALIZED AND IT SHALL BE
ATTACHED TO AND, SUBJECT TO ANY REQUIRED APPROVAL OF THE BANKRUPTCY COURT,
BECOME A PART OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 7.12(A) AND SCHEDULE
2.03(D)(II).  THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN THE AMOUNT STATED IN THE UNIT 1 FILL-IN CONTRACT FOR
COMPLETION OF THE WORK DESCRIBED THEREIN AND THE UNPAID PORTION OF THAT AMOUNT
ON THE CLOSING DATE.  IF THE COMPANY DOES NOT ENTER INTO THE UNIT 1 FILL-IN
CONTRACT ON OR BEFORE THE CLOSING, THE PURCHASE PRICE SHALL BE REDUCED BY THE
ESTIMATED AMOUNT AGREED TO BY PURCHASER AND SELLER AT OR BEFORE THE CLOSING AS
THE COST FOR COMPLETION OF THE UNIT 1 FILL-IN. IN THE EVENT THE PARTIES CANNOT
AGREE ON THE ESTIMATED AMOUNT AS AFOREMENTIONED, THEN THE AMOUNT PROPOSED BY
SELLER SHALL PREVAIL FOR PURPOSES OF THE CLOSING; PROVIDED, HOWEVER, THAT
PURCHASER SHALL BE ENTITLED TO INVOKE THE DISPUTE RESOLUTION PROVISIONS
CONTAINED IN SECTION 13.10 HEREOF WITH RESPECT TO SUCH ESTIMATED AMOUNT; AND,
PROVIDED FURTHER, THAT THE PURCHASE PRICE SHALL BE REDUCED BY ONLY SUCH PORTION
OF THE REDUCTION DETERMINED PURSUANT TO THIS SECTION 2.03(D)(II) WHICH, WHEN
AGGREGATED WITH THE PURCHASE PRICE REDUCTION DETERMINED PURSUANT TO SECTIONS
2.03(D)(III) AND 2.03(E) AND SELLER’S LIABILITY UNDER SECTION 11.03(B)(III)
HEREOF, DOES NOT EXCEED THE PURCHASE PRICE.

(III)          SELLER SHALL MAKE A GOOD FAITH EFFORT TO CAUSE COMPANY TO
COMPLETE THE SWINGING BRIDGE BASIC REMEDIATION ON OR BEFORE THE CLOSING DATE. 
IF THE SWINGING BRIDGE BASIC REMEDIATION IS NOT EXPECTED TO BE COMPLETED BY THE
CLOSING DATE, THE PURCHASE PRICE SHALL BE REDUCED IN ACCORDANCE WITH SECTION
2.03(E) BELOW; AND

(IV)          INTENTIONALLY OMITTED

(V)           INTENTIONALLY OMITTED

(VI)          UPON CLOSING AND THE ADJUSTMENT OF THE PURCHASE PRICE IN
ACCORDANCE WITH SECTIONS 2.03(D) AND 2.03(E), IF ANY, THE COMPANY SHALL BE
RESPONSIBLE FOR COMPLETING THE REMEDIATION IN ACCORDANCE WITH THE APPLICABLE
CONSENT ORDER, SWINGING BRIDGE REMEDIATION PLAN, AND APPLICABLE LAW AND,
FOLLOWING CLOSING AND, EXCEPT AS PROVIDED IN SECTION 2.03(E) BELOW, SELLER SHALL
HAVE NO LIABILITY OR OBLIGATION TO PURCHASER OR COMPANY FOR THE COSTS OF SUCH
COMPLETION.


(E)           REMEDIATION SHORTFALL.  IF THE COMPANY IS NOT REASONABLY EXPECTED
TO COMPLETE THE SWINGING BRIDGE BASIC REMEDIATION ON OR BEFORE THE CLOSING DATE,
THEN SELLER SHALL NOTIFY PURCHASER, WITHIN FIFTEEN (15) DAYS PRIOR TO THE
CLOSING, OF SELLER’S OPTION TO:

(I)            REDUCE THE PURCHASE PRICE FOR SELLER’S GOOD FAITH WRITTEN
ESTIMATE OF AMOUNTS REQUIRED TO BE EXPENDED TO COMPLETE THE APPLICABLE
REMEDIATION, OR

13


--------------------------------------------------------------------------------


(II)           CAUSE THE COMPANY TO CONTRACT WITH A THIRD PARTY REASONABLY
ACCEPTABLE TO PURCHASER TO COMPLETE THE APPLICABLE REMEDIATION, IN WHICH CASE
THE PURCHASE PRICE SHALL BE REDUCED BY THE AMOUNT PAYABLE TO SUCH THIRD PARTY
UNDER SUCH CONTRACT;

PROVIDED, HOWEVER, THAT IN THE CASE OF EITHER OPTION SPECIFIED IN (I) OR (II)
AFOREMENTIONED, SELLER’S LIABILITY SHALL BE LIMITED TO AN AMOUNT WHICH, WHEN
AGGREGATED WITH SELLER’S LIABILITY UNDER SECTION 2.03(D) HEREOF AND SECTION
11.03(B)(III) HEREOF, DOES NOT EXCEED THE PURCHASE PRICE.


(F)            INSURANCE PROCEEDS AND AFFIRMATIVE CLAIMS AGAINST THIRD PARTIES. 
PRIOR TO THE CLOSING DATE, THE COMPANY WILL  (I) ASSIGN TO SELLER (OR SUCH
AFFILIATE OF SELLER AS SELLER MAY DIRECT PURSUANT TO THE PLAN) ALL OF THE
COMPANY’S PENDING INSURANCE CLAIMS FILED WITH RESPECT TO AND RELATED TO ITS
REMEDIATION EXPENDITURES AT BOTH THE SWINGING BRIDGE FACILITY AND THE HILLBURN
FACILITY, WHICH MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, CLAIMS IN RESPECT OF
PROPERTY, BUSINESS INTERRUPTION, AND ENVIRONMENTAL LOSSES.  TO THE EXTENT AN
INSURANCE CARRIER PAYS AMOUNTS RELATED TO SUCH CLAIMS TO THE COMPANY AFTER
CLOSING, THE COMPANY SHALL HOLD SUCH AMOUNTS IN TRUST FOR SELLER (OR SELLER’S
AFFILIATE, AS THE CASE MAY BE) AND PURCHASER SHALL CAUSE THE COMPANY TO PAY
SELLER OR ITS AFFILIATE SUCH AMOUNTS WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT,
(II) ASSIGN TO SELLER (OR SUCH AFFILIATE OF SELLER AS SELLER MAY DIRECT PURSUANT
TO THE PLAN)  THE COMPANY’S AFFIRMATIVE CLAIMS AGAINST ANY THIRD PARTIES
(INCLUDING, BUT NOT LIMITED TO, CLAIMS ORIGINALLY FILED IN THE BANKRUPTCY CASE
AGAINST ORANGE AND ROCKLAND UTILITIES INC. AND CONSOLIDATED EDISON, INC. AND/OR
ANY OF THEIR RESPECTIVE AFFILIATES) FOR ACTIONS OR INACTIONS ARISING PRIOR TO
THE CLOSING DATE, AND (III) ASSIGN TO SELLER (OR SUCH AFFILIATE OF SELLER AS
SELLER MAY DIRECT PURSUANT TO THE PLAN) ALL INTERCOMPANY CLAIMS.  IF REQUESTED
BY SELLER, PURCHASER SHALL CAUSE RE-ORGANIZED MIRANT NY-GEN TO COOPERATE WITH
SELLER (OR SELLER’S DESIGNATED AFFILIATE) IN THE PROSECUTION OF SUCH INSURANCE
AND AFFIRMATIVE CLAIMS, INCLUDING MAKING PERSONNEL, RECORDS, AND ACCESS TO THE
ASSETS REASONABLY AVAILABLE AS NEEDED BY SELLER; PROVIDED, HOWEVER, THAT THE
COSTS OF PROSECUTING ANY SUCH CLAIMS SHALL BE BORNE BY, AND BE FOR THE ACCOUNT
OF, SELLER.  IT IS EXPRESSLY UNDERSTOOD THAT NOTHING HEREIN SHALL AFFECT ANY
CLAIMS THAT THE COMPANY MAY OR COULD HAVE ASSERTED AGAINST ANY AFFILIATE THAT IS
PARTY TO THE O&R SETTLEMENT AGREEMENT FOR SETOFF, CONTRIBUTION, REIMBURSEMENT OR
INDEMNITY UNDER THE O&R SETTLEMENT AGREEMENT, OR ANY CLAIM OR CAUSE OF
ACTION THAT PURCHASER OR THE COMPANY MAY ASSERT AGAINST SELLER OR ANY OTHER
AFFILIATE OF SELLER ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY AGREEMENT
ENTERED INTO PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT.


2.04     ALLOCATION OF PURCHASE PRICE.  COMPANY IS A DISREGARDED ENTITY UNDER
SECTION 7701 OF THE INTERNAL REVENUE CODE, OF 1986 AS AMENDED (THE “CODE”). 
THIS PURCHASE CONSTITUTES AN ASSET ACQUISITION UNDER CODE SECTION 1060.  THE
PURCHASER AND THE SELLER SHALL ALLOCATE THE PURCHASE PRICE TO THE ASSETS OF THE
COMPANY WITHIN NINETY (90) DAYS AFTER THE CLOSING DATE IN A MANNER CONSISTENT
WITH SECTION 1060 OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER. 
PURCHASER SHALL PROVIDE THE INITIAL DRAFT OF THE ALLOCATION.  EACH OF THE
PURCHASER AND THE SELLER AGREES TO FILE INTERNAL REVENUE SERVICE FORM 8594, AND
ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS, IN ACCORDANCE WITH SUCH
ALLOCATION.  EACH OF THE PURCHASER AND THE SELLER SHALL REPORT THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT FOR FEDERAL INCOME TAX AND ALL OTHER TAX PURPOSES
IN A MANNER CONSISTENT WITH THE ALLOCATION DETERMINED PURSUANT TO THIS SECTION
2.04; PROVIDED, HOWEVER, THAT IF THE PARTIES SHOULD FAIL TO AGREE UPON THE
ALLOCATION AS HEREIN DESCRIBED, THEN THE MATTER SHALL BE SUBMITTED TO A
NATIONALLY RECOGNIZED VALUATION FIRM WHOSE DECISION REGARDING THE ALLOCATION
WILL

14


--------------------------------------------------------------------------------



BE BINDING UPON THE PARTIES.  EACH OF THE PURCHASER AND THE SELLER AGREES TO
PROVIDE THE OTHER PROMPTLY WITH ANY OTHER INFORMATION REQUIRED TO COMPLETE FORM
8594.  EACH OF THE PURCHASER AND THE SELLER SHALL NOTIFY AND PROVIDE THE OTHER
WITH REASONABLE ASSISTANCE IN THE EVENT OF AN EXAMINATION, AUDIT OR OTHER
PROCEEDING REGARDING THE AGREED UPON ALLOCATION OF THE PURCHASE PRICE.


ARTICLE III


THE CLOSING


3.01     TIME AND PLACE; EFFECTIVE TIME OF TRANSFER.


(A)           EXCEPT AS PROVIDED BY THE BANKRUPTCY CODE, FEDERAL RULES OF
BANKRUPTCY PROCEDURE, OR ANY ORDER BY THE BANKRUPTCY COURT IN THE BANKRUPTCY
CASE, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL TAKE
PLACE AT THE OFFICES OF HISCOCK & BARCLAY, LLP, 50 BEAVER STREET, ALBANY, NEW
YORK  12207-2830 AT 10:00 A.M. LOCAL TIME, ON THE CLOSING DATE (AS HEREINAFTER
DEFINED).  SUBJECT TO SECTION 11.01 HEREOF, THE CLOSING SHALL OCCUR AS SOON AS
PRACTICABLE AFTER THE CONDITIONS SET FORTH IN ARTICLES VII, VIII, IX AND X HAVE
BEEN SATISFIED OR WAIVED, ON A DATE SPECIFIED IN A WRITTEN NOTICE FROM SELLER TO
PURCHASER, GIVEN AT LEAST FIVE DAYS PRIOR TO SUCH DATE (THE “CLOSING DATE”),
PROVIDED, HOWEVER, THAT SUCH DATE SHALL NOT BE SOONER THAN THE PLAN EFFECTIVE
DATE.

(b)           For all purposes, the transfer of the Membership Interest by
Seller to Purchaser pursuant to this Agreement shall be effective at 11:59 P.M.
on the date of Closing.


3.02     DELIVERIES BY SELLER.  AT THE CLOSING, SELLER SHALL DELIVER THE
FOLLOWING TO PURCHASER:


(A)           ASSIGNMENT IN THE FORM OF SCHEDULE 3.02 HERETO DULY EXECUTED BY
SELLER TRANSFERRING THE MEMBERSHIP INTEREST TO PURCHASER;


(B)           A GOOD STANDING CERTIFICATE FOR THE COMPANY FROM THE SECRETARY OF
STATE OF THE STATE OF DELAWARE AND FROM THE SECRETARY OF STATE OF EACH
JURISDICTION IN WHICH THE COMPANY IS AUTHORIZED TO DO BUSINESS AS A FOREIGN
LIMITED LIABILITY COMPANY BEARING A DATE WITHIN FIFTEEN (15) DAYS OF THE CLOSING
DATE;


(C)           RESIGNATIONS OF THE COMPANY’S MANAGERS AND OFFICERS, EFFECTIVE ON
THE CLOSING DATE;


(D)           A COPY OF THE ASSIGNMENTS REFERRED TO IN SECTION 2.03(F) IN THE
FORMS ATTACHED AS SCHEDULES 3.02(D-1) AND 3.02(D-2) HERETO;


(E)           THE VARIOUS CERTIFICATES, DOCUMENTS AND INSTRUMENTS REFERRED TO IN
ARTICLE IX HEREOF;


(F)            THE CROSS INDEMNITY AGREEMENT  REFERRED TO IN SECTION 7.25 HEREOF
(TO THE EXTENT APPLICABLE) IN THE FORM ATTACHED AS SCHEDULE 7.25 HERETO; AND


(G)           SUCH OTHER ITEMS AS PURCHASER DEEMS REASONABLY NECESSARY TO
EFFECTUATE THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT
IF ANY REQUIRED ACTION WITH RESPECT

15


--------------------------------------------------------------------------------



TO THE GAS TRANSPORTATION AGREEMENT AS SPECIFIED IN SECTION 7.27 HEREUNDER HAS
NOT BEEN COMPLETED, THEN THE COMPANY, SELLER, PURCHASER AND THE PARTIES THERETO
SHALL ENTER INTO AN ARRANGEMENT TO CONTINUE THE GAS TRANSPORTATION AGREEMENT
WITH RESPECT TO THE COMPANY UNDER THE SAME PROVISIONS AS EXISTED PRIOR TO THE
CLOSING UNTIL SUCH TIME AS THE REPLACEMENT AGREEMENT SPECIFIED IN SECTION 7.27
HEREUNDER HAS BEEN IMPLEMENTED, AND PROVIDED, FURTHER THAT, IF SELLER SHOULD BE
REQUIRED TO PAY A CONSIDERATION TO EFFECTUATE THE OBLIGATIONS AS PROVIDED IN
THIS CLAUSE (G), THEN PURCHASER SHALL BEAR ANY COSTS OTHER THAN NOMINAL COSTS
ASSOCIATED WITH THE SAME.


(H)           ALL DOCUMENTS DELIVERED BY SELLER AT CLOSING SHALL BE EFFECTIVE AS
OF 11:59 P.M. ON THE CLOSING DATE.


3.03     DELIVERIES BY PURCHASER.  AT THE CLOSING, PURCHASER SHALL DELIVER THE
FOLLOWING TO SELLER:


(A)           THE AMOUNT OF THE PURCHASE PRICE TO BE PAID AT THE CLOSING IN
ACCORDANCE WITH SECTION 2.02, BY WIRE TRANSFER TO THE ACCOUNT(S)  INDICATED ON
SCHEDULE 3.03(A):


(B)           A GOOD STANDING CERTIFICATE FOR PURCHASER FROM THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, BEARING A DATE WITHIN FIFTEEN (15) DAYS OF THE
CLOSING DATE; AND


(C)           THE VARIOUS CERTIFICATES, DOCUMENTS AND INSTRUMENTS REFERRED TO IN
ARTICLE X HEREOF; AND


(D)           SUCH OTHER ITEMS AS SELLER DEEMS REASONABLY NECESSARY TO
EFFECTUATE THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT
IF PURCHASER IS REQUIRED TO PAY A CONSIDERATION TO OBTAIN OR OTHERWISE PROVIDE
ANY SUCH OTHER ITEM, THEN SELLER SHALL BEAR ANY COSTS OTHER THAN NOMINAL COSTS
ASSOCIATED WITH THE SAME.


(E)           ALL DOCUMENTS DELIVERED BY PURCHASER AT CLOSING SHALL BE EFFECTIVE
AS OF 11:59 P.M. ON THE CLOSING DATE.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as follows:


4.01     POWER TO SELL THE MEMBERSHIP INTEREST.  SUBJECT TO PRIOR APPROVAL BY
THE BANKRUPTCY COURT, SELLER HAS THE POWER TO SELL, ASSIGN, TRANSFER AND DELIVER
TO PURCHASER GOOD TITLE TO THE MEMBERSHIP INTEREST, FREE AND CLEAR OF ALL
SECURITY INTERESTS, LIENS, PLEDGES, ASSESSMENTS, OPTIONS AND ENCUMBRANCES, AND
WITH NO RESTRICTION ON THE VOTING RIGHTS AND OTHER INCIDENTS OF RECORD OWNERSHIP
PERTAINING THERETO.

16


--------------------------------------------------------------------------------



4.02     CORPORATE ORGANIZATION.


(A)           SELLER IS A CORPORATION VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE CORPORATE POWER
AND CORPORATE AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER.


(B)           THE COMPANY IS A LIMITED LIABILITY COMPANY VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE
CORPORATE POWER AND CORPORATE AUTHORITY TO CARRY ON ITS BUSINESS AS IT IS NOW
BEING CONDUCTED AND TO OWN THE PROPERTIES AND ASSETS IT NOW OWNS; AND IS DULY
QUALIFIED OR LICENSED TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN
GOOD STANDING IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO
SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


4.03     DUE AUTHORIZATION AND EXECUTION; VALID AND BINDING AGREEMENT; NO
VIOLATION.


(A)           SUBJECT TO PRIOR APPROVAL BY THE BANKRUPTCY COURT, THE EXECUTION,
DELIVERY AND PERFORMANCE BY SELLER OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION REQUIRED BY LAW OR BY SELLER’S AND THE
COMPANY’S ORGANIZATIONAL DOCUMENTS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SELLER AND, ASSUMING DUE AUTHORIZATION, INCLUDING PRIOR APPROVAL OF
THE BANKRUPTCY COURT, AND EXECUTION AND DELIVERY BY PURCHASER, CONSTITUTES A
VALID AND BINDING AGREEMENT OF SELLER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND RULES OF LAW
GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.05 AND, ASSUMING RECEIPT OF ALL
CONSENTS AND APPROVALS REQUIRED FROM (I) GOVERNMENTAL AUTHORITIES AS DISCLOSED
IN SCHEDULE 4.03 AND (II) THIRD PARTIES OTHER THAN GOVERNMENTAL AUTHORITIES AS
DISCLOSED IN SCHEDULE 4.17, NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SELLER NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
VIOLATE ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SELLER OR THE COMPANY
OR, TO THE KNOWLEDGE OF SELLER, VIOLATE, OR BE IN CONFLICT WITH, OR CONSTITUTE A
DEFAULT UNDER, OR CAUSE THE AMENDMENT, MODIFICATION OR ACCELERATION OF, OR GIVE
ANY PARTY THE RIGHT TO AMEND, MODIFY OR REFUSE TO PERFORM, OR MODIFY THE TIME
WITHIN WHICH DUTIES ARE TO BE PERFORMED OR RIGHTS OR BENEFITS ARE TO BE RECEIVED
UNDER, OR CAUSE THE ACCELERATION OF THE MATURITY OF ANY DEBT OR OBLIGATION
PURSUANT TO, OR RESULT IN THE CREATION OR IMPOSITION OF ANY SECURITY INTEREST,
LIEN OR OTHER ENCUMBRANCE UPON ANY PROPERTY OR ASSET OF SELLER OR THE COMPANY
UNDER ANY LEASE, AGREEMENT, UNDERSTANDING, RESTRICTION OR COMMITMENT OR ANY
JUDGMENT, DECREE, OR ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH
SELLER OR THE COMPANY IS A PARTY OR BY WHICH SELLER OR THE COMPANY IS BOUND, OR
TO WHICH THE PROPERTY OF SELLER OR THE COMPANY IS SUBJECT, EXCEPT FOR
VIOLATIONS, CONFLICTS OR DEFAULTS WHICH WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


4.04     CAPITALIZATION.  AS OF THE DATE OF THIS AGREEMENT, THE NUMBER OF ISSUED
AND OUTSTANDING MEMBERSHIP INTERESTS OF THE COMPANY CONSISTS OF THE MEMBERSHIP
INTEREST.  THE MEMBERSHIP INTEREST IS VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE; AND THE MEMBERSHIP INTEREST IS OWNED OF RECORD BY SELLER.  AS OF
THE DATE OF THIS AGREEMENT, THERE ARE NO OUTSTANDING (A) SECURITIES CONVERTIBLE
INTO, EXCHANGEABLE FOR OR EVIDENCING THE RIGHT TO PURCHASE ANY CAPITAL OF THE
COMPANY; (B) OPTIONS, WARRANTS, CALLS OR OTHER RIGHTS TO PURCHASE OR SUBSCRIBE
TO THE COMPANY’S

17


--------------------------------------------------------------------------------



MEMBERSHIP INTERESTS OR SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR
EVIDENCING THE RIGHT TO PURCHASE ANY MEMBERSHIP INTERESTS OF THE COMPANY; OR (C)
CONTRACTS, COMMITMENTS, AGREEMENTS, UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND
RELATING TO THE ISSUANCE OF ANY MEMBERSHIP INTERESTS OF THE COMPANY, ANY SUCH
CONVERTIBLE OR EXCHANGEABLE SECURITIES OR ANY SUCH OTHER SECURITIES EVIDENCING
THE RIGHT TO PURCHASE ANY SUCH OPTIONS, WARRANTS OR RIGHTS.


4.05     LICENSES AND PERMITS; CONSENTS AND APPROVALS OF GOVERNMENTAL
AUTHORITY. 


(A)           TO THE KNOWLEDGE OF SELLER, SECTION A OF SCHEDULE 4.05 IS A LIST
OF ALL LICENSES AND PERMITS ISSUED BY A GOVERNMENTAL AUTHORITY TO THE COMPANY
RELATING TO THE OPERATION OF THE COMPANY’S BUSINESS (“EXISTING LICENSES AND
PERMITS”).  SELLER HAS NO KNOWLEDGE THAT ANY LICENSE OR PERMIT FROM A
GOVERNMENTAL AUTHORITY IS REQUIRED FOR SUCH OPERATION OTHER THAN:  (I) THE
EXISTING LICENSES AND PERMITS, AND (II) LICENSES AND PERMITS NOT PRESENTLY HELD
BY THE COMPANY, IF ANY, BUT WITH RESPECT TO WHICH SUCH FAILURE DOES NOT HAVE A
MATERIAL ADVERSE EFFECT.


(B)           TO THE KNOWLEDGE OF SELLER, THE CONSENT OR APPROVAL OF A
GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY SELLER OR THE CONSUMMATION BY SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY WITH RESPECT TO:  (I) THOSE EXISTING LICENSES
AND PERMITS LISTED IN SECTION B OF SCHEDULE 4.05 INCLUDING, BUT NOT LIMITED TO,
AN ORDER BY THE FEDERAL ENERGY REGULATORY COMMISSION (“FERC”) UNDER SECTION 203
OF THE FEDERAL POWER ACT (16 USC §824B, AS AMENDED) AUTHORIZING PURCHASER’S
ACQUISITION OF THE MEMBERSHIP INTERESTS, (II) THOSE CONSENT ORDERS AND
AGREEMENTS WITH GOVERNMENTAL AUTHORITY LISTED IN SECTION C OF SCHEDULE 4.05, AND
(III) THE BANKRUPTCY CASE.  SELLER DISCLAIMS ANY REPRESENTATION OR WARRANTY
REGARDING THE REQUIREMENT FOR THE APPROVAL OR CONSENT OF A GOVERNMENTAL
AUTHORITY IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY SELLER OR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT TO THE EXTENT SET FORTH IN THIS SUBPARAGRAPH (B) AND
AS SET FORTH ON SCHEDULE 4.05.


4.06     FINANCIAL STATEMENTS.  SELLER HAS HERETOFORE DELIVERED TO PURCHASER THE
FOLLOWING (COLLECTIVELY, THE “FINANCIAL STATEMENTS”):  (A) UNAUDITED BALANCE
SHEETS OF THE COMPANY AS AT DECEMBER 31, 2004 AND DECEMBER 31, 2005 AND
UNAUDITED STATEMENTS OF OPERATIONS, CASH FLOW AND MEMBERS’ EQUITY FOR EACH OF
THE FISCAL YEARS THEN ENDED; AND (II) AN UNAUDITED BALANCE SHEET OF THE COMPANY
AS AT SEPTEMBER 30, 2006 (THE “INTERIM BALANCE SHEET”) AND UNAUDITED STATEMENTS
OF OPERATIONS, CASH FLOW AND STOCKHOLDERS’ EQUITY FOR THE NINE (9) MONTH PERIOD
THEN ENDED.  SUCH FINANCIAL STATEMENTS OF THE COMPANY ARE ALL IN ACCORDANCE WITH
GAAP.


4.07     NO UNDISCLOSED LIABILITIES.  EXCEPT AS DISCLOSED IN THE FINANCIAL
STATEMENTS, SCHEDULE 4.07, OR OTHERWISE IN THIS AGREEMENT AND THE SCHEDULES
HERETO, AND EXCEPT FOR LIABILITIES AND OBLIGATIONS INCURRED SINCE THE DATE OF
THE INTERIM BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS, TO THE KNOWLEDGE
OF SELLER, THE COMPANY HAS NO LIABILITIES OF THE TYPE REQUIRED TO BE REFLECTED
IN FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT WHICH ARE NOT REFLECTED OR RESERVED AGAINST IN THE INTERIM
BALANCE SHEET.


4.08     ABSENCE OF CERTAIN CHANGES.  TO THE KNOWLEDGE OF SELLER, EXCEPT AS
DISCLOSED ON SCHEDULE 4.08 OR AS MAY BE REQUIRED BY THE BANKRUPTCY COURT, SINCE
THE DATE OF THE INTERIM BALANCE SHEET, (A) THERE HAS NOT BEEN ANY MATERIAL
ADVERSE EFFECT, PROVIDED THAT, SELLER MAKES NO REPRESENTATIONS WITH RESPECT TO
(I) BUSINESS OR ECONOMIC CONDITIONS WHICH ARE GENERALLY APPLICABLE

18


--------------------------------------------------------------------------------



TO COMPANIES IN THE COMPANY’S INDUSTRY, (II) CHANGES IN GENERAL BUSINESS OR
ECONOMIC CONDITIONS; (III) ANY CHANGE RESULTING FROM THE ANNOUNCEMENT OR
PENDENCY OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; OR (IV) ANY
CHANGE RESULTING FROM COMPLIANCE BY THE SELLER WITH THE TERMS OF, OR THE TAKING
OF ANY ACTION REQUIRED BY, THIS AGREEMENT, AND (B) THE COMPANY HAS NOT SUFFERED
ANY MATERIAL DAMAGE OR DESTRUCTION TO ANY OF ITS ASSETS, WHICH DAMAGE OR
DESTRUCTION IS NOT COVERED BY INSURANCE.


4.09     REAL PROPERTY LEASES, EASEMENTS AND LICENSES.  SCHEDULE 4.09 LISTS
ALL:  (A) LEASES PURSUANT TO WHICH THE COMPANY LEASES REAL PROPERTY FROM OR TO
OTHER PARTIES, AND (B) EASEMENTS AND LICENSES PURSUANT TO WHICH THE COMPANY
RECEIVES THE RIGHT TO USE REAL PROPERTY OR GRANTS THE RIGHT TO OTHERS TO USE
REAL PROPERTY, BUT DOES NOT LIST LEASES, EASEMENTS OR LICENSES THE ABSENCE OF
WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT .  COPIES OF SUCH LEASES AND
EASEMENTS HAVE BEEN MADE AVAILABLE FOR REVIEW BY PURCHASER.  EXCEPT AS SET FORTH
ON SCHEDULE 4.09, TO THE KNOWLEDGE OF SELLER, THERE ARE NO EXISTING DEFAULTS BY
THE COMPANY THEREUNDER AND NO EVENT OF DEFAULT HAS OCCURRED WHICH (WHETHER WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR THE HAPPENING OR OCCURRENCE OF ANY OTHER
EVENT) WOULD CONSTITUTE A DEFAULT THEREUNDER BY THE COMPANY, EXCEPT SUCH
DEFAULTS, EVENTS OF DEFAULT OR OTHER EVENTS THAT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


4.10     LITIGATION.  EXCEPT AS DISCLOSED ON SCHEDULE 4.10, THERE IS NO ACTION,
SUIT, ARBITRATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED AGAINST THE COMPANY WHICH, IF ADVERSELY DETERMINED AGAINST THE
COMPANY, WOULD HAVE A MATERIAL ADVERSE EFFECT.


4.11     SUBSIDIARIES.  THE COMPANY DOES NOT HAVE ANY SUBSIDIARIES OR OWN OR
HAVE THE CONTRACTUAL RIGHT TO VOTE OR TO ACQUIRE EQUITY INTERESTS OR ANY OPTION,
RIGHT, WARRANT OR OTHER RIGHT OR INSTRUMENT CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR ANY SUCH EQUITY INTEREST OF ANY ENTITY, CORPORATE OR OTHERWISE.


4.12     TAXES.  THE COMPANY HAS FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS
REQUIRED TO BE FILED BY IT, ALL SUCH TAX RETURNS ARE CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AND, EXCEPT AS DISCLOSED ON SCHEDULE 4.12, THE COMPANY HAS
DULY PAID ALL TAXES SHOWN TO BE DUE ON SUCH TAX RETURNS AND THERE ARE NO CLAIMS
OR ENCUMBRANCES AGAINST THE COMPANY OR ANY OF ITS ASSETS DUE TO ANY UNPAID
TAXES.  THE PROVISIONS FOR TAXES REFLECTED IN THE INTERIM BALANCE SHEET ARE
REASONABLE.  THERE ARE NO PENDING ACTIONS OR PROCEEDINGS FOR THE ASSESSMENT OR
COLLECTION OF TAXES FROM THE COMPANY AND, EXCEPT AS DISCLOSED ON SCHEDULE 4.12,
THERE IS CURRENTLY NO ACTIVE OR ONGOING TAX AUDIT.


4.13     NYISO.  THE ASSETS PARTICIPATE IN THE ENERGY AND CAPACITY MARKETS AND
CERTAIN ANCILLARY SERVICES MARKETS OF THE NYISO THROUGH SELLER’S AFFILIATE,
MIRANT ENERGY TRADING, LLC.  THE ASSETS CURRENTLY ARE NOT ELIGIBLE TO
PARTICIPATE IN CERTAIN ANCILLARY SERVICE MARKETS OF THE NYISO, INCLUDING VOLTAGE
SUPPORT, REGULATION, AND BLACK START SERVICES.


4.14     BANK ACCOUNTS.  SCHEDULE 4.14 SETS FORTH THE NAMES OF ALL BANKS, TRUST
COMPANIES, SAVINGS AND LOAN ASSOCIATIONS, BROKERAGE HOUSES AND OTHER FINANCIAL
INSTITUTIONS AT WHICH THE COMPANY MAINTAINS ACCOUNTS OF ANY NATURE, AND THE
NAMES OF ALL INDIVIDUALS AUTHORIZED TO DRAW THEREON OR MAKE WITHDRAWALS
THEREFROM.

19


--------------------------------------------------------------------------------



4.15     COMPLIANCE WITH LAW.  EXCEPT AS SET FORTH ON SCHEDULE 4.15 OR OTHERWISE
IN THIS AGREEMENT AND THE SCHEDULES HERETO, TO THE KNOWLEDGE OF SELLER, THE
COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS, ORDINANCES,
REGULATIONS, AND ORDERS APPLICABLE TO THEM, THE FAILURE WITH WHICH TO COMPLY
WOULD HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 4.15, TO
THE KNOWLEDGE OF SELLER, ALL LICENSES, FRANCHISES, PERMITS AND OTHER
GOVERNMENTAL APPROVALS HELD BY THE COMPANY ARE VALID AND SUFFICIENT TO PERMIT
THE OPERATIONS THEREOF EXCEPT WHERE THE FAILURE TO HOLD SUCH LICENSES,
FRANCHISES, PERMITS AND OTHER GOVERNMENTAL APPROVALS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


4.16     MATERIAL CONTRACTS; CONTRACTS WITH AFFILIATES.  SCHEDULE 4.16 LISTS
EACH MATERIAL, WRITTEN CONTRACT OR AGREEMENT OF THE COMPANY THAT CANNOT BE
TERMINATED ON NOTICE OF THIRTY (30) DAYS OR LESS (EACH OF WHICH IS HEREIN
REFERRED TO AS A “MATERIAL CONTRACT”) OTHER THAN REAL PROPERTY LEASES, EASEMENTS
AND LICENSES REFERRED TO IN SECTION 4.09, BUT DOES NOT LIST CONTRACTS OR
AGREEMENTS THE ABSENCE OF WHICH WOULD NOT HAVE A MATERIAL ADVERSE AFFECT. 
EXCEPT AS SET FORTH ON SCHEDULES 4.09 AND 4.16 AND EXCEPT WITH RESPECT TO
DEFAULTS BASED UPON THE FILING OF THE BANKRUPTCY CASE, TO THE KNOWLEDGE OF
SELLER, WITH RESPECT TO THE MATERIAL CONTRACTS, THERE IS NO EXISTING DEFAULT OR
EVENT OF DEFAULT BY THE COMPANY OR ANY EVENT WHICH, WITH OR WITHOUT DUE NOTICE
OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT OR EVENT OF DEFAULT BY THE
COMPANY, EXCEPT SUCH DEFAULTS, EVENTS OF DEFAULT AND OTHER EVENTS WHICH, EITHER
INDIVIDUALLY OR COLLECTIVELY, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. EXCEPT
AS SET FORTH ON SCHEDULES 4.09, 4.16 AND 4.17, EACH OF THE MATERIAL CONTRACTS IS
CAPABLE OF BEING ASSUMED BY THE COMPANY. EFFECTIVE NO LATER THAN THE CLOSING
DATE, ALL CONTRACTS AND AGREEMENTS BETWEEN OR AMONG THE COMPANY AND ANY
AFFILIATE OF THE COMPANY AND/OR SELLER SHALL TERMINATE, INCLUDING WITHOUT
LIMITATION: (I) THAT CERTAIN POWER SALE, FUEL SUPPLY AND SERVICES AGREEMENT
DATED JANUARY 3, 2006, BY AND AMONG THE COMPANY, MIRANT ENERGY TRADING, LLC
(“MET”), AS THE TRANSFEREE FROM MIRANT AMERICAS ENERGY MARKETING, LP (“MIRANT
ENERGY MARKETING”) AND OTHERS (THE “MIRANT MARKETING AGREEMENT”) PROVIDING FOR,
AMONG OTHER THINGS, THE SALE BY THE COMPANY TO MET OF ALL OR A PORTION OF THE
CAPACITY, ELECTRICITY, ANCILLARY SERVICES AND/OR OTHER RELATED PRODUCTS
GENERATED BY, OR AVAILABLE FROM, THE COMPANY’S GENERATING FACILITIES, AND (II)
THAT CERTAIN ADMINISTRATIVE SERVICES AGREEMENT DATED JANUARY 3, 2006, BY AND
BETWEEN THE COMPANY AND MIRANT SERVICES, LLC (“MIRANT SERVICES”) PROVIDING FOR
THE PROCUREMENT BY THE COMPANY FROM MIRANT SERVICES OF CERTAIN ADMINISTRATIVE,
ACCOUNTING AND OTHER SIMILAR SERVICES.


4.17     CONSENTS.  EXCEPT FOR APPROVAL BY THE BANKRUPTCY COURT AND AS OTHERWISE
LISTED ON SCHEDULE 4.17, TO THE KNOWLEDGE OF SELLER, NO CONSENT OF ANY THIRD
PARTY (OTHER THEN CONSENTS OF GOVERNMENTAL AUTHORITIES LISTED ON SCHEDULE 4.03)
IS NECESSARY TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT
CONSENTS WHOSE FAILURE TO OBTAIN WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


4.18     TITLE TO ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 4.18, THE COMPANY HAS
GOOD AND VALID TITLE TO THE ASSETS REFLECTED IN THE INTERIM BALANCE SHEET,
EXCEPT ASSETS DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS OR RELATED TO THE
TRANSFER OF THE GRAHAMSVILLE GENERATING FACILITY PURSUANT TO THE TERMINATION OF
THE SUBLEASE FOR THAT FACILITY, SINCE THE DATE OF THE INTERIM BALANCE SHEET. TO
SELLER’S KNOWLEDGE, NONE OF SUCH ASSETS ARE SUBJECT TO ANY ENCUMBRANCE EXCEPT
(A) LIENS REFLECTED ON THE INTERIM BALANCE SHEET; (B) LIENS OF LANDLORDS AND
LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S AND VENDORS’ LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE; (C) PURCHASE MONEY LIENS ARISING OR CREATED IN
THE

20


--------------------------------------------------------------------------------



ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES; (D) MINOR
IMPERFECTIONS OF TITLE, IF ANY, NONE OF WHICH WOULD, EITHER INDIVIDUALLY OR
COLLECTIVELY, HAVE A MATERIAL ADVERSE EFFECT; (E) LIENS FOR TAXES NOT YET DUE;
AND (F) LEASES, EASEMENTS AND LICENSES SET FORTH ON SCHEDULE 4.09 OR SUCH OTHER
EASEMENTS, LEASES AND LICENSES THAT WOULD NOT, EITHER INDIVIDUALLY OR
COLLECTIVELY, HAVE A MATERIAL ADVERSE EFFECT.


4.19     NO OTHER REPRESENTATIONS OR WARRANTIES; DISCLAIMER.


(A)           EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE IV, NONE OF THE SELLER, THE COMPANY, NOR ANY OTHER PERSON ACTING ON
BEHALF THEREOF (INCLUDING ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES) MAKES ANY REPRESENTATION OR
WARRANTY, EXPRESS, IMPLIED, STATUTORY OR ARISING BY OPERATION OF LAW, AND SELLER
HEREBY DISCLAIMS ANY SUCH REPRESENTATIONS OR WARRANTIES OTHER THAN THOSE
CONTAINED IN THIS ARTICLE IV, WHETHER BY SELLER, THE COMPANY, OR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
OR ANY OTHER PERSON, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO PURCHASER OR
ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
OR ANY OTHER PERSON OF ANY DOCUMENTATION OR OTHER INFORMATION BY SELLER, THE
COMPANY, OR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES OR ANY OTHER PERSON.  IN CONNECTION WITH PURCHASER’S
INVESTIGATION OF THE COMPANY, PURCHASER HAS RECEIVED FROM SELLER AND THE COMPANY
CERTAIN FINANCIAL INFORMATION.  PURCHASER AGREES AND ACKNOWLEDGES THAT PURCHASER
IS TAKING FULL RESPONSIBILITY FOR MAKING ITS OWN EVALUATION OF THE ADEQUACY AND
ACCURACY OF ALL FINANCIAL INFORMATION SO FURNISHED TO IT, AND THAT PURCHASER
SHALL HAVE NO CLAIM AGAINST SELLER OR ANY OTHER PERSON WITH RESPECT THERETO,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.  ACCORDINGLY, EXCEPT AS
EXPRESSLY PROVIDED IN THIS ARTICLE IV, SELLER MAKES NO REPRESENTATION OR
WARRANTY WITH RESPECT TO SUCH FINANCIAL INFORMATION.


(B)           EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE IV, PURCHASER IS
ACQUIRING THE MEMBERSHIP INTEREST AND THE COMPANY “AS IS”, “WHERE IS” AND “WITH
ALL FAULTS”, AND SELLER EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY OR ARISING BY OPERATION OF LAW.
SPECIFICALLY, WITH RESPECT TO COMPANY’S ASSETS, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF THE ASSETS OR AS TO THE PROSPECTS (FINANCIAL AND OTHERWISE) OR
RISKS INCIDENTAL TO THE ASSETS. SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE ASSETS OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP
THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, OR AS
TO COMPLIANCE WITH ENVIRONMENTAL LAWS, OR AS TO THE CONDITION OF, OR COMPANY’S
RIGHTS IN, OR ITS TITLE TO,  THE ASSETS, OR ANY PART THEREOF, OR WHETHER COMPANY
POSSESSES SUFFICIENT REAL PROPERTY AND PERSONAL PROPERTY INTERESTS TO OWN OR
OPERATE THE ASSETS OR TO CONVEY THE ASSETS. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT.  SELLER FURTHER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF HAZARDOUS

21


--------------------------------------------------------------------------------



SUBSTANCES OR LIABILITY OR POTENTIAL LIABILITY ARISING UNDER ENVIRONMENTAL LAWS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY OF ANY KIND REGARDING THE CONDITION OF THE ASSETS OR THE SUITABILITY OF
THE HYDROELECTRIC AND GAS TURBINE GENERATING STATIONS FOR OPERATION AS POWER
PLANTS AND NO SCHEDULE OR EXHIBIT TO THIS AGREEMENT, NOR ANY OTHER MATERIAL OR
INFORMATION PROVIDED BY OR COMMUNICATIONS MADE BY SELLER, WILL CAUSE OR CREATE
ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
ASSETS.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:


5.01     CORPORATE ORGANIZATION.  PURCHASER IS A LIMITED LIABILITY COMPANY
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
FORMATION AND HAS FULL CORPORATE POWER AND CORPORATE AUTHORITY TO CARRY ON ITS
BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN THE PROPERTIES AND ASSETS IT
NOW OWNS AND TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.


5.02     AUTHORIZATION.  PURCHASER HAS TAKEN ALL CORPORATE ACTION REQUIRED BY
LAW OR ITS ORGANIZATIONAL DOCUMENTS TO AUTHORIZE THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THIS AGREEMENT, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY SELLER,
CONSTITUTES A VALID AND BINDING AGREEMENT OF PURCHASER ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND RULES
OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES.


5.03     NO VIOLATION.  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
PURCHASER NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
VIOLATE ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF PURCHASER, OR VIOLATE,
OR BE IN CONFLICT WITH, OR CONSTITUTE A DEFAULT UNDER, OR CAUSE THE AMENDMENT,
MODIFICATION OR ACCELERATION OF, OR GIVE ANY PARTY THE RIGHT TO AMEND, MODIFY OR
REFUSE TO PERFORM, OR MODIFY THE TIME WITHIN WHICH DUTIES ARE TO BE PERFORMED OR
RIGHTS OR BENEFITS ARE TO BE RECEIVED HEREUNDER, OR CAUSE THE ACCELERATION OF
THE MATURITY OF ANY DEBT OR OBLIGATION PURSUANT TO, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY SECURITY INTEREST, LIEN OR OTHER ENCUMBRANCE UPON ANY PROPERTY
OR ASSET OF PURCHASER UNDER, ANY LEASE, AGREEMENT, UNDERSTANDING, RESTRICTION OR
COMMITMENT OR ANY JUDGMENT, DECREE, OR ORDER OF ANY COURT OR GOVERNMENTAL OR
REGULATORY AUTHORITY OR AGENCY TO WHICH PURCHASER IS A PARTY OR BY WHICH
PURCHASER IS BOUND OR TO WHICH THE PROPERTY OF PURCHASER IS SUBJECT.


5.04     CONSENTS AND APPROVALS OF GOVERNMENTAL AUTHORITIESS.  EXCEPT FOR THE
BANKRUPTCY COURT AND AS PROVIDED ON SCHEDULE 5.04, NO CONSENT, APPROVAL OR
AUTHORIZATION OF, OR DECLARATION, FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY IS REQUIRED IN CONNECTION WITH

22


--------------------------------------------------------------------------------



THE EXECUTION, DELIVERY AND PERFORMANCE BY PURCHASER OF THIS AGREEMENT OR THE
CONSUMMATION BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


5.05     LITIGATION.  THERE IS NO PENDING OR, TO PURCHASER’S KNOWLEDGE,
THREATENED ACTION, INVESTIGATION OR REQUEST FOR INFORMATION BY ANY GOVERNMENTAL
AUTHORITY OR THIRD PERSON WHICH COULD RESULT, OR HAS RESULTED, IN (A) THE
INSTITUTION OF LEGAL PROCEEDINGS TO PROHIBIT OR RESTRAIN THE PERFORMANCE OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR (B) A CLAIM FOR DAMAGES AS A RESULT OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EXCEPT AS SET
FORTH ON SCHEDULE 5.05, PURCHASER HAS NO KNOWLEDGE OF ANY PENDING OR THREATENED
LITIGATION, CLAIM, INVESTIGATION OR PROCEEDING, PRIVATE OR GOVERNMENTAL, WHICH
DIRECTLY AND SPECIFICALLY RELATES TO THE MEMBERSHIP INTEREST.


5.06     BROKERS.  ALL NEGOTIATIONS RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CARRIED ON BY PURCHASER WITHOUT THE
INTERVENTION OF ANY OTHER PERSON AND IN SUCH A MANNER AS NOT TO GIVE RISE TO ANY
VALID CLAIM AGAINST SELLER (BY REASON OF PURCHASER’S ACTIONS) FOR A BROKERAGE
COMMISSION, FINDER’S FEE OR OTHER LIKE PAYMENT TO ANY PERSON.


5.07     “AS IS” SALE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, PURCHASER UNDERSTANDS AND AGREES THAT THE MEMBERSHIP INTEREST AND THE
COMPANY’S ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING DATE, AND
IN THEIR CONDITION ON THE CLOSING DATE AND THAT PURCHASER IS RELYING ON ITS OWN
EXAMINATION OF THE COMPANY AND ITS ASSETS.


5.08     DUE DILIGENCE INSPECTIONS AND REVIEWS.  SUBJECT TO ANY INTENTIONAL
MISREPRESENTATION, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO ANY
INFORMATION PROVIDED BY SELLER OR ITS REPRESENTATIVES, PURCHASER ACKNOWLEDGES
AND AGREES THAT IT HAS, PRIOR TO ITS EXECUTION OF THIS AGREEMENT, FULLY
COMPLETED TO ITS SATISFACTION ALL OF ITS DUE DILIGENCE INSPECTIONS AND REVIEWS. 
SUBJECT TO THE PROVISIONS OF SECTION 12.02 HEREOF, PURCHASER WILL BEAR ALL OF
ITS OWN COSTS, EXPENSES AND CHARGES INCURRED IN CONNECTION WITH ITS DUE
DILIGENCE INSPECTIONS AND REVIEWS.


ARTICLE VI


CONDUCT OF BUSINESS PENDING THE CLOSING

Pending the Closing, and except as otherwise consented to or approved by
Purchaser in writing, Seller agrees to cause the Company to do the following:


6.01     REGULAR COURSE OF BUSINESS.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
6.04, 7.27 AND 7.28 BELOW, THE COMPANY SHALL CARRY ON ITS BUSINESS DILIGENTLY
AND SUBSTANTIALLY IN THE SAME MANNER AS HERETOFORE CONDUCTED, AND THE COMPANY
SHALL NOT INSTITUTE ANY NEW METHODS OF PURCHASE, SALE, LEASE, MANAGEMENT,
ACCOUNTING OR OPERATION OR ENGAGE IN ANY TRANSACTION OR ACTIVITY, ENTER INTO ANY
AGREEMENT OR MAKE ANY COMMITMENT, EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES OR AS REQUIRED BY THE BANKRUPTCY COURT.


6.02     AMENDMENTS.  NO CHANGE OR AMENDMENT SHALL BE MADE IN THE ORGANIZATIONAL
DOCUMENTS OF THE COMPANY.

23


--------------------------------------------------------------------------------



6.03     CAPITAL CHANGES.  THE COMPANY WILL NOT ISSUE OR SELL ANY MEMBERSHIP
INTERESTS OR OTHER SECURITIES, ACQUIRE DIRECTLY OR INDIRECTLY, BY REDEMPTION OR
OTHERWISE, ANY SUCH MEMBERSHIP INTERESTS, RECLASSIFY OR SPLIT-UP ANY SUCH
MEMBERSHIP INTERESTS, DECLARE OR PAY ANY DISTRIBUTIONS THEREON OR MAKE ANY OTHER
DISTRIBUTION WITH RESPECT THERETO, OR GRANT OR ENTER INTO ANY OPTIONS, WARRANTS,
CALLS OR COMMITMENTS OF ANY KIND WITH RESPECT THERETO.


6.04     ENVIRONMENTAL REMEDIATION; REQUIREMENTS OF GOVERNMENTAL AUTHORITIES. 
THE COMPANY SHALL OPERATE IN COMPLIANCE WITH ORDERS FROM AND OTHER REQUIREMENTS
OF GOVERNMENTAL AUTHORITIES, INCLUDING THE CONSENT ORDER DATED JULY 22, 2005,
WITH THE NEW YORK DEPARTMENT OF ENVIRONMENTAL CONSERVATION RELATING TO CERTAIN
ENVIRONMENTAL REMEDIATION AT THE HILLBURN FACILITY AND THE REMEDIATION PLAN FOR
THE SWINGING BRIDGE FACILITY APPROVED BY THE FEDERAL ENERGY REGULATORY
COMMISSION IN ITS LETTER DATED JUNE 14, 2006 (AS SUCH CONSENT ORDER AND
REMEDIATION PLAN MAY BE REVISED, AMENDED OR SUPPLEMENTED FROM TIME TO TIME).


ARTICLE VII


COVENANTS OF THE PARTIES

Seller hereby covenants and agrees with Purchaser, and Purchaser hereby
covenants and agrees with Seller that:


7.01     REASONABLE ACCESS.  SELLER SHALL CAUSE THE COMPANY TO AFFORD PURCHASER
AND AUTHORIZED REPRESENTATIVES OF PURCHASER REASONABLE ACCESS TO THE BOOKS AND
RECORDS OF THE COMPANY AND TO THE EMPLOYEES WORKING FOR THE COMPANY (ALL AT
REASONABLE TIMES DURING REGULAR BUSINESS HOURS, UPON PRIOR NOTICE TO THE PLANT
MANAGER OF THE COMPANY LISTED ON SCHEDULE 1.1 HERETO AND IN A MANNER SO AS NOT
TO INTERFERE WITH THE NORMAL BUSINESS OPERATIONS OF THE COMPANY) IN ORDER THAT
PURCHASER MAY HAVE AN OPPORTUNITY TO MAKE SUCH INVESTIGATIONS AS IT SHALL DESIRE
INTO THE COMPANY AND ITS BUSINESS.


7.02     CONFIDENTIALITY.


(A)           GENERAL.  ANY CONFIDENTIAL INFORMATION FURNISHED BY SELLER TO
PURCHASER ON AND AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO THE
CONFIDENTIALITY AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT
AND THE CONFIDENTIALITY AGREEMENT, THE PROVISIONS OF THE CONFIDENTIALITY
AGREEMENT SHALL PREVAIL.


(B)           REGULATORY AUTHORITIES AND COURT OF COMPETENT JURISDICTION. EITHER
PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION TO ANY GOVERNMENTAL AUTHORITY OR
COURT OF COMPETENT JURISDICTION WHERE SUCH DISCLOSURE IS NECESSARY TO COMPLY
WITH SECTION 7.13 HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL
RULES, THE DISCLOSING PARTY SHALL SEEK CONFIDENTIAL TREATMENT FOR THE
CONFIDENTIAL INFORMATION PROVIDED TO ANY GOVERNMENTAL AUTHORITY AND THE
DISCLOSING PARTY SHALL NOTIFY THE OTHER PARTY AS FAR IN ADVANCE AS IS
PRACTICABLE OF ITS INTENTION TO RELEASE CONFIDENTIAL INFORMATION TO ANY
GOVERNMENTAL AUTHORITY TO ENABLE THE OTHER PARTY TO SEEK INJUNCTIVE RELIEF.


(C)           DISCLAIMER REGARDING TAX TREATMENT.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT OR IN ANY OTHER WRITTEN OR ORAL UNDERSTANDING OR AGREEMENT TO
WHICH THE PARTIES HERETO MAY BE BOUND, EACH PARTY MAY (I) CONSULT ANY TAX
ADVISOR REGARDING THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND (II) AT ANY TIME DISCLOSE TO ANY

24


--------------------------------------------------------------------------------



PERSON, INSOFAR AS REQUIRED TO COMPLY WITH TREASURY REGULATIONS SECTION
1.6011-4(B)(3), THE TAX TREATMENT AND TAX STRUCTURE OF SUCH TRANSACTIONS AND ALL
MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE
PROVIDED RELATING TO SUCH TAX TREATMENT OR TAX STRUCTURE.  THE PRECEDING
SENTENCE IS INTENDED TO SATISFY THE REQUIREMENTS FOR THE TRANSACTIONS
CONTEMPLATED HEREIN TO AVOID CLASSIFICATION AS A “CONFIDENTIAL TRANSACTION” FOR
PURPOSES OF TREASURY REGULATIONS SECTION 1.6011-4(B)(3) AND SHALL BE INTERPRETED
CONSISTENT WITH SUCH INTENT.  THIS AUTHORIZATION IS NOT INTENDED TO PERMIT
DISCLOSURE OF ANY INFORMATION THAT IS UNRELATED TO THE TAX TREATMENT OR TAX
STRUCTURE OF ANY TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING (I) THE IDENTITIES
OF PARTICIPANTS OR POTENTIAL PARTICIPANTS IN ANY SUCH TRANSACTIONS, (II) THE
EXISTENCE OR STATUS OF ANY NEGOTIATIONS, AND (III) ANY PRICING OR FINANCIAL
INFORMATION, EXCEPT IN EACH CASE TO THE EXTENT SUCH INFORMATION IS RELATED TO
THE TAX TREATMENT OR TAX STRUCTURE OF ANY SUCH TRANSACTIONS.  IN ADDITION, EACH
PARTY ACKNOWLEDGES THAT IT HAS NO PROPRIETARY OR EXCLUSIVE RIGHTS TO THE FEDERAL
TAX STRUCTURE OF SUCH TRANSACTIONS OR ANY FEDERAL TAX MATTER OR FEDERAL TAX IDEA
RELATED TO SUCH TRANSACTIONS.


(D)           SURVIVAL.  THE OBLIGATIONS OF THE PARTIES IN THIS SECTION 7.02
WILL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE DISCHARGE OF ALL OTHER
OBLIGATIONS OWED BY THE PARTIES TO EACH OTHER, ANY TRANSFER OF TITLE TO THE
MEMBERSHIP INTEREST, AND THE CLOSING OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT.


7.03     HART-SCOTT-RODINO ACT.  IF REQUIRED, EACH PARTY SHALL PROMPTLY FILE ANY
NOTIFICATION AND REPORT FORM AND RELATED MATERIAL THAT IT MAY BE REQUIRED TO
FILE WITH THE FEDERAL TRADE COMMISSION AND THE ANTITRUST DIVISION OF THE UNITED
STATES DEPARTMENT OF JUSTICE UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS
ACT OF 1976 (THE “HSR ACT”) AND SHALL, SUBJECT TO SECTION 7.06, USE ITS BEST
EFFORTS TO OBTAIN AN EARLY TERMINATION OF THE APPLICABLE WAITING PERIOD AND MAKE
ANY FURTHER FILINGS OR INFORMATION SUBMISSIONS PURSUANT THERETO THAT MAY BE
REASONABLY NECESSARY, PROPER OR ADVISABLE.


7.04     ACCESS TO RECORDS;.


(A)           PRIOR TO AND FOLLOWING THE CLOSING, SELLER SHALL PROVIDE
PURCHASER, ITS COUNSEL, ACCOUNTANTS AND OTHER REPRESENTATIVES WITH ACCESS TO THE
BOOKS AND RECORDS OF THE COMPANY FOR PERIODS ENDING ON OR BEFORE THE CLOSING
DATE (COLLECTIVELY, THE “RECORDS”), UPON REASONABLE NOTICE DURING NORMAL
BUSINESS HOURS.  SELLER SHALL NOT DISPOSE OF ANY RECORDS FOR A PERIOD OF SEVEN
(7) YEARS AFTER THE CLOSING DATE.  THEREAFTER, SELLER SHALL NOT DISPOSE OF ANY
RECORDS UNTIL IT HAS GIVEN REASONABLE NOTICE TO PURCHASER OF ITS INTENTION TO DO
SO AND GIVEN PURCHASER A REASONABLE OPPORTUNITY TO TAKE POSSESSION OF THE
RECORDS TO BE DISPOSED OF.


(B)           FOLLOWING THE CLOSING, PURCHASER SHALL PROVIDE SELLER, ITS
COUNSEL, ACCOUNTANTS AND OTHER REPRESENTATIVES WITH ACCESS TO THE BOOKS AND
RECORDS OF THE COMPANY FOR PERIODS ENDING ON OR BEFORE THE CLOSING DATE
(COLLECTIVELY, THE “RECORDS”), UPON REASONABLE NOTICE DURING NORMAL BUSINESS
HOURS.  PURCHASER SHALL NOT DISPOSE OF ANY RECORDS FOR A PERIOD OF SEVEN (7)
YEARS AFTER THE CLOSING DATE.  THEREAFTER, PURCHASER SHALL NOT DISPOSE OF ANY
RECORDS UNTIL IT HAS GIVEN REASONABLE NOTICE TO SELLER OF ITS INTENTION TO DO SO
AND GIVEN SELLER A REASONABLE OPPORTUNITY TO TAKE POSSESSION OF THE RECORDS TO
BE DISPOSED OF.


7.05     REGULATORY AND OTHER AUTHORIZATIONS AND CONSENTS.  EACH PARTY WILL USE
ITS BEST EFFORTS TO OBTAIN THE AUTHORIZATIONS, CONSENTS AND APPROVALS OF
FEDERAL, STATE OR LOCAL REGULATORY

25


--------------------------------------------------------------------------------



BODIES OR OTHER PERSONS AS THE SAME MAY BE NECESSARY FOR THAT PARTY TO COMPLY
WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND WILL COOPERATE FULLY WITH THE OTHER PARTY IN PROMPTLY
SEEKING TO OBTAIN THE AUTHORIZATIONS, CONSENTS AND APPROVALS THAT ARE OR MAY
BECOME NECESSARY FOR SUCH PARTY; PROVIDED, HOWEVER, THAT NEITHER PURCHASER, ON
THE ONE HAND, NOR SELLER OR THE COMPANY, ON THE OTHER HAND, SHALL BE OBLIGATED
TO:  (A) UNDERTAKE ANY ADDITIONAL FINANCIAL OBLIGATION, DISPOSE OF ANY PROPERTY
OR SURRENDER ANY MATERIAL RIGHT; (B) OTHERWISE CONSENT TO ANY ARRANGEMENT OR
UNDERTAKE ANY OBLIGATION THAT WOULD, IN ITS SOLE AND REASONABLE JUDGMENT,
MATERIALLY ADVERSELY AFFECT ITS BUSINESS OR PROPERTIES; OR (C) CONSENT TO THE
EXTENSION OF THE CLOSING DATE OF THIS AGREEMENT BEYOND THAT PROVIDED IN SECTION
12.01(A)(VI) OF THIS AGREEMENT.  WITHOUT LIMITING THE PRECEDING PORTION OF THIS
SECTION 7.05, PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING THE APPROVAL OF THE
NEW YORK STATE PUBLIC SERVICE COMMISSION AND THE FEDERAL ENERGY REGULATORY
COMMISSION FOR THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND AGREES TO FILE
APPLICATIONS FOR SUCH APPROVALS WITHIN FIFTEEN (15) DAYS OF THE DATE OF THIS
AGREEMENT.  SELLER AGREES TO JOIN IN SUCH APPLICATIONS, AND SHALL CAUSE THE
COMPANY TO DO THE SAME, PROVIDED HOWEVER, THAT PURCHASER SHALL BE SOLELY
RESPONSIBLE FOR PURSUING AND OBTAINING SUCH APPROVALS AND FOR THE COST THEREOF. 
THE PARTIES HERETO WILL NOT TAKE ANY ACTION THAT WILL OR COULD HAVE THE EFFECT
OF DELAYING, IMPAIRING OR IMPEDING THE RECEIPT OF ANY REQUIRED AUTHORIZATIONS,
CONSENTS OR APPROVALS.


7.06     EMPLOYEE MATTERS.  NOTHING IN THIS AGREEMENT SHALL CONFER UPON ANY
EMPLOYEE OF SELLER OR OF SELLER’S AFFILIATES, SUBSIDIARIES AND/OR THIRD PARTY
ADMINISTRATORS (“SELLER’S EMPLOYEES”) THE RIGHT TO EMPLOYMENT WITH PURCHASER
AFTER THE DATE OF CLOSING.  FURTHER, PURCHASER SHALL HAVE NO RIGHTS, LIABILITIES
OR OBLIGATIONS WITH RESPECT TO SELLER’S EMPLOYEES OR INDEPENDENT CONTRACTORS FOR
ANY PERIOD PRIOR TO CLOSING, NOR WILL PURCHASER HAVE ANY RIGHTS, LIABILITIES OR
OBLIGATIONS WITH RESPECT TO ANY AGREEMENTS RELATED TO SELLER’S EMPLOYEES OR
INDEPENDENT CONTRACTORS PRIOR TO CLOSING.


7.07     NO PUBLIC ANNOUNCEMENT.  NEITHER PARTY SHALL ISSUE ANY PRESS RELEASE OR
MAKE ANY OTHER PUBLIC ANNOUNCEMENT CONCERNING THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT THE PRIOR APPROVAL OF THE OTHER PARTY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  THIS SECTION 7.07 SHALL NOT APPLY
TO FILINGS WITH THE BANKRUPTCY COURT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


7.08        CERTAIN AMOUNTS OWED TO SELLER AND ITS AFFILIATES.  SUBJECT TO ANY
REQUIREMENTS OF THE BANKRUPTCY COURT OR THE PLAN, AT OR PRIOR TO CLOSING, SELLER
SHALL CAUSE THE COMPANY TO FULLY REPAY OR OTHERWISE PROVIDE FOR THE DEEMED
RESOLUTION OF ANY INDEBTEDNESS OWED BY THE COMPANY TO SELLER OR ANY OTHER
AFFILIATE OF SELLER, INCLUDING BUT NOT LIMITED TO, INDEBTEDNESS OWED UNDER THE
DEBTOR-IN-POSSESSION CREDIT AGREEMENT DATED AS OF FEBRUARY 28, 2006, BETWEEN
MIRANT AMERICAS, INC. AND THE COMPANY.


7.09        PROVISIONS RELATING TO TREATMENT OF ASSETS AND LIABILITIES OF THE
COMPANY UNDER THE PLAN.  THE PLAN SHALL PROVIDE FOR THE DISCHARGE TO THE FULLEST
EXTENT PERMITTED BY THE BANKRUPTCY CODE OF ALL CLAIMS (AS DEFINED IN SECTION
101(5) OF THE BANKRUPTCY CODE) AGAINST THE COMPANY EXISTING ON THE PLAN
EFFECTIVE DATE, INCLUDING, BUT NOT LIMITED TO, ALL PRE- AND POST-PETITION
SECURED, PRIORITY AND UNSECURED CLAIMS OF EVERY KIND AND NATURE.  THE PLAN SHALL
PROVIDE THAT ON THE PLAN EFFECTIVE DATE, ALL OF THE ASSETS OF THE COMPANY SHALL
BE FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS EXISTING ON
THE PLAN EFFECTIVE DATE, AS IF SUCH ASSETS HAD BEEN SOLD PURSUANT TO SECTION 363
OF THE BANKRUPTCY CODE.  ALL PAYMENTS AND DISTRIBUTIONS PROVIDED FOR UNDER

26


--------------------------------------------------------------------------------



THE PLAN IN RESPECT TO ALL ALLOWED CLAIMS AGAINST THE COMPANY AND ALL COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE DISCHARGE OF ALL LIENS, CLAIMS,
ENCUMBRANCES AND INTERESTS IN THE ASSETS EXISTING ON THE PLAN EFFECTIVE DATE
SHALL BE PAID OR OTHERWISE RESOLVED IN ACCORDANCE WITH THE PLAN.  TO THE EXTENT
THAT THERE ARE ANY DISPUTED CLAIMS AGAINST THE COMPANY ON THE PLAN EFFECTIVE
DATE (THE “DISPUTED CLAIMS”), NEITHER THE REORGANIZED COMPANY NOR PURCHASER
SHALL HAVE ANY OBLIGATION UNDER THE PLAN OR FOR THE DISPUTED CLAIMS.


7.10     BREAK-UP FEE.  IN CONNECTION WITH THE APPROVAL OF THE SALE PROCEDURES
ORDER, THE BREAK-UP FEE SHALL BE PAYABLE AT THE TIMES PROVIDED IN THE AGREEMENT.


7.11     FURTHER ASSURANCES.  EACH PARTY SHALL EXECUTE AND DELIVER SUCH
INSTRUMENTS AND TAKE SUCH OTHER ACTIONS AS THE OTHER PARTY MAY REASONABLY
REQUIRE IN ORDER TO CARRY OUT THE INTENT OF THIS AGREEMENT.


7.12     SUPPLEMENTS TO SCHEDULES.


(A)           FROM TIME TO TIME PRIOR TO THE CLOSING, EACH PARTY SHALL PROMPTLY
SUPPLEMENT OR AMEND ITS SCHEDULES HERETO WITH RESPECT TO ANY MATTER HEREAFTER
ARISING WHICH, IF EXISTING OR OCCURRING AS AT THE EFFECTIVE DATE, WOULD HAVE
BEEN SET FORTH OR DESCRIBED IN SUCH SCHEDULES.


(B)           FOR PURPOSES OF DETERMINING THE SATISFACTION OF THE CONDITIONS SET
FORTH IN SECTIONS 9.01 AND 10.01, RESPECTIVELY, AND THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF EACH PARTY CONTAINED IN THIS AGREEMENT, THE
SCHEDULES SHALL BE DEEMED TO INCLUDE THE INFORMATION CONTAINED THEREIN ON THE
CLOSING DATE, AS SUCH SCHEDULES MAY BE SUPPLEMENTED OR AMENDED IN ACCORDANCE
WITH SECTION 7.12(A) ABOVE.


7.13     TAX MATTERS.


(A)           THE PARTIES AGREE THAT AFTER THE CLOSING DATE, SELLER SHALL HAVE
THE RIGHT TO REVIEW DRAFTS OF AND APPROVE (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD) ALL TAX RETURNS OF THE COMPANY RELATING TO TAXABLE
PERIODS ENDING (I) ON OR BEFORE THE CLOSING DATE AND (II) AFTER THE CLOSING
DATE, WHICH ENCOMPASS PERIODS PRIOR TO THE CLOSING DATE.  COPIES OF EACH DRAFT
TAX RETURN SHALL BE DELIVERED TO SELLER AT LEAST TWENTY (20) DAYS PRIOR TO THE
PROPOSED FILING DATE THEREOF.  IF SELLER DOES NOT GIVE PURCHASER NOTICE OF ANY
OBJECTION TO SUCH DRAFT WITHIN FIVE (5) DAYS OF RECEIPT OF THE DRAFT, SELLER
SHALL BE DEEMED TO HAVE APPROVED SUCH DRAFT.  PURCHASER SHALL, AND SHALL CAUSE
THE COMPANY TO, COOPERATE WITH SELLER IN THE REVIEW OF ALL SUCH TAX RETURNS AND
IN CONNECTION THEREWITH PROVIDE SELLER AND ITS ACCOUNTANTS, ATTORNEYS AND OTHER
REPRESENTATIVES REASONABLE ACCESS TO ANY AND ALL BOOKS, RECORDS AND DATA WITH
RESPECT TO THE COMPANY RELEVANT TO SUCH TAX RETURNS, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, MANAGEMENT ACCOUNTS AND WORK PAPERS OF THE
COMPANY’S ACCOUNTING DEPARTMENT AND THE COMPANY’S INDEPENDENT ACCOUNTANTS.


(B)           IN THE EVENT OF A DISPUTE WITH RESPECT TO ANY SUCH TAX RETURN,
PURCHASER AND SELLER SHALL ATTEMPT TO RECONCILE THEIR DIFFERENCES.  IF PURCHASER
AND SELLER ARE UNABLE TO DO SO WITHIN TEN (10) DAYS, PURCHASER AND SELLER SHALL
SUBMIT THE DISPUTED ITEMS FOR RESOLUTION TO THE REVIEW FIRM, WHICH, WITHIN
FIFTEEN (15) DAYS FROM SUCH SUBMISSION, SHALL DETERMINE AND REPORT TO THE
PARTIES UPON SUCH DISPUTED ITEMS, AND SUCH REPORT SHALL BE FINAL, BINDING AND
CONCLUSIVE ON THE PARTIES HERETO AND SUCH TAX RETURN SHALL BE FILED ON A BASIS
WHICH REFLECTS SUCH REPORT.  IN ACTING PURSUANT TO

27


--------------------------------------------------------------------------------



THIS SECTION 7.13(B), THE REVIEW FIRM SHALL HAVE THE RIGHTS, PRIVILEGES AND
IMMUNITIES OF AN ARBITRATOR, AND ITS FEES SHALL BE PAID ONE-HALF BY PURCHASER
AND ONE-HALF BY SELLER.


(C)           THE PROVISIONS OF CLAUSES (A) AND (B) OF THIS SECTION 7.13 OR ANY
APPROVAL OF ANY TAX RETURN BY SELLER NOTWITHSTANDING, SELLER SHALL HAVE NO
LIABILITY PURSUANT TO ARTICLE XI OR OTHERWISE ARISING FROM OR RELATING TO ANY
TAX ELECTION OR AMENDED RETURN FILED BY PURCHASER OR THE COMPANY OR ANY CHANGE
IN THE COMPANY’S TAX ACCOUNTING PRINCIPLES OR POLICIES AFTER THE CLOSING DATE
WHICH RECHARACTERIZES, RESTATES OR OTHERWISE AFFECTS ANY ITEM FOR ANY TAXABLE
PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE.


(D)           EACH PARTY WILL PROMPTLY NOTIFY THE OTHER IN WRITING UPON RECEIPT
BY SUCH PARTY OF NOTICE OF ANY PENDING OR THREATENED TAX AUDIT OR PROCEEDING
RELATING TO TAXES OF THE COMPANY FOR ANY (I) TAX PERIOD ENDING ON OR BEFORE THE
CLOSING DATE OR (II) TAX PERIOD ENDING AFTER THE CLOSING DATE BUT WHICH INCLUDES
THE CLOSING DATE.  SELLER WILL HAVE THE SOLE RIGHT TO REPRESENT THE INTERESTS OF
THE COMPANY IN ANY AUDIT OR TAX PROCEEDING RELATED TO TAXES FOR TAX PERIODS
ENDING ON OR PRIOR TO THE CLOSING DATE AND TO EMPLOY COUNSEL OF ITS CHOICE AT
ITS EXPENSE, AND PURCHASER AND SELLER AGREE TO COOPERATE IN THE DEFENSE OF ANY
CLAIM IN SUCH AUDIT OR PROCEEDING.  SELLER WILL HAVE THE RIGHT TO PARTICIPATE AT
ITS EXPENSE IN REPRESENTING THE INTERESTS OF THE COMPANY IN ANY AUDIT OR
PROCEEDING RELATED TO TAXES FOR ANY TAX PERIOD ENDING AFTER THE CLOSING DATE, IF
AND TO THE EXTENT THAT SUCH PERIOD INCLUDES ANY TAX PERIOD BEFORE THE CLOSING
DATE, AND TO EMPLOY COUNSEL OF ITS CHOICE AT ITS EXPENSE.  SELLER AND PURCHASER
AGREE TO COOPERATE IN THE DEFENSE OF ANY CLAIM IN SUCH AUDIT OR PROCEEDING.


7.14     REQUIRED CONSENTS.


(A)           EXCEPT AS PROVIDED IN SECTIONS 4.05, 7.05 AND 7.15, PURCHASER IS
RESPONSIBLE FOR OBTAINING THE FOLLOWING (COLLECTIVELY, THE “PURCHASER REQUIRED
CONSENTS”):  ALL AUTHORIZATIONS, CONSENTS, LICENSES, PERMITS AND APPROVALS OF
GOVERNMENTAL AUTHORITIES AND THIRD PERSONS REQUIRED BY APPLICABLE LAW OR
REQUIRED BY ANY SUCH THIRD PERSONS IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE APPROVALS OF THE NEW
YORK STATE PUBLIC SERVICE COMMISSION AND THE FEDERAL ENERGY REGULATORY
COMMISSION AS PROVIDED IN SECTION 7.05 AND THOSE CONSENTS LISTED ON SCHEDULE
5.04) AND ANY RELATED AGREEMENTS AND WITH PURCHASER’S OPERATION OF THE
HYDROELECTRIC AND GAS TURBINE GENERATING STATIONS.


(B)           SELLER IS RESPONSIBLE FOR OBTAINING ALL AUTHORIZATIONS, CONSENTS,
LICENSES, PERMITS AND APPROVALS REFERENCED IN SECTION 4.05 HEREOF TO THE EXTENT
SELLER IS REQUIRED BY LAW OR UNDER THIS AGREEMENT TO OBTAIN SAME (COLLECTIVELY,
THE “SELLER REQUIRED CONSENTS”).


(C)           IN CONNECTION WITH OBTAINING ANY PURCHASER REQUIRED CONSENTS OR
SELLER REQUIRED CONSENTS FROM THIRD PERSONS, EACH PARTY WILL:

(I)            PROMPTLY COMMENCE AND USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN ALL PURCHASER REQUIRED CONSENTS OR SELLER REQUIRED CONSENTS, AS THE CASE
MAY BE;

(II)           PROVIDE THE OTHER PARTY WITH THE OPPORTUNITY TO COMMENT ON DRAFTS
OF ALL SUBMISSIONS TO SUCH THIRD PERSONS SUFFICIENTLY IN ADVANCE OF THE
SUBMISSION THEREOF INSOFAR AS PRACTICABLE;

28


--------------------------------------------------------------------------------


(III)          CONSIDER ANY COMMENTS RECEIVED FROM THE OTHER PARTY IN GOOD
FAITH;

(IV)          INVITE THE OTHER PARTY OR ITS REPRESENTATIVE TO ATTEND ALL
MEETINGS WITH SUCH THIRD PERSONS;

(V)           PROVIDE COPIES OF ALL CORRESPONDENCE FROM SUCH THIRD PERSONS
PROMPTLY AFTER RECEIPT THEREOF; AND

(VI)          PROMPTLY FOLLOWING ANY REQUEST FROM THE OTHER PARTY, PROVIDE A
DETAILED REPORT AS TO THE STATUS OF EACH PURCHASER REQUIRED CONSENT OR SELLER
REQUIRED CONSENT (AS THE CASE MAY BE) AND ITS EFFORTS TO OBTAIN THE SAME.


(D)           AFTER THE CLOSING, PURCHASER WILL NOTIFY PROMPTLY ALL RELEVANT
GOVERNMENTAL AUTHORITIES AND ALL OTHER THIRD PERSONS OF THE CHANGE IN OWNERSHIP
OF THE MEMBERSHIP INTEREST RESULTING FROM THE TRANSACTIONS CONTEMPLATED HEREIN
TO THE EXTENT REQUIRED BY APPLICABLE LAW OR THE SPECIFIC UNDERLYING AGREEMENTS.


7.15     BANKRUPTCY COURT ORDERS AND RELATED MATTERS.  THE PARTIES ACKNOWLEDGE
AND AGREE AS FOLLOWS:


(A)           PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT, (I) SELLER SHALL,
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF, AND PROCEDURES UNDER, THE
BANKRUPTCY CODE, FILE WITH THE BANKRUPTCY COURT A MOTION (THE “SALE MOTION”)
SEEKING APPROVAL OF THE (A) SALE PROCEDURES ORDER (AS DEFINED BELOW), AND (B)
SALE ORDER (AS DEFINED BELOW) AND (II) THE COMPANY SHALL, IN ACCORDANCE WITH ALL
APPLICABLE REQUIREMENTS OF AND PROCEDURES UNDER, THE BANKRUPTCY CODE, FILE WITH
THE BANKRUPTCY COURT A MOTION OR MOTIONS SEEKING, AMONG OTHER THINGS, AN ORDER
(THE “DISCLOSURE STATEMENT ORDER”), APPROVING THE DISCLOSURE STATEMENT (THE
“DISCLOSURE STATEMENT”) WITH RESPECT TO THE PLAN (WHICH SHALL BE DEVELOPED
THROUGH MEANINGFUL AND TIMELY CONSULTATION BETWEEN THE PARTIES, BUT WITH FINAL
SUBMISSION TO THE BANKRUPTCY COURT IN THE SOLE DISCRETION OF SELLER),
ESTABLISHING PROCEDURES FOR SOLICITATION OF ACCEPTANCES TO THE PLAN AND SETTING
A HEARING ON CONFIRMATION OF THE PLAN AND SEEKING ENTRY OF THE CONFIRMATION
ORDER (THE SALE PROCEDURES ORDER, THE SALE ORDER, THE DISCLOSURE STATEMENT ORDER
AND THE CONFIRMATION ORDER, HEREIN COLLECTIVELY REFERRED TO AS THE “BANKRUPTCY
COURT ORDERS”).  SELLER AND THE COMPANY, AS APPLICABLE, WILL USE COMMERCIALLY
REASONABLE EFFORTS TO (1) CAUSE SUCH SALE PROCEDURES ORDER, SALE ORDER,
DISCLOSURE STATEMENT ORDER AND CONFIRMATION ORDER TO BE ISSUED, ENTERED AND
BECOME FINAL ORDERS IN, AS APPLICABLE, SELLER’S AND THE COMPANY’S BANKRUPTCY
CASES, AND (2) TIMELY SERVE COPIES OF THE NOTICES SETTING FORTH THE HEARING DATE
ON THE SALE PROCEDURES ORDER, THE SALE ORDER, DISCLOSURE STATEMENT ORDER AND THE
CONFIRMATION ORDER UPON ANY AND ALL PARTIES IN INTEREST ENTITLED OR REQUIRED TO
RECEIVE NOTICE UNDER ALL APPLICABLE LAWS, RULES AND REGULATIONS AND ORDERS OF
THE BANKRUPTCY COURT PRIOR TO THE HEARING ON SUCH MOTIONS (ALL SUCH MOTIONS AND
ACTIONS RELATING TO THE SALES PROCEDURES ORDER, THE SALE ORDER, THE DISCLOSURE
STATEMENT ORDER AND THE CONFIRMATION ORDER WILL BE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO PURCHASER AND SELLER AND THEIR RESPECTIVE COUNSEL). 
SELLER FURTHER AGREES THAT IT SHALL NOT TAKE ANY ACTION IN THE BANKRUPTCY CASE
WHICH WOULD BE CONTRARY TO OR INCONSISTENT WITH THIS AGREEMENT OR ANY OF THE
TERMS HEREOF, AND ANY PLAN OF REORGANIZATION OF SELLER OR ORDER CONFIRMING SUCH
PLAN SHALL IN NO WAY ADVERSELY AFFECT THE RIGHTS OF PURCHASER UNDER THIS
AGREEMENT.

29


--------------------------------------------------------------------------------



(B)           SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS SO THAT THE
BANKRUPTCY COURT ENTERS A “SALE PROCEDURES ORDER”, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS SCHEDULE 7.15(B) (AND WHICH, AS ENTERED BY THE BANKRUPTCY
COURT, IS IN A FORM REASONABLY ACCEPTABLE TO PURCHASER, SELLER, AND THEIR
RESPECTIVE COUNSEL) THAT, AMONG OTHER THINGS: (I) NAMES PURCHASER AS THE
“STALKING HORSE” WITH RESPECT TO THE MEMBERSHIP INTEREST, (II) IF THERE IS AN
OVERBID AS PROVIDED HEREIN, REQUIRES THE PAYMENT OF TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) AS A BREAK UP FEE (THE “BREAK-UP FEE”) UNDER THE
CIRCUMSTANCES AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (III) REQUIRES
AN INITIAL OVERBID AT LEAST FIVE HUNDRED THOUSAND DOLLARS ($500,000) IN CASH
GREATER THAN THE PURCHASE PRICE, (IV) REQUIRES ALL OVERBIDS BE ACCOMPANIED BY A
DOWN PAYMENT EQUAL TO TEN PERCENT (10%) OF THE PURCHASE PRICE OFFERED BY THE
OVERBIDDER, (V) REQUIRES THAT EACH BIDDER PROVIDE (A) WRITTEN EVIDENCE
SATISFACTORY TO SELLER DEMONSTRATING THAT SUCH BIDDER (1) HAS THE FINANCIAL
ABILITY TO CONSUMMATE THE PURCHASE OF THE MEMBERSHIP INTEREST AND ITS
OBLIGATIONS TO PERFORM UNDER THE DEFINITIVE PURCHASE AND SALE AGREEMENT
DESCRIBED IN 7.15(B)(VI) HEREIN NO LATER THAN TEN (10) DAYS FOLLOWING THE
HEARING ON THE SALE ORDER; (2) IS NOT AFFILIATED WITH PURCHASER OR SELLER (AND
SUCH PERSON IS NOT A CREDITOR OF SELLER OR SELLER’S AFFILIATE) AND (B) EVIDENCE
TO SELLER AND THE BANKRUPTCY COURT THAT IT IS A BONA FIDE PURCHASER AND IS
WILLING AND ABLE TO COVER ITS OWN LEGAL COUNSEL FEES AND OTHER COSTS ASSOCIATED
WITH THE SALE OF THE MEMBERSHIP INTEREST, (VI) REQUIRES THE DELIVERY TO SELLER
OF AN EXECUTED COPY OF A DEFINITIVE PURCHASE AND SALE AGREEMENT HAVING THE SAME
TERMS AND CONDITIONS AS THOSE SET FORTH IN THIS AGREEMENT (EXCEPT FOR  THE
PURCHASE PRICE, THE TERMS OF (I) THROUGH (IX) OF THIS SUBSECTION (B), AND THE
REASONABLE EXTENSION OF THE DATES SET FORTH IN SUB-SECTIONS 12.01(A) (III),
(IV), AND (VII) NECESSARY OR APPROPRIATE IN LIGHT OF SUCH OVERBID) FOR A PRICE
THAT EXCEEDS THE PURCHASE PRICE BY AT LEAST $500,000, NO LATER THAN FIVE (5)
DAYS PRIOR TO THE HEARING ON THE SALE ORDER, (VII) REQUIRES SUBSEQUENT BIDDING
INCREMENTS OF AT LEAST TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000.00),
(VIII) REQUIRES THAT ANY QUALIFIED BID, OTHER THAN PURCHASER’S BID PURSUANT TO
THIS AGREEMENT, BE DELIVERED TO SELLER AND PURCHASER ON OR BEFORE THE DEADLINE
ESTABLISHED BY THE BANKRUPTCY COURT, AND (IX) IF PURCHASER SUBMITS THE
SUCCESSFUL OVERBID, PERMITS PURCHASER TO CREDIT THE AMOUNT OF THE BREAK-UP FEE
AGAINST SUCH OVERBID.


(C)           SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS SO THAT THE
BANKRUPTCY COURT APPROVES THE SALE ORDER, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS SCHEDULE 7.15(C) (AND WHICH, AS ENTERED BY THE BANKRUPTCY COURT, IS IN
A FORM REASONABLY ACCEPTABLE TO PURCHASER AND SELLER AND THEIR RESPECTIVE
COUNSEL), WHICH SHALL CONTAIN PROVISIONS, AMONG OTHER THINGS, (I) APPROVING THE
SALE OF THE MEMBERSHIP INTEREST TO PURCHASER ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, (II) STATING THAT ANY OBJECTIONS TIMELY FILED WITH
RESPECT TO THE SALE OF THE MEMBERSHIP INTEREST, WHICH HAVE NOT BEEN WITHDRAWN,
ARE OVERRULED OR THE INTERESTS OF SUCH OBJECTIONS HAVE BEEN OTHERWISE SATISFIED
OR ADEQUATELY PROVIDED FOR BY THE BANKRUPTCY COURT, (III) FINDING THAT PURCHASER
IS A GOOD FAITH PURCHASER OF THE MEMBERSHIP INTEREST UNDER SECTION 363(M) OF THE
BANKRUPTCY CODE AND THAT THE SALE IS NOT SUBJECT TO AVOIDANCE UNDER SECTION
363(N) OF THE BANKRUPTCY CODE, (IV) PROVIDING THAT THE SALE OF THE MEMBERSHIP
INTEREST TO PURCHASER SHALL BE FREE AND CLEAR OF ANY AND ALL LIENS, CLAIMS,
ENCUMBRANCES AND INTERESTS OF ANY KIND OR NATURE WHATSOEVER UNDER SECTION 363 OF
THE BANKRUPTCY CODE AND ANY OTHER APPLICABLE SECTIONS OF THE BANKRUPTCY CODE,
(V) PROVIDING THAT THE BANKRUPTCY COURT SHALL RETAIN JURISDICTION FOR THE
PURPOSE OF ENFORCING THE PROVISIONS OF THE SALE ORDER INCLUDING, WITHOUT
LIMITATION, COMPELLING DELIVERY OF THE MEMBERSHIP INTEREST TO PURCHASER AND
PROVIDING THAT ANY LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS SHALL ATTACH SOLELY
TO THE PURCHASE PRICE, (VI) PROVIDING THAT ANY LIENS, CLAIMS ENCUMBRANCES AND
INTERESTS OF ANY KIND OR NATURE WHATSOEVER ASSERTED UNDER LAWS, RULES,
REGULATIONS OR GOVERNMENTAL OR COURT ORDERS IMPOSING A STAMP TAX, TRANSFER TAX
OR SIMILAR TAX ARISING FROM THE TRANSFER OF THE

30


--------------------------------------------------------------------------------



MEMBERSHIP INTEREST TO PURCHASER OR ANY SALES TAX AND ANY OTHER TAXES OF SELLER
RELATING TO A PRE-CLOSING PERIOD (COLLECTIVELY, “SELLER TAXES”) SHALL BE FILED
AGAINST SELLER’S ESTATE AND SHALL NOT BE ASSERTED AGAINST PURCHASER, (VII)
PROVIDING, IF PURCHASER CONSENTS, THAT THE PARTIES HERETO SHALL BE AUTHORIZED TO
CLOSE THIS TRANSACTION IMMEDIATELY UPON EXECUTION OF THE SALE ORDER AND THE
CONFIRMATION ORDER PURSUANT TO RULE 6004(G) OF THE FEDERAL RULES OF BANKRUPTCY
PROCEDURE, (VIII) AUTHORIZING AND DIRECTING SELLER TO EXECUTE, DELIVER, PERFORM
UNDER, CONSUMMATE AND IMPLEMENT THIS AGREEMENT, TOGETHER WITH ALL ADDITIONAL
INSTRUMENTS AND DOCUMENTS THAT MAY BE REASONABLY NECESSARY OR DESIRABLE TO
IMPLEMENT THE FOREGOING, AND (IX) DETERMINING THAT PURCHASER IS NOT A SUCCESSOR
TO SELLER OR OTHERWISE LIABLE FOR ANY OF THE LIABILITIES OF SELLER AND
PERMANENTLY ENJOINING ALL PERSONS AND ENTITIES FROM COMMENCING, CONTINUING OR
OTHERWISE PURSUING OR ENFORCING ANY REMEDY, CLAIM, CAUSE OF ACTION OR LIEN OR
ENCUMBRANCE AGAINST PURCHASER OR THE MEMBERSHIP INTEREST TO PURCHASER (THE “SALE
ORDER” ).


(D)           THE DISCLOSURE STATEMENT ORDER AND THE CONFIRMATION ORDER SHALL BE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER, SELLER AND THEIR
RESPECTIVE COUNSEL.  SELLER AND THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ENTRY OF THE CONFIRMATION ORDER NO LATER THAN SEVENTY-FIVE
(75) DAYS AFTER EXECUTION OF THIS AGREEMENT BY THE PARTIES HERETO.  THE
CONFIRMATION ORDER SHALL, AMONG OTHER THINGS, APPROVE THE ASSUMPTION OF ALL
ASSUMED CONTRACTS AND DECLARE THAT ALL ASSUMED CONTRACTS ARE VALID AND BINDING
AND IN FULL FORCE AND EFFECT, CONFIRM THE PLAN PURSUANT TO SECTION 1129 OF THE
BANKRUPTCY CODE, APPROVE ALL DOCUMENTS AND ACTIONS NECESSARY TO IMPLEMENTATION
OF THE PLAN UNDER SECTION 1123(A) OF THE BANKRUPTCY CODE AND PROVIDE THAT THE
TRANSFER OF THE MEMBERSHIP INTEREST TO PURCHASER IS EXEMPT FROM TAX PURSUANT TO
SECTION 1146 (C) OF THE BANKRUPTCY CODE.


(E)           IN THE EVENT AN APPEAL IS TAKEN, OR A STAY PENDING APPEAL IS
REQUESTED OR RECONSIDERATION IS SOUGHT, FROM EITHER THE SALE PROCEDURES ORDER,
THE SALE ORDER, THE DISCLOSURE STATEMENT ORDER OR THE CONFIRMATION ORDER, SELLER
WILL IMMEDIATELY NOTIFY PURCHASER OF SUCH APPEAL OR STAY REQUEST AND WILL
PROVIDE TO PURCHASER WITHIN TWO (2) BUSINESS DAYS A COPY OF THE RELATED NOTICE
OF APPEAL OR ORDER OF STAY OR APPLICATION FOR RECONSIDERATION.  SELLER WILL ALSO
PROVIDE PURCHASER WITH WRITTEN NOTICE AND COPIES OF ANY OTHER OR FURTHER NOTICE
OF APPEAL, MOTION OR APPLICATION FILED IN CONNECTION WITH ANY APPEAL FROM OR
APPLICATION FOR RECONSIDERATION OF, ANY OF SUCH ORDERS AND ANY RELATED BRIEFS.


(F)            SELLER WILL NOTIFY, AS IS REQUIRED BY THE BANKRUPTCY CODE AND AS
MAY REASONABLY BE REQUESTED BY PURCHASER, ALL PARTIES ENTITLED TO NOTICE OF ALL
MOTIONS, NOTICES AND ORDERS REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE SALE PROCEDURES ORDER, THE
SALE ORDER, THE DISCLOSURE STATEMENT ORDER AND/OR THE CONFIRMATION ORDER, AS
MODIFIED BY ORDERS IN RESPECT OF NOTICE WHICH MAY BE ISSUED AT ANY TIME AND FROM
TIME TO TIME BY THE BANKRUPTCY COURT.


(G)           PURCHASER ACKNOWLEDGES THAT THE SALE OF THE MEMBERSHIP INTEREST AS
CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO BANKRUPTCY COURT APPROVAL AND TO
HIGHER AND BETTER COUNTEROFFERS AND THAT THE MEMBERSHIP INTEREST WILL BE SOLD TO
THE HIGHEST AND BEST BIDDER AT AN AUCTION TO BE CONDUCTED BY SELLER IN
CONNECTION WITH THE HEARING ON THE APPROVAL OF THE SALE ORDER (THE “AUCTION”). 
IN THE EVENT THAT THE HIGHEST AND BEST OFFER, AS DETERMINED BY SELLER IS
SUBMITTED AT THE AUCTION BY A PURCHASER OTHER THAN PURCHASER THAT (I) IS NOT
AFFILIATED WITH PURCHASER OR SELLER (AND SUCH PERSON IS NOT A CREDITOR OF SELLER
OR SELLER’S AFFILIATE), (II) SUBMITS TO SELLER A VALID,

31


--------------------------------------------------------------------------------



 IRREVOCABLE OFFER TO PURCHASE THE MEMBERSHIP INTEREST ON THE SAME TERMS AS THIS
AGREEMENT (EXCEPT FOR THE PURCHASE PRICE, THE TERMS OF (I) THROUGH (IX) OF
SUBSECTION 7.15 (B), AND THE REASONABLE EXTENSION OF THE DATES SET FORTH IN
SUB-SECTIONS 12.01(A) (III), (IV), AND (VII) NECESSARY OR APPROPRIATE IN LIGHT
OF SUCH OVERBID) FOR A PURCHASE PRICE THAT EXCEEDS THE PURCHASE PRICE BY AT
LEAST FIVE HUNDRED THOUSAND DOLLARS ($500,000), NO LATER THAN FIVE (5) DAYS
PRIOR TO THE HEARING ON THE SALE ORDER, (III) EXECUTES ALL NECESSARY AND
APPROPRIATE DOCUMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO SELLER, TO
MEMORIALIZE THE SALE (THE “THIRD PARTY SALE”) AND HAS THE FINANCIAL ABILITY TO
CONSUMMATE THE PURCHASE OF THE MEMBERSHIP INTEREST AND ITS OBLIGATIONS TO
PERFORM UNDER THE DEFINITIVE PURCHASE AND SALE AGREEMENT DESCRIBED IN
7.15(B)(VI) HEREIN NO LATER THAN TEN (10) DAYS FOLLOWING THE HEARING ON THE SALE
ORDER, (IV) SATISFIES SELLER AND THE BANKRUPTCY COURT THAT IT IS A BONA FIDE
PURCHASER, AND (V) IS WILLING AND ABLE TO COVER ITS OWN LEGAL COUNSEL FEES AND
COSTS ASSOCIATED WITH THE THIRD PARTY SALE, SELLER SHALL, UPON APPROVAL OF THE
BANKRUPTCY COURT OF A SALE ORDER NAMING SUCH OTHER PURCHASER AS PURCHASER AND
THE RELATED CONFIRMATION ORDER, BE ENTITLED TO CLOSE SUCH THIRD PARTY SALE
PURSUANT TO SUCH OTHER OFFER; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL PREVENT PURCHASER FROM CONTESTING THAT SUCH OTHER OFFER IS THE HIGHEST AND
BEST OFFER.  UPON ENTRY OF THE SALE ORDER AUTHORIZING A SALE OF THE MEMBERSHIP
INTEREST TO A PURCHASER OTHER THAN PURCHASER (THE “PREVAILING BIDDER”), SELLER
SHALL DIRECT THE ESCROW AGENT TO RETURN TO PURCHASER THE DOWN PAYMENT (WITH ALL
ACCRUED INTEREST THEREON) AND SELLER SHALL PAY TO PURCHASER THE BREAK-UP FEE
FROM THE FIRST CASH PROCEEDS OF THE THIRD PARTY SALE OR ANY OTHER SALE OF THE
MEMBERSHIP INTEREST WITHIN FIVE (5) DAYS AFTER THE CLOSING OF THE THIRD PARTY
SALE OR ANY OTHER DISPOSITION OF THE MEMBERSHIP INTEREST.  IN THE EVENT THAT
PURCHASER AGREES TO BE A BACK-UP BIDDER, SELLER SHALL DIRECT THE ESCROW AGENT TO
RETURN THE DOWN PAYMENT (WITH ALL ACCRUED INTEREST THEREON) TO PURCHASER UPON
THE EARLIER OF CLOSING OF THE SALE TO THE PREVAILING BIDDER OR A TERMINATION OF
THIS AGREEMENT BY PURCHASER ACCORDING TO ITS TERMS.  UPON THE CLOSING OF THE
THIRD PARTY SALE, PAYMENT OF THE BREAK-UP FEE TO PURCHASER FROM THE FIRST CASH
PROCEEDS OF THE THIRD PARTY SALE SHALL BE MADE WITHIN FIVE (5) DAYS AFTER THE
CLOSING OF THE THIRD PARTY SALE.


7.16     PURCHASER CONTACT WITH VENDORS AND EMPLOYEES.  PURCHASER AGREES THAT,
PRIOR TO THE CLOSING DATE, IT WILL NOT CONTACT ANY VENDORS, SUPPLIERS, EMPLOYEES
OR OTHER CONTRACTING PARTIES OF SELLER OR SELLER’S AFFILIATES WITH RESPECT TO
ANY ASPECT OF THE COMPANY’S BUSINESS OR THE TRANSACTIONS CONTEMPLATED HEREBY
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER.


7.17     TAXES, PRORATIONS AND CLOSING COSTS.


(A)           TAXES.

(I)            PURCHASER WILL PAY ALL TAXES, INCLUDING SALES, USE, TRANSFER AND
DOCUMENTARY TRANSFER TAXES, ARISING IN CONNECTION WITH THE SALE AND TRANSFER OF
THE MEMBERSHIP INTEREST.  SELLER AND PURCHASER WILL EACH PAY ITS OWN INCOME
TAXES.  STATE AND LOCAL REAL AND PERSONAL PROPERTY TAXES RELATING TO THE COMPANY
FOR THE TAX YEAR OF THE CLOSING WILL BE PRORATED BETWEEN PURCHASER AND SELLER ON
THE FOLLOWING BASIS:  SELLER IS TO BE RESPONSIBLE FOR ALL SUCH TAXES FOR THE
PERIOD UP TO THE CLOSING; AND PURCHASER IS TO BE RESPONSIBLE FOR ALL SUCH TAXES
FOR THE PERIOD ON AND AFTER THE CLOSING.  ALL TAXES ASSESSED ON AN ANNUAL BASIS
WILL BE PRORATED ON THE ASSUMPTION THAT AN EQUAL AMOUNT OF TAXES APPLIES TO EACH
DAY OF THE YEAR, REGARDLESS OF HOW ANY INSTALLMENT PAYMENTS ARE BILLED OR MADE,
EXCEPT THAT PURCHASER WILL BEAR ALL SUPPLEMENTAL OR OTHER STATE AND LOCAL REAL
AND PERSONAL

32


--------------------------------------------------------------------------------


PROPERTY TAXES WHICH ARISE OUT OF A CHANGE IN OWNERSHIP OF THE MEMBERSHIP
INTEREST.

(II)           AFTER THE CLOSING, PURCHASER WILL NOTIFY SELLER IN WRITING,
WITHIN FIFTEEN (15) DAYS AFTER ITS RECEIPT OF ANY CORRESPONDENCE, NOTICE OR
OTHER COMMUNICATION FROM A TAXING AUTHORITY OR ANY REPRESENTATIVE THEREOF, OF
ANY PENDING OR THREATENED TAX AUDIT, OR ANY PENDING OR THREATENED JUDICIAL OR
ADMINISTRATIVE PROCEEDING THAT INVOLVES TAXES RELATING TO THE MEMBERSHIP
INTEREST FOR THE PERIOD PRIOR TO THE CLOSING, AND WILL FURNISH SELLER WITH
COPIES OF ALL CORRESPONDENCE RECEIVED FROM ANY TAXING AUTHORITY IN CONNECTION
WITH ANY AUDIT OR INFORMATION REQUEST WITH RESPECT TO ANY SUCH TAXES RELATING TO
THE MEMBERSHIP INTEREST FOR THE PERIOD PRIOR TO THE CLOSING.


(B)           PURCHASER’S CLOSING COSTS.  PURCHASER WILL PAY: (I) ALL COSTS OF
(1) ANY TITLE POLICY AND ALL ENDORSEMENTS THERETO THAT PURCHASER ELECTS TO
OBTAIN, (2) ALL FILINGS REQUIRED UNDER THE HSR ACT, (3) PURCHASER’S DUE
DILIGENCE INSPECTIONS AND REVIEWS, AND (4) ANY PERSON (IF ANY) THAT IS ENTITLED
TO A BROKERAGE COMMISSION, FINDER’S FEE OR OTHER LIKE PAYMENT BY REASON OF
PURCHASER’S ACTIONS, AND (II) ONE-HALF (1/2) OF ANY DOCUMENT RECORDATION COSTS,
INCLUDING ANY APPLICABLE DEED TRANSFER TAX.


7.18     ACKNOWLEDGEMENT BY PURCHASER.  PRIOR TO ITS EXECUTION OF THIS
AGREEMENT, PURCHASER HAS CONDUCTED TO ITS SATISFACTION AN INDEPENDENT
INVESTIGATION AND VERIFICATION OF THE COMPANY, INCLUDING WITHOUT LIMITATION ITS
DUE DILIGENCE INSPECTIONS AND REVIEWS. IN MAKING ITS DECISION TO EXECUTE THIS
AGREEMENT, AND TO PURCHASE THE MEMBERSHIP INTEREST, PURCHASER HAS RELIED AND
WILL RELY UPON THE RESULTS OF ITS OWN INDEPENDENT INVESTIGATION AND
VERIFICATION.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV OF
THIS AGREEMENT CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES
OF SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE ARE NO
REPRESENTATIONS, WARRANTIES, COVENANTS, UNDERSTANDINGS OR AGREEMENTS AMONG THE
PARTIES REGARDING THE MEMBERSHIP INTEREST OR ITS TRANSFER OTHER THAN THOSE SET
FORTH IN THIS AGREEMENT.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN ARTICLE IV, PURCHASER DISCLAIMS RELIANCE ON ANY
REPRESENTATIONS, WARRANTIES OR GUARANTEES, EITHER EXPRESS OR IMPLIED BY SELLER,
ITS OFFICERS, DIRECTORS, COUNSEL, REPRESENTATIVES OR AGENTS.


7.19     NO RECOURSE.  TO THE EXTENT THE TRANSFER, CONVEYANCE, ASSIGNMENT AND
DELIVERY OF THE MEMBERSHIP INTEREST TO PURCHASER AS PROVIDED IN THIS AGREEMENT
IS ACCOMPLISHED BY DEEDS, ASSIGNMENTS, SUBLICENSES, SUBLEASES, SUBCONTRACTS OR
OTHER INSTRUMENTS OF TRANSFER AND CONVEYANCE, WHETHER EXECUTED AT THE CLOSING OR
THEREAFTER, THESE INSTRUMENTS ARE MADE WITHOUT REPRESENTATION OR WARRANTY BY, OR
RECOURSE AGAINST, SELLER, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


7.20     ADVICE OF CHANGES.  PRIOR TO CLOSING, EACH PARTY WILL PROMPTLY ADVISE
THE OTHER IN WRITING WITH RESPECT TO ANY MATTER ARISING AFTER EXECUTION OF THIS
AGREEMENT OF WHICH THAT PARTY OBTAINS KNOWLEDGE AND WHICH, IF EXISTING OR
OCCURRING AT THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN REQUIRED TO BE SET
FORTH IN ANY OF THE SCHEDULES.

33


--------------------------------------------------------------------------------



7.21     CASUALTY LOSS.


(A)           IF, AT ANY TIME FOLLOWING THE EFFECTIVE DATE BUT PRIOR TO CLOSING,
ANY OF THE HYDROELECTRIC OR GAS TURBINE GENERATING STATIONS SUFFERS (EACH OF
SUCH STATIONS REFERRED TO HEREIN AS A “STATION”) A TOTAL OR PARTIAL CASUALTY
LOSS (AN “EVENT OF LOSS”) THAT IS REASONABLY ESTIMATED TO COST IN EXCESS OF ONE
MILLION DOLLARS ($1,000,000) TO REPAIR OR REPLACE THE DAMAGED STATION (A “MAJOR
LOSS”), SELLER WILL PROMPTLY INFORM PURCHASER OF THE MAJOR LOSS.  AS SOON AS
PRACTICABLE FOLLOWING THE MAJOR LOSS, SELLER WILL PROVIDE TO PURCHASER ITS GOOD
FAITH, DETAILED WRITTEN ESTIMATE (“SELLER’S ESTIMATE”) SETTING FORTH THE AMOUNT
REQUIRED TO REPAIR OR REPLACE THE DAMAGED STATION AND THE ESTIMATED TIME PERIOD
FOR COMPLETION OF SUCH REPAIR OR REPLACEMENT. CONCURRENTLY WITH THE DELIVERY OF
A SELLER’S ESTIMATE RELATING TO A MAJOR LOSS, SELLER WILL NOTIFY PURCHASER
WHETHER IT WILL REPAIR OR REPLACE THE STATION.  THE COMPLETION OF THE REPAIR OR
REPLACEMENT OF THE STATION RELATING TO A MINOR LOSS AND, IF SELLER ELECTS TO
REPAIR OR REPLACE THE STATION RELATING TO A MAJOR LOSS, THE COMPLETION OF THE
WORK RELATING TO A MAJOR LOSS, WILL BE A CONDITION TO THE CLOSING AND THE
OUTSIDE DATE FOR THE CLOSING SET FORTH IN SECTION 12.01(A)(VII) WILL BE EXTENDED
BY THE ESTIMATED TIME PERIOD FOR COMPLETION OF SUCH REPAIR OR REPLACEMENT PLUS
THIRTY (30) DAYS (PROVIDED THAT THE OVERALL NUMBER OF ESTIMATED DAYS FOR
COMPLETION OF SUCH REPAIR OR REPLACEMENT SHALL NOT EXCEED NINETY (90) DAYS,
FAILING WHICH PURCHASER SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT), AND
THE COSTS THEREOF (LESS ANY INSURANCE PROCEEDS RECEIVED BY SELLER IN CONNECTION
WITH SUCH LOSS) WILL BE DEEMED A NECESSARY CAPITAL EXPENDITURE, UNLESS SUCH
COSTS SHALL EXCEED FIFTY THOUSAND DOLLARS ($50,000), IN WHICH EVENT ANY AMOUNT
IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000) SHALL BE FOR THE ACCOUNT OF
SELLER. IF SELLER ELECTS NOT TO REPAIR OR REPLACE THE STATION RELATING TO A
MAJOR LOSS, THE PROVISIONS OF SECTION 7.21(B) WILL APPLY.


(B)           PURCHASER’S ELECTION.

(I)            WITHIN THE THIRTY (30) DAY PERIOD IMMEDIATELY FOLLOWING RECEIPT
OF A SELLER’S ESTIMATE RELATING TO A MAJOR LOSS AND SELLER’S ELECTION NOT TO
REPAIR OR REPLACE THE DAMAGED STATION, PURCHASER WILL ELECT, BY WRITTEN NOTICE
TO SELLER, TO EITHER:

(1)           TERMINATE THIS AGREEMENT PURSUANT TO SECTION 12.01(A)(V); OR

(2)           REQUIRE A REDUCTION IN THE PURCHASE PRICE BY AN AMOUNT EQUAL TO
SELLER’S ESTIMATE, IN WHICH CASE SELLER WILL HAVE NO OBLIGATION TO REPAIR THE
STATION AS A RESULT OF SUCH EVENT OF LOSS.

(II)           IF PURCHASER SHOULD FAIL TO MAKE THE ELECTION SET FORTH IN THIS
SECTION 7.21(B) WITHIN THE THIRTY (30) DAY PERIOD IMMEDIATELY FOLLOWING RECEIPT
OF SELLER’S NOTICE OF A MAJOR LOSS, PURCHASER WILL BE DEEMED TO HAVE MADE THE
ELECTION CONTAINED IN SECTION 7.21(B)(I)(2).  TO THE EXTENT THE THIRTY (30) DAY
PERIOD DESCRIBED IN THIS SECTION 7.21(B) EXTENDS PAST THE OUTSIDE DATE FOR THE
CLOSING SET FORTH IN SECTION 12.01(A)(VII), THE OUTSIDE DATE FOR THE CLOSING
SHALL BE EXTENDED BY SUCH TIME.

34


--------------------------------------------------------------------------------



7.22     POST CLOSING — INFORMATION AND RECORDS.


(A)           PURCHASER AGREES THAT, FROM AND AFTER THE CLOSING DATE, IT WILL,
PROMPTLY FOLLOWING THE REQUEST OF SELLER, PROVIDE SUCH INFORMATION AND
ADMINISTRATIVE SUPPORT AS WILL BE REASONABLY REQUESTED BY SELLER TO ENABLE
SELLER TO COMPLY WITH ITS OBLIGATIONS WITH RESPECT TO THE ISSUANCE OF FORM 1099
AND OTHER TAX REPORTS, REPORTS AND NOTICES RELATING TO INCOME TAX RETURNS,
PREPARATION OF FINANCIAL STATEMENTS AND COMPLETION OF SELLER’S AUDIT FOR THE
THREE FISCAL YEARS ENDED DECEMBER 31ST FOLLOWING THE CLOSING DATE AND OTHER
SIMILAR MATTERS.


(B)           EMPLOYEES.  PURCHASER WILL MAKE AVAILABLE TO SELLER ON A
REASONABLE BASIS AND AS REQUESTED FROM TIME TO TIME BY SELLER AFTER CLOSING,
THOSE EMPLOYEES OF PURCHASER WITH KNOWLEDGE OF OR RELEVANT TO THE MATTERS
DESCRIBED IN THIS SECTION 7.22 FOR THE PURPOSE OF CONSULTATION, INVESTIGATION
AND/OR TESTIMONY IN CONNECTION THEREWITH.


7.23     INSURANCE.  SELLER SHALL MAINTAIN OR CAUSE TO BE MAINTAINED IN FULL
FORCE AND EFFECT ALL POLICIES OF INSURANCE APPLICABLE TO THE HYDROELECTRIC AND
GAS TURBINE GENERATING STATIONS AS OF THE EFFECTIVE DATE.  ALL SUCH INSURANCE
POLICIES SHALL TERMINATE AS OF THE CLOSING.


7.24     USE OF CERTAIN NAMES.  WITHIN THIRTY (30) DAYS FOLLOWING THE CLOSING,
PURCHASER SHALL CAUSE THE COMPANY TO CEASE USING THE NAME “MIRANT,” AND ANY WORD
OR EXPRESSION SIMILAR THERETO OR CONSTITUTING AN ABBREVIATION OR EXTENSION
THEREOF (THE “SELLER MARKS”), INCLUDING ELIMINATING THE SELLER MARKS FROM ANY
ASSETS AND DISPOSING OF ANY UNUSED STATIONERY AND LITERATURE OF THE COMPANY
BEARING THE SELLER MARKS. THEREAFTER, NEITHER PURCHASER NOR ANY OF ITS
AFFILIATES SHALL USE THE SELLER MARKS.  PURCHASER ACKNOWLEDGES THAT NEITHER IT
NOR ITS AFFILIATES HAS ANY RIGHTS WHATSOEVER TO USE THE SELLER MARKS AFTER SAID
THIRTY (30) DAY PERIOD.  WITHOUT LIMITING THE FOREGOING:

(I)            WITHIN FIVE (5) BUSINESS DAYS AFTER THE CLOSING DATE, PURCHASER
SHALL CAUSE THE COMPANY TO CHANGE ITS NAME TO A NAME THAT DOES NOT CONTAIN ANY
OF THE SELLER MARKS.

(II)           WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE, PURCHASER SHALL
PROVIDE EVIDENCE TO SELLER, IN A FORMAT THAT IS REASONABLY ACCEPTABLE TO SELLER,
THAT PURCHASER HAS MADE ALL GOVERNMENTAL FILINGS REQUIRED PURSUANT TO CLAUSE (I)
ABOVE AND HAS PROVIDED NOTICE TO ALL APPLICABLE GOVERNMENTAL AUTHORITIES AND ALL
COUNTERPARTIES TO THE MATERIAL CONTRACTS REGARDING THE CHANGE OF THE COMPANY’S
AND A NEW ADDRESS FOR THE PURPOSE OF NOTICE TO THE COMPANY.

(III)          NOTWITHSTANDING PURCHASER’S RIGHT TO USE THE SELLER MARKS FOR THE
TIME PERIODS SET FORTH IN THIS SECTION 7.24,  PURCHASER ACKNOWLEDGES AND AGREES
AS FOLLOWS:  (I) NEITHER PURCHASER NOR ANY OF ITS AFFILIATES (INCLUDING THE
COMPANY AFTER THE CLOSING DATE) SHALL BE DEEMED AN AGENT, REPRESENTATIVE OR
JOINT VENTURE PARTNER OF SELLER; (II) SELLER SHALL RETAIN SOLE AND EXCLUSIVE
OWNERSHIP OF THE SELLER MARKS, AND ALL GOODWILL AND RIGHTS RELATED THERETO;
(III) PURCHASER AND ITS AFFILIATES (INCLUDING THE COMPANY AFTER THE CLOSING
DATE) SHALL NOT ENGAGE IN ANY CONDUCT OR TAKE PART IN ANY ACTIVITY THAT WOULD BE
REASONABLY LIKELY TO (A) IMPAIR THE VALIDITY OR ENFORCEABILITY OF THE SELLER
MARKS, (B) DILUTE THE DISTINCTIVENESS OF THE

35


--------------------------------------------------------------------------------


SELLER MARKS, (C) DISPARAGE THE SELLER MARKS OR (D) BE CONSIDERED UNFAIR
COMPETITION OR AN INFRINGEMENT OR OTHER VIOLATION OF THE RIGHTS OF SELLER OR ITS
AFFILIATES IN THE SELLER MARKS; (IV) PURCHASER AND ITS AFFILIATES (INCLUDING THE
COMPANY AFTER THE CLOSING DATE) SHALL NOT CO-BRAND ANY OF THEIR GOODS OR
SERVICES (OR COMMUNICATIONS DESCRIBING SUCH GOODS OR SERVICES) USING ANY OF THE
SELLER MARKS; AND (V) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
ARTICLE XI, AND IRRESPECTIVE OF SUCH ARTICLE XI, PURCHASER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS SELLER FROM, AGAINST, AND IN RESPECT OF, ANY AND ALL
DAMAGES INCURRED OR SUFFERED BY SELLER ARISING OUT OF OR RELATING TO ANY USE OF
ANY OF THE SELLER MARKS BY PURCHASER OR ANY OF ITS AFFILIATES (INCLUDING THE
COMPANY AFTER THE CLOSING DATE).


7.25     SETTLEMENT AGREEMENT.  THE COMPANY IS A PARTY TO A CERTAIN SETTLEMENT
AGREEMENT DATED AS OF AUGUST 31, 2001, BY AND AMONG ORANGE AND ROCKLAND
UTILITIES INC. (“O&R”), MIRANT BOWLINE, LLC (“BOWLINE”), MIRANT LOVETT, LLC
(“LOVETT”), HUDSON VALLEY GAS CORPORATION (“HUDSON VALLEY”) AND THE COMPANY (THE
“O&R SETTLEMENT AGREEMENT”).  ON OR BEFORE THE CLOSING DATE, UNLESS O&R HAS
RELEASED COMPANY FROM LIABILITY UNDER THE O&R SETTLEMENT AGREEMENT, EACH OF THE
COMPANY, BOWLINE, AND LOVETT SHALL ENTER INTO A CROSS INDEMNITY AGREEMENT (THE
“CROSS INDEMNITY AGREEMENT”) SUBSTANTIALLY IN THE FORM ATTACHED AS SCHEDULE 7.25
HERETO, AND THE SAME SHALL HAVE BEEN FINALLY APPROVED BY THE BANKRUPTCY COURT
WITH RESPECT TO EACH PROCEEDING APPLICABLE TO EACH OF THE PARTIES THERETO.


7.26     REGISTRATION OF COMPANY WITH NYISO.  PURCHASER IS RESPONSIBLE FOR
REGISTERING PRIOR TO CLOSING THE COMPANY OR PURCHASER AS REPRESENTATIVE OF THE
COMPANY AS A MARKET PARTICIPANT WITH THE NEW YORK INDEPENDENT SYSTEM OPERATORS
(“NYISO”).  SELLER WILL COOPERATE WITH PURCHASER AND THE COMPANY IN EFFECTING
SUCH REGISTRATION.


7.27     GAS TRANSPORTATION AND BALANCING SERVICES AGREEMENT.  THE COMPANY IS A
PARTY TO A CERTAIN GAS TRANSPORTATION AND BALANCING SERVICES AGREEMENT DATED
DECEMBER 9, 2002 BY AND AMONG O&R, BOWLINE, LOVETT, COMPANY, CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC. (“CONED”), AND MET, AS TRANSFEREE OF MIRANT ENERGY
MARKETING, (THE “GAS TRANSPORTATION AGREEMENT”).  ON OR BEFORE THE CLOSING DATE,
SELLER SHALL CAUSE THE COMPANY TO ENTER INTO A WRITTEN AGREEMENT WITH THE OTHER
PARTIES TO THE GAS TRANSPORTATION AGREEMENT TERMINATING COMPANY AS A PARTY
THERETO EFFECTIVE UPON CLOSING.  SELLER SHALL COOPERATE WITH PURCHASER SO THAT,
ON OR BEFORE THE CLOSING DATE, PURCHASER MAY ENTER INTO A WRITTEN AGREEMENT
EFFECTIVE UPON CLOSING REPLACING THE OPERATIONAL SUPPLY ARRANGEMENTS AVAILABLE
TO COMPANY UNDER THE GAS TRANSPORTATION AGREEMENT SO AS TO ALLOW FOR THE FULL
AND COMPLETE OPERATION OF THE COMPANY AND ITS ASSETS POST-CLOSING CONSISTENT
WITH ITS OPERATIONS PRIOR TO CLOSING.  SELLER AND PURCHASER AGREE THAT SUCH
REPLACEMENT AGREEMENT WILL PROVIDE FOR, INTER ALIA, AT LEAST THE SAME LEVEL OF
GAS SUPPLY, CAPACITY AND TRANSPORTATION RIGHTS FOR COMPANY UNDER SUCH
REPLACEMENT AGREEMENT AS EXISTED UNDER THE GAS TRANSPORTATION AGREEMENT PRIOR TO
CLOSING, ALTHOUGH THE PRICE AND OTHER TERMS THEREIN MAY BE DIFFERENT.  SUCH
REPLACEMENT AGREEMENT SHALL BE EXECUTED BY THE COMPANY AND ANY OTHER PARTIES
THERETO WITHIN SEVEN (7) DAYS PRIOR TO THE CLOSING DATE. PRIOR TO CLOSING, ALL
NEW WRITTEN AGREEMENTS REFERRED TO IN THIS SECTION 7.27 SHALL HAVE BEEN TIMELY
FILED WITH THE NEW YORK STATE PUBLIC SERVICE COMMISSION AND SHALL BE FINALLY
APPROVED BY THE BANKRUPTCY COURT WITH RESPECT TO EACH PROCEEDING THEREIN
APPLICABLE TO THE PARTIES TO SUCH WRITTEN AGREEMENTS.

36


--------------------------------------------------------------------------------



7.28     AIR TITLE V PERMITS (HILLBURN AND SHOEMAKER FACILITIES).  COMPANY IS
THE HOLDER OF AN AIR TITLE V PERMIT ISSUED BY THE NEW YORK STATE DEPARTMENT OF
ENVIRONMENTAL CONSERVATION (“DEC”) FOR THE HILLBURN FACILITY (PERMIT
#3-3926-00059/00003) AND THE SHOEMAKER FACILITY (PERMIT #3-3309-00040/00004)
(RESPECTIVELY, THE “HILLBURN AIR PERMIT” AND THE “SHOEMAKER AIR PERMIT”,
COLLECTIVELY THE “AIR PERMITS” AND INDIVIDUALLY EACH AN “AIR PERMIT”).  AFTER
THE EFFECTIVE DATE, COMPANY SHALL APPLY FOR A MODIFICATION OF EACH PERMIT TO
REMOVE THE HILLBURN AND SHOEMAKER FACILITIES FROM THE CALCULATION OF THE SYSTEM
WIDE AVERAGE OF NITROGEN OXIDE EMISSIONS USED TO DETERMINE COMPLIANCE WITH THE
NOX RACT LIMIT (AS DEFINED IN AND REQUIRED BY EACH PERMIT) (SUCH CALCULATION
BEING REFERRED TO HEREIN AS THE “NOX BUBBLE”).  PRIOR TO FILING ANY SUCH
APPLICATION, SELLER SHALL PROVIDE PURCHASER WITH A COPY THEREOF AND ACCEPT
COMMENTS FROM PURCHASER FOR A REASONABLE TIME THEREAFTER.  OTHER THAN SUCH
COMMENTS TO SELLER, PURCHASER SHALL TAKE NO ACTION OPPOSING COMPANY’S
APPLICATIONS FOR SUCH MODIFICATION.  IF PURCHASER REQUESTS SELLER TO CAUSE ANY
SUCH APPLICATION TO INCLUDE A MODIFICATION TO A PERMIT WHICH PURCHASER
DETERMINES IS REASONABLY NECESSARY TO ALLOW THE COMPANY TO OPERATE IN COMPLIANCE
WITH THE NITROGEN OXIDE EMISSION LIMITS IN THE PERMITS AFTER THE AMENDMENT
REMOVING THE RELEVANT FACILITY FROM THE NOX   BUBBLE, SELLER AGREES TO INCLUDE
SUCH REQUESTED MODIFICATION,  PROVIDED THAT THE IMPLEMENTATION THEREOF SHALL NOT
CAUSE THE COMPANY TO INCUR COSTS PRIOR TO THE CLOSING.  SELLER AND PURCHASER
SHALL COOPERATE IN GOOD FAITH TO OBTAIN MODIFIED PERMITS CONSISTENT WITH THIS
SECTION 7.28 THAT SHALL BE EFFECTIVE ON THE CLOSING DATE.


7.29     ASSIGNMENT OF CERTAIN PURCHASE ORDERS.  PRIOR TO THE CLOSING DATE,
SELLER SHALL CAUSE COMPANY TO ASSIGN TO SELLER OR SELLER’S DESIGNEE THE
FOLLOWING PURCHASE ORDERS:  (A) PURCHASE ORDER NO. NY-6867 BETWEEN COMPANY AND
MEAD AND HUNT, INC. (ITEM #9 ON SCHEDULE 4.16), AND (B) PURCHASE ORDER NO.
NY-8296 BETWEEN COMPANY AND BURNS AND ROE ENTERPRISES, INC. (ITEM #13 ON
SCHEDULE 4.16).  SELLER OR SELLER’S DESIGNEE SHALL ASSUME AND PERFORM ALL OF
COMPANY’S OBLIGATIONS UNDER SAID PURCHASE ORDERS FOR SERVICES PERFORMED BY THE
OTHER PARTY THERETO AFTER THE EFFECTIVE DATE.


ARTICLE VIII


MUTUAL CONDITIONS

The respective obligations of each Party to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, unless waived in writing by
each Party.


8.01     HSR ACT.  ALL APPLICABLE WAITING PERIODS (AND ANY EXTENSIONS THEREOF)
UNDER THE HSR ACT SHALL HAVE EXPIRED OR OTHERWISE BEEN TERMINATED.


8.02     REGULATORY AND OTHER AUTHORIZATIONS AND CONSENTS.  ALL AUTHORIZATIONS,
CONSENTS AND APPROVALS OF GOVERNMENTAL AUTHORITIES, THIRD PARTIES AND THE
BANKRUPTCY COURT, SHALL HAVE BEEN OBTAINED (OTHER THAN SELLER REQUIRED CONSENTS
AND PURCHASER REQUIRED CONSENTS).


8.03     ORDERS.  OTHER THAN THE APPROVAL OF THE BANKRUPTCY COURT, NEITHER PARTY
HERETO SHALL BE SUBJECT TO ANY ORDER OR INJUNCTION OF A COURT OF COMPETENT
JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

37


--------------------------------------------------------------------------------



ARTICLE IX


CONDITIONS TO PURCHASER’S OBLIGATIONS

Each and every obligation of Purchaser under this Agreement to be performed on
or before the Closing Date shall be subject to the satisfaction, on or before
the Closing Date, of each of the following conditions, unless waived in writing
by Purchaser:


9.01     REPRESENTATIONS AND WARRANTIES TRUE.  THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN ARTICLE IV HEREOF SHALL BE IN ALL MATERIAL
RESPECTS TRUE AND ACCURATE AS OF THE DATE WHEN MADE AND AT AND AS OF THE CLOSING
DATE AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AT AND AS OF SUCH
DATE (UNLESS EXPRESSLY MADE AT AND AS OF AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE IN SUCH RESPECTS ONLY AT AND AS OF
SUCH EARLIER DATE), EXCEPT FOR CHANGES PERMITTED OR CONTEMPLATED BY THE TERMS OF
THIS AGREEMENT.


9.02     PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND COMPLIED WITH ALL
AGREEMENTS, OBLIGATIONS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


9.03     CERTIFICATES; EVIDENCE OF COMPLIANCE.  SELLER SHALL HAVE FURNISHED
PURCHASER WITH SUCH CERTIFICATES OF SELLER AND/OR SUCH OTHER EVIDENCE AS
PURCHASER MAY REASONABLY REQUEST TO DEMONSTRATE COMPLIANCE WITH THE CONDITIONS
SET FORTH IN THIS ARTICLE IX INCLUDING, WITH RESPECT TO THE INDEBTEDNESS OWED
UNDER THE DEBTOR-IN-POSSESSION CREDIT AGREEMENT DATED AS OF FEBRUARY 28, 2006,
BETWEEN MIRANT AMERICAS, INC. AND THE COMPANY, NOTES MARKED “CANCELLED” AND/OR
OTHERWISE ACKNOWLEDGED BY THE HOLDER(S) THEREOF TO BE DISCHARGED, PROOF OF
SATISFACTION OF ANY MORTGAGES FILED AGAINST COMPANY’S REAL PROPERTY, AND
DISCHARGE OF ANY LIENS ON RECORD AGAINST ANY ASSETS.


9.04     BOARD RESOLUTIONS.  A CERTIFIED COPY OF SUCH RESOLUTIONS OF THE BOARD
OF DIRECTORS OF SELLER AS MAY BE REQUIRED TO AUTHORIZE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE RELATED AGREEMENTS AND AUTHORIZING
SPECIFIED OFFICERS OF SELLER TO EXECUTE AND DELIVER THIS AGREEMENT, THE RELATED
AGREEMENTS AND ANY OTHER DOCUMENTS OR INSTRUMENTS WHICH THEY DEEM NECESSARY AND
APPROPRIATE IN CONNECTION WITH THIS AGREEMENT.


9.05     BANKRUPTCY COURT ORDERS.  THE BANKRUPTCY COURT ORDERS SHALL (A) HAVE
BEEN ENTERED BY THE BANKRUPTCY COURT, WITH SUCH CHANGES AS ARE REASONABLY
ACCEPTABLE TO SELLER AND PURCHASER AND THEIR RESPECTIVE COUNSEL, AND (B) BECOME
FINAL ORDERS.


ARTICLE X


CONDITIONS TO SELLER’S OBLIGATIONS

Each and every obligation of Seller under this Agreement to be performed on or
before the Closing Date shall be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, unless waived in writing by
Seller:


10.01   REPRESENTATIONS AND WARRANTIES TRUE.  THE REPRESENTATIONS AND WARRANTIES
OF PURCHASER CONTAINED IN ARTICLE V HEREOF SHALL BE IN ALL MATERIAL RESPECTS
TRUE AND ACCURATE AS OF THE

38


--------------------------------------------------------------------------------



DATE WHEN MADE AND AT AND AS OF THE CLOSING DATE AS THOUGH SUCH REPRESENTATIONS
AND WARRANTIES WERE MADE AT AND AS OF SUCH DATE (UNLESS EXPRESSLY MADE AT AND AS
OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE IN SUCH RESPECTS ONLY AT AND AS OF SUCH EARLIER DATE), EXCEPT FOR CHANGES
PERMITTED OR CONTEMPLATED BY THE TERMS OF THIS AGREEMENT.


10.02   PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH ALL
AGREEMENTS, OBLIGATIONS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


10.03   CERTIFICATES.  PURCHASER SHALL HAVE FURNISHED SELLER WITH SUCH
CERTIFICATES OF ITS OFFICERS TO EVIDENCE COMPLIANCE WITH THE CONDITIONS SET
FORTH IN THIS ARTICLE X AS MAY REASONABLY BE REQUESTED BY SELLER.


10.04   BOARD RESOLUTIONS.  A CERTIFIED COPY OF SUCH RESOLUTIONS OF PURCHASER’S
SOLE MEMBER AS MAY BE REQUIRED TO AUTHORIZE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE RELATED AGREEMENTS AND AUTHORIZING SPECIFIED OFFICERS OR
REPRESENTATIVES OF PURCHASER, AS THE CASE MAY BE, TO EXECUTE AND DELIVER THIS
AGREEMENT, THE RELATED AGREEMENTS AND ANY OTHER DOCUMENTS OR INSTRUMENTS WHICH
THEY DEEM NECESSARY AND APPROPRIATE IN CONNECTION WITH THIS AGREEMENT.


10.05   PENDING INSURANCE CLAIMS.  WRITTEN ACKNOWLEDGMENT FROM EACH RELEVANT
INSURANCE CARRIER OR ITS BROKER OR OTHER DESIGNEE THAT THE COMPANY’S PENDING
CLAIMS FOR LOSSES AT THE SWINGING BRIDGE FACILITY AND THE HILLBURN FACILITY
SHALL BE PAID TO SELLER OR SUCH THIRD PARTY OR THIRD PARTIES AS THE SELLER OR
COMPANY SHALL DESIGNATE TO EACH SUCH CARRIER PRIOR TO CLOSING.


10.06      BANKRUPTCY COURT ORDERS.  THE BANKRUPTCY COURT ORDERS SHALL (I) HAVE
BEEN ENTERED BY THE BANKRUPTCY COURT, WITH SUCH CHANGES AS ARE REASONABLY
ACCEPTABLE TO SELLER AND PURCHASER AND THEIR RESPECTIVE COUNSEL, AND (II)
BECOME  FINAL ORDERS.


10.07      TERMINATION OF GAS TRANSPORTATION AGREEMENT.  COMPANY SHALL HAVE
ENTERED INTO A WRITTEN AGREEMENT EFFECTIVE UPON CLOSING TERMINATING THE GAS
TRANSPORTATION AGREEMENT AS TO COMPANY, SUCH WRITTEN AGREEMENT SHALL HAVE BEEN
TIMELY FILED WITH THE NEW YORK STATE PUBLIC SERVICE COMMISSION, AND ALL
BANKRUPTCY COURT APPROVALS WITH RESPECT TO SUCH AGREEMENT SHALL HAVE BECOME
FINAL AND NOT SUBJECT TO APPEAL, ALL IN ACCORDANCE WITH SECTION 7.27.


10.08      MODIFICATION OF TITLE V PERMITS.  THE AIR PERMITS HAVE BEEN MODIFIED
IN ACCORDANCE WITH SECTION 7.28, EFFECTIVE UPON CLOSING.


ARTICLE XI


SURVIVAL AND INDEMNIFICATION


11.01   SURVIVAL.


(A)           ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY IN THIS
AGREEMENT SHALL SURVIVE THE CLOSING HEREUNDER FOR A PERIOD OF NINETY (90) DAYS
FOLLOWING THE CLOSING.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, NO CLAIM BASED UPON MISREPRESENTATION OR BREACH OF
REPRESENTATION OR WARRANTY SHALL BE MADE, NO ACTION OR LITIGATION WITH RESPECT
THERETO COMMENCED, AND NO REMEDY SHALL BE AVAILABLE UNLESS WRITTEN NOTICE
SPECIFYING WITH PARTICULARITY THE

39


--------------------------------------------------------------------------------



MISREPRESENTATION OR BREACH CLAIMED SHALL HAVE BEEN DELIVERED ON OR PRIOR TO THE
EXPIRATION OF SUCH PERIOD.


(B)           ALL COVENANTS AND AGREEMENTS MADE BY ANY PARTY IN THIS AGREEMENT
SHALL SURVIVE THE CLOSING HEREUNDER UNTIL ALL OBLIGATIONS SET FORTH THEREIN
SHALL HAVE BEEN SATISFIED.


11.02   INDEMNIFICATION.


(A)           EACH PARTY (EACH, A “INDEMNIFYING PARTY”), AS A MATERIAL
INDUCEMENT TO THE OTHER PARTY TO ENTER INTO THIS AGREEMENT, SHALL DEFEND,
INDEMNIFY, AND HOLD HARMLESS THE OTHER PARTY, SUCH OTHER PARTY’S SUCCESSORS AND
ASSIGNS, AND ALL OF SUCH OTHER PARTY’S OFFICERS, DIRECTORS, LENDERS,
SHAREHOLDERS, BENEFICIAL OWNERS, TRUSTEES, PARTNERS, MEMBERS, AFFILIATES, AGENTS
AND EMPLOYEES (EACH, AN “INDEMNITEE”, COLLECTIVELY, THE “INDEMNITEES”) FROM AND
AGAINST ANY AND ALL DAMAGES, CLAIMS, LOSSES, JUDGMENTS, AWARDS, PENALTIES, FINES
AND FORFEITURES (EACH, AN “ACTION”), TOGETHER WITH REASONABLE ATTORNEYS’ FEES
AND RELATED LITIGATION OR ARBITRATION COSTS AND EXPENSES OF SUCH INDEMNITEES, OF
WHATEVER KIND OR NATURE, WITHOUT LIMITATIONS BEING ASSERTED AGAINST ANY OF THE
INDEMNITEES (COLLECTIVELY, “DAMAGES”), WHICH IN ANY WAY ARISE OR RESULT FROM A
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF THE
INDEMNIFYING PARTY UNDER THIS AGREEMENT.


(B)           NO INDEMNITY PURSUANT TO THIS AGREEMENT SHALL BE PAID BY THE
INDEMNIFYING PARTY:

(I)            ON ACCOUNT OF THE INDEMNITEE’S CONDUCT THAT IS ESTABLISHED IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION AS HAVING
BEEN KNOWINGLY FRAUDULENT, DELIBERATELY DISHONEST, RECKLESS, GROSSLY NEGLIGENT
OR CONSTITUTING WILLFUL MISCONDUCT;

(II)           ON ACCOUNT OF THE INDEMNITEE’S CONDUCT THAT IS ESTABLISHED IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION AS HAVING
CONSTITUTED A BREACH OF THE INDEMNITEE’S DUTY OF LOYALTY TO THE INDEMNIFYING
PARTY OR AS HAVING RESULTED IN ANY PERSONAL PROFIT OR ADVANTAGE TO THE
INDEMNITEE TO WHICH THE INDEMNITEE WAS NOT LEGALLY ENTITLED;

(III)          FOR WHICH PAYMENT IS ACTUALLY MADE TO THE INDEMNITEE UNDER A
VALID AND COLLECTIBLE INSURANCE POLICY OR UNDER ANOTHER VALID AND ENFORCEABLE
INDEMNITY CLAUSE OR AGREEMENT, EXCEPT IN RESPECT OF ANY DEFICIT IN PAYMENT
ACTUALLY RECEIVED UNDER ANY SUCH POLICY OF INSURANCE, INDEMNITY CLAUSE OR
AGREEMENT; OR

(IV)          IF INDEMNIFICATION IS UNLAWFUL OR HAS BEEN DETERMINED BY ANY
REGULATORY OR ADMINISTRATIVE BODY HAVING JURISDICTION OVER THE INDEMNIFYING
PARTY TO BE AGAINST PUBLIC POLICY.


(C)           AS A CONDITION PRECEDENT TO THE INDEMNITEE’S RIGHTS OF
INDEMNIFICATION UNDER THIS AGREEMENT, THE INDEMNITEE SHALL GIVE THE INDEMNIFYING
PARTY WRITTEN NOTICE AS SOON AS REASONABLY PRACTICABLE AFTER BECOMING AWARE OF
ANY CLAIM MADE AGAINST THE INDEMNITEE FOR WHICH INDEMNIFICATION WILL OR COULD BE
SOUGHT UNDER THIS AGREEMENT.  IN ADDITION, THE INDEMNITEE SHALL GIVE THE
INDEMNIFYING PARTY SUCH INFORMATION AND COOPERATION AS THE INDEMNIFYING PARTY
MAY

40


--------------------------------------------------------------------------------



REASONABLY REQUEST TO ENABLE THE INDEMNIFYING PARTY TO PERFORM ITS OBLIGATIONS
HEREUNDER.  FAILURE BY THE INDEMNITEE TO GIVE SUCH NOTICE SHALL NOT DEPRIVE THE
INDEMNITEE OF A RIGHT TO INDEMNIFICATION HEREUNDER, PROVIDED THAT THE
INDEMNIFYING PARTY HAS ACTUAL KNOWLEDGE OF THE CLAIM AND/OR IS NOT ADVERSELY
AFFECTED IN ITS ABILITY TO DEFEND THE CLAIM AS A RESULT OF ANY SUCH FAILURE.


(D)           WITH RESPECT TO THE COMMENCEMENT OF ANY ACTION OF WHICH THE
INDEMNITEE NOTIFIES THE INDEMNIFYING PARTY PURSUANT TO CLAUSE (C) ABOVE:

(I)            THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AT
ITS OWN EXPENSE;

(II)           EXCEPT AS OTHERWISE PROVIDED BELOW, THE INDEMNIFYING PARTY MAY,
AT ITS OPTION AND JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED
AND ELECTING TO ASSUME SUCH DEFENSE, ASSUME THE DEFENSE THEREOF, WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNITEE. AFTER WRITTEN NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNITEE OF ITS ELECTION TO ASSUME THE DEFENSE
THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO THE INDEMNITEE UNDER THIS
AGREEMENT FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNITEE IN CONNECTION WITH THE DEFENSE THEREOF EXCEPT FOR REASONABLE COSTS OF
INVESTIGATION OR AS OTHERWISE PROVIDED IN THIS CLAUSE (D). THE INDEMNITEE SHALL
HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN SUCH ACTION, PROVIDED THAT THE FEES
AND EXPENSES OF SUCH COUNSEL INCURRED AFTER WRITTEN NOTICE FROM THE INDEMNIFYING
PARTY OF ITS ASSUMPTION OF THE DEFENSE THEREOF SHALL BE AT THE EXPENSE OF THE
INDEMNITEE UNLESS: (1) THE EMPLOYMENT OF SUCH COUNSEL HAS BEEN AUTHORIZED BY THE
INDEMNIFYING PARTY, (2) THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED, AND SO
NOTIFIED THE INDEMNIFYING PARTY, THAT THERE IS AN ACTUAL CONFLICT OF INTEREST
BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNITEE IN THE CONDUCT OF THE DEFENSE
OF SUCH ACTION, IN WHICH EVENT THE INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO
ASSUME THE DEFENSE OF SUCH ACTION, OR (3) THE INDEMNIFYING PARTY SHALL NOT IN
FACT HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH ACTION.

(III)          THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO INDEMNIFY THE
INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY ACTION
EFFECTED BY THE INDEMNITEE WITHOUT THE INDEMNIFYING PARTY’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD;

(IV)          THE INDEMNIFYING PARTY SHALL BE PERMITTED TO SETTLE ANY ACTION,
PROVIDED THAT IT SHALL NOT SETTLE ANY ACTION IN ANY MANNER THAT WOULD IMPOSE ANY
PENALTY OR LIMITATION ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


(E)           SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER,
PURCHASER’S SUCCESSORS AND ASSIGNS, AND ALL OF PURCHASER’S OFFICERS, DIRECTORS,
LENDERS, SHAREHOLDERS, BENEFICIAL OWNERS, TRUSTEES, PARTNERS, MEMBERS,
AFFILIATES, AGENTS AND EMPLOYEES (COLLECTIVELY, THE “PURCHASER INDEMNIFIED
PARTIES”) FROM AND AGAINST ALL DAMAGES, CLAIMS, LOSSES, JUDGMENTS, AWARDS,
PENALTIES, FINES AND FORFEITURES, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND
RELATED LITIGATION OR ARBITRATION COSTS AND EXPENSES OF SUCH PURCHASER
INDEMNIFIED PARTIES, OF WHATEVER KIND OR NATURE, WITHOUT

41


--------------------------------------------------------------------------------



LIMITATION, ASSERTED AGAINST, INCURRED OR SUFFERED BY ANY PURCHASER INDEMNIFIED
PARTY ARISING OUT OF OR RESULTING FROM THE SOUTHERN COMPANY CLAIMS. FOR PURPOSES
HEREOF, “SOUTHERN COMPANY CLAIMS” MEANS ANY LIABILITY OF COMPANY ASSOCIATED WITH
THE FOLLOWING PROOFS OF CLAIM FILED BY THE SOUTHERN COMPANY IN THE BANKRUPTCY
CASE:  PROOFS OF CLAIM NUMBERED 6398, 6442, 8159, AND 8313. SELLER’S OBLIGATIONS
UNDER THIS SECTION 11.02(E) SHALL NOT BE SUBJECT TO THE LIMITATIONS CONTAINED IN
SECTIONS 11.03(B)(I), 11.03(B)(II), 11.03(C) OR ANY OTHER PROVISION OF THIS
AGREEMENT.


(F)            EACH INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO AUDIT, INSPECT
AND COPY THE BOOKS AND RECORDS OF THE INDEMNITEES WITH RESPECT TO A CLAIM FOR
INDEMNIFICATION UNDER THIS SECTION 11.02.  THE INDEMNITEES SHALL COOPERATE IN
PROVIDING SUCH INDEMNIFYING PARTY  WITH REASONABLE ACCESS TO ITS BOOKS AND
RECORDS DURING NORMAL BUSINESS HOURS FOR THIS PURPOSE.  IF THE RESULTS OF AUDIT
OR INSPECTION SHOW AN OVERPAYMENT TO ANY INDEMNITEE UPON ANY SUCH CLAIM, THEN
SUCH INDEMNIFYING PARTY SHALL REPAY THE AMOUNT OF SUCH OVERPAYMENT WITHIN
FIFTEEN (15) DAYS OF THE COMPLETION OF SUCH AUDIT OR INSPECTION.


11.03   LIMITATIONS ON INDEMNIFICATION.


(A)           THE REMEDIES PROVIDED IN THIS ARTICLE XI SHALL BE EXCLUSIVE AND
SHALL PRECLUDE ASSERTION BY EITHER PARTY OF ANY OTHER RIGHTS OR THE SEEKING OF
ANY AND ALL OTHER REMEDIES AGAINST THE OTHER FOR CLAIMS BASED ON THIS AGREEMENT.


(B)           ANY CLAIMS FOR INDEMNITY UNDER THIS AGREEMENT SHALL BE SUBJECT TO
THE FOLLOWING LIMITATIONS AND ADJUSTMENTS:  (I) THE PROVISIONS OF SECTION 11.02
SHALL BE EFFECTIVE ONLY WHEN THE AGGREGATE AMOUNT OF ALL DAMAGES FOR WHICH A
PARTY MAY BE LIABLE UNDER THIS ARTICLE XI EXCEEDS TWO PERCENT (2%) OF THE
PURCHASE PRICE, IN WHICH CASE SUCH PARTY SHALL BE LIABLE FOR ONLY SUCH AMOUNTS
AS EXCEED TWO PERCENT (2%) OF PURCHASE PRICE; (II) THE AMOUNT OF ANY CLAIM BY
EITHER PARTY FOR INDEMNIFICATION SHALL BE SUBJECT TO ADJUSTMENT TO REFLECT (A)
ANY ACTUAL DIRECT OR INDIRECT INCOME TAX BENEFIT (TAKING INTO ACCOUNT THE AMOUNT
OF ANY INDEMNIFICATION ACTUALLY RECEIVED) RESULTING THEREFROM TO THE INDEMNITEE,
(B) ANY INSURANCE COVERAGE WITH RESPECT THERETO AND (C) ANY AMOUNTS RECOVERABLE
FROM THIRD PARTIES BASED ON CLAIMS THE INDEMNITEE HAS AGAINST SUCH THIRD PARTIES
WHICH WOULD REDUCE THE DAMAGES THAT COULD OTHERWISE BE SUSTAINED; (III) SUBJECT
TO THE PROVISIONS OF SECTION 11.03(C) HEREOF, IN NO EVENT SHALL A PARTY BE
LIABLE, IN THE AGGREGATE, FOR INDEMNIFICATION HEREUNDER IN AN AMOUNT GREATER
THAN TWENTY PERCENT (20%) OF PURCHASE PRICE; AND (IV) NEITHER PARTY HERETO SHALL
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES.

(c)           Seller’s liability under Section 11.03(b) shall be limited to an
amount which, when aggregated with the Purchase Price reductions under Section
2.03(d) and (e) hereof, does not exceed the Purchase Price.


11.04   PURCHASER’S RELEASE OF SELLER.  EXCEPT FOR THE RIGHTS OF  PURCHASER SET
FORTH IN THIS ARTICLE XI, COMMENCING ON THE CLOSING DATE, PURCHASER SHALL
RELEASE, HOLD HARMLESS AND FOREVER DISCHARGE SELLER FROM ANY AND ALL CLAIMS,
DEMANDS, LIABILITIES (INCLUDING FINES AND CIVIL PENALTIES), OR CAUSES OF ACTION
AT LAW OR IN EQUITY (INCLUDING ANY ACTIONS ARISING UNDER ENVIRONMENTAL LAWS),
DESTRUCTION, LOSS OR DAMAGE OF ANY KIND OR CHARACTER, WHETHER KNOWN OR UNKNOWN,
VISIBLE OR INVISIBLE, TO THE PERSON OR

42


--------------------------------------------------------------------------------



PROPERTY OF PURCHASER RESULTING FROM OR ARISING OUT OF THE PRESENCE OR RELEASE
OF ANY HAZARDOUS SUBSTANCE AT, ON, UNDER, IN, ABOUT OR FROM COMPANY’S REAL
PROPERTY. PURCHASER HEREBY ACKNOWLEDGES, AGREES, REPRESENTS, AND WARRANTS THAT
FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO
CLAIMS THAT ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED BY EITHER
PARTY, AND PURCHASER FURTHER ACKNOWLEDGES, AGREES, REPRESENTS, AND WARRANTS THAT
THIS RELEASE HAS BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF SUCH UNDERSTANDING
AND PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE THE SELLER FROM THE CLAIMS,
DEMANDS, AND LIABILITIES DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 11.04.


11.05   MITIGATION AND LIMITATION ON CLAIMS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT:


(A)           THE INDEMNITEE WILL TAKE ALL REASONABLE STEPS TO MITIGATE ALL
LOSSES, DAMAGES AND THE LIKE RELATING TO AN ACTION, INCLUDING AVAILING ITSELF OF
ANY DEFENSES, LIMITATIONS, RIGHTS OF CONTRIBUTION, CLAIMS AGAINST THIRD PERSONS
AND OTHER RIGHTS AT LAW OR EQUITY, AND WILL PROVIDE SUCH EVIDENCE AND
DOCUMENTATION OF THE NATURE AND EXTENT OF THE ACTION AS MAY BE REASONABLY
REQUESTED BY THE INDEMNIFYING PARTY.  THE INDEMNITEE’S REASONABLE STEPS INCLUDE
THE REASONABLE EXPENDITURE OF MONEY TO MITIGATE OR OTHERWISE REDUCE OR ELIMINATE
ANY LOSS OR EXPENSE FOR WHICH INDEMNIFICATION WOULD OTHERWISE BE DUE UNDER THIS
ARTICLE XI, AND THE INDEMNIFYING PARTY WILL REIMBURSE THE INDEMNITEE FOR THE
INDEMNITEE’S REASONABLE EXPENDITURES IN UNDERTAKING THE MITIGATION.


(B)           THE AMOUNT OF ANY INDEMNITY IN RELATION TO ANY ACTION IS LIMITED
TO THE AMOUNT OF ACTUAL DAMAGES SUSTAINED BY THE INDEMNITEE BY REASON OF SUCH
BREACH OR NONPERFORMANCE, NET OF THE DOLLAR AMOUNT OF ANY INSURANCE PROCEEDS OR
PROCEEDS FROM THIRD PARTIES RECEIVABLE BY THE INDEMNITEE OR ANY OF ITS
AFFILIATES WITH RESPECT TO SUCH ACTION.


ARTICLE XII


TERMINATION AND REMEDIES


12.01   RIGHTS TO TERMINATE.  THIS AGREEMENT MAY, BY WRITTEN NOTICE GIVEN ON OR
PRIOR TO THE CLOSING DATE, IN THE MANNER PROVIDED IN SECTION 13.05, BE
TERMINATED AT ANY TIME PRIOR TO THE CLOSING DATE:


(A)           SELLER/PURCHASER TERMINATION:

(I)            BY SELLER, IF THERE HAS BEEN A MATERIAL MISREPRESENTATION OR A
MATERIAL DEFAULT OR MATERIAL BREACH BY PURCHASER WITH RESPECT TO ANY OF
PURCHASER’S REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY RELATED
AGREEMENT OR THE DUE AND TIMELY PERFORMANCE OF ANY OF PURCHASER’S COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT OR IN ANY RELATED AGREEMENT, AND SUCH
MISREPRESENTATION, DEFAULT OR BREACH IS NOT CURED BY THE EARLIER OF THE CLOSING

43


--------------------------------------------------------------------------------


DATE OR THE DATE THIRTY (30) DAYS AFTER RECEIPT BY PURCHASER OF WRITTEN NOTICE
SPECIFYING PARTICULARLY SUCH MISREPRESENTATION, DEFAULT OR BREACH;

(II)           BY PURCHASER, IF THERE HAS BEEN A MATERIAL MISREPRESENTATION OR A
MATERIAL DEFAULT OR BREACH BY SELLER WITH RESPECT TO SELLER’S REPRESENTATIONS
AND WARRANTIES IN THIS AGREEMENT OR IN ANY RELATED AGREEMENT OR THE DUE AND
TIMELY PERFORMANCE PRIOR TO THE CLOSING OF ANY OF SELLER’S COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT OR IN ANY RELATED AGREEMENT, AND SUCH
MISREPRESENTATION, DEFAULT OR BREACH IS NOT CURED BY THE EARLIER OF THE CLOSING
DATE OR THE DATE THIRTY (30) DAYS AFTER RECEIPT BY SELLER OF WRITTEN NOTICE
SPECIFYING PARTICULARLY SUCH MISREPRESENTATION, DEFAULT OR BREACH;

(III)          BY SELLER, ON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO PURCHASER,
IF SELLER SHALL NOT HAVE RECEIVED ALL PURCHASER REQUIRED CONSENTS BY SEPTEMBER
1, 2007;

(IV)          BY PURCHASER, ON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO SELLER
IF PURCHASER SHALL NOT HAVE RECEIVED ALL SELLER REQUIRED CONSENTS BY SEPTEMBER
1, 2007;

(V)           BY PURCHASER IN ACCORDANCE WITH SECTION 7.21(B);

(VI)          BY MUTUAL AGREEMENT OF SELLER AND PURCHASER;

(VII)         BY SELLER OR PURCHASER IF (A) ALL OF THE ORDERS REFERENCED IN
CLAUSE (VIII) BELOW SHALL HAVE BECOME FINAL ORDERS AND (B) THE CLOSING HAS NOT
OCCURRED ON OR BEFORE THE EARLIER OF SEPTEMBER 1, 2007, OR THE DATE WHICH IS
THIRTY (30) DAYS AFTER THE DATE UPON WHICH THE LAST OF ALL REQUIRED REGULATORY
APPROVALS HAS BEEN RECEIVED, UNLESS SUCH TIME HAS BEEN EXTENDED PURSUANT TO
SECTION 7.21(B);

(VIII)        BY SELLER OR PURCHASER IF ANY OF THE SALE PROCEDURES ORDER, SALE
ORDER, DISCLOSURE STATEMENT ORDER AND CONFIRMATION ORDER HAS NOT BEEN ENTERED OR
BECOME FINAL IN A SEQUENCE SUCH THAT EACH OF THE SAME SHALL BE A FINAL ORDER AT
OR PRIOR TO THE CLOSING DATE BY SEPTEMBER 1, 2007; OR

(IX)           BY SELLER OR PURCHASER IF AT THE TIME THE WRITTEN NOTICE OF
TERMINATION IS GIVEN, THERE IS IN EFFECT A PRELIMINARY OR PERMANENT INJUNCTION
ENJOINING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)           BANKRUPTCY COURT TERMINATION.  THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE AT ANY TIME PRIOR TO THE CLOSING UPON ENTRY BY THE BANKRUPTCY COURT OF
THE SALE ORDER THAT (I) APPROVES AND CONSUMMATES A THIRD PARTY SALE; AND
(II) BECOMES A FINAL ORDER.  THIS AGREEMENT ALSO SHALL AUTOMATICALLY TERMINATE
AT ANY TIME PRIOR TO THE CLOSING IF THE BANKRUPTCY COURT SHOULD NOT APPROVE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


12.02   SPECIFIC PERFORMANCE.  ANY PARTY DESIRING TO PROCEED WITH THE CLOSING
DESPITE ANY FAILURE OR REFUSAL OF THE OTHER PARTY HERETO TO SO PROCEED SHALL
HAVE THE RIGHT TO PURSUE THE REMEDY OF SPECIFIC PERFORMANCE OR TO SEEK AN
INJUNCTION WITHOUT THE REQUIREMENT OF POSTING ANY BOND.

44


--------------------------------------------------------------------------------



12.03   PURCHASER’S REMEDIES.  IF THIS AGREEMENT IS TERMINATED BY PURCHASER
PURSUANT TO SECTION 12.01(A)(II) BECAUSE OF SELLER’S UNCURED DEFAULT HEREUNDER
THEN, SUBJECT TO THE NEXT SENTENCE, PURCHASER SHALL BE ENTITLED TO RECOVER THE
DOWN PAYMENT AND, SUBJECT TO BANKRUPTCY COURT APPROVAL, DAMAGES EQUAL TO
PURCHASER’S ACTUAL, REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COSTS OF
PURCHASER’S CLAIM AGAINST SELLER, INCLUDING BUT NOT LIMITED TO, REASONABLE LEGAL
EXPENSES, PLUS COSTS AND EXPENSES ASSOCIATED WITH PURCHASER’S DUE DILIGENCE
INSPECTION AND REVIEWS, PROVIDED THAT PURCHASER’S TOTAL RECOVERY IN EXCESS OF
THE DOWN PAYMENT SHALL NOT EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000.00). 
PRIOR TO PURCHASER’S EXERCISE OF ITS REMEDY PURSUANT TO THE PREVIOUS SENTENCE,
PURCHASER MAY SEEK SPECIFIC PERFORMANCE OF SELLER’S OBLIGATIONS WHICH (IF
AWARDED) WILL BE PURCHASER’S SOLE REMEDY FOR SUCH DEFAULT HEREUNDER.  PURCHASER
WILL HAVE NO OTHER REMEDIES, WHETHER AT LAW OR IN EQUITY, FOR ANY SUCH DEFAULT
BY SELLER HEREUNDER (PROVIDED PURCHASER WILL STILL BE ENTITLED TO THE BENEFIT OF
ANY OBLIGATIONS, COVENANTS AND INDEMNITIES HEREUNDER AND UNDER THE
CONFIDENTIALITY AGREEMENT AND ANY OTHER RELATED AGREEMENTS WHICH EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY OTHER DEFAULTS
THEREUNDER BY SELLER).  PURCHASER MAY ONLY AVAIL ITSELF OF THE REMEDIES IN THIS
SECTION 12.03 IF, AT THE TIME OF SELLER’S DEFAULT, SELLER WOULD NOT BE PERMITTED
(WHETHER AT SUCH TIME OR AS OF THE EXPIRATION OF ANY APPLICABLE CURE PERIOD) TO
TERMINATE THIS AGREEMENT PURSUANT TO SECTION 12.01(A)(I).


12.04   SELLER’S REMEDIES.  IF THE PURCHASE OF THE MEMBERSHIP INTEREST IS NOT
CONSUMMATED IN ACCORDANCE WITH THIS AGREEMENT BY THE DATE SET FORTH IN
SECTION 12.01(A)(VII) BECAUSE OF PURCHASER’S DEFAULT HEREUNDER, OR IF SELLER
TERMINATES THIS AGREEMENT IN ACCORDANCE WITH SECTION 12.01(A)(I), THEN SELLER
WILL HAVE THE RIGHT TO PURSUE THE REMEDY OF SPECIFIC PERFORMANCE UNDER SECTION
12.02 HEREIN WHICH, IF AWARDED, WILL BE SELLER’S SOLE REMEDY FOR SUCH DEFAULT. 
IF SELLER DOES NOT SEEK THE REMEDY OF SPECIFIC PERFORMANCE FOR SUCH DEFAULT,
THEN SELLER WILL, AS ITS SOLE REMEDY, HAVE THE RIGHT TO RETAIN THE DOWN PAYMENT
AS LIQUIDATED DAMAGES, AND NO OTHER REMEDY, WHETHER AT LAW OR IN EQUITY, FOR THE
FAILURE TO CLOSE BY PURCHASER HEREUNDER; PROVIDED, HOWEVER, THAT SELLER WILL
STILL BE ENTITLED TO RECEIVE ANY COSTS AND EXPENSES DUE TO SELLER PURSUANT TO
THIS AGREEMENT AND THE BENEFIT OF ANY OBLIGATIONS, COVENANTS AND INDEMNITIES
HEREUNDER AND UNDER THE CONFIDENTIALITY AGREEMENT BY PURCHASER WHICH EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY OTHER DEFAULTS
THEREUNDER BY PURCHASER.  SELLER MAY ONLY AVAIL ITSELF OF THE REMEDY IN THIS
SECTION 12.04 IF, AT THE TIME OF PURCHASER’S DEFAULT, SELLER IS NOT IN MATERIAL
DEFAULT HEREUNDER.  THE PARTIES EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S
ACTUAL DAMAGES WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND
THAT THE DOWN PAYMENT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH
DAMAGES.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY.


12.05   EFFECT OF TERMINATION.  EXCEPT AS SET FORTH IN SECTION 12.03 ABOVE, ANY
TERMINATION OF THIS AGREEMENT BY ANY PARTY SHALL HAVE THE EFFECT OF CAUSING THIS
AGREEMENT TO THEREUPON BECOME VOID AND OF NO FURTHER FORCE OR EFFECT WHATSOEVER,
AND THEREUPON NO PARTY WILL HAVE ANY RIGHTS, DUTIES, LIABILITIES OR OBLIGATIONS
OF ANY KIND OR NATURE WHATSOEVER AGAINST ANY OTHER PARTY HERETO BASED UPON
EITHER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT IN EACH
CASE THE OBLIGATIONS OF EACH PARTY FOR ITS OWN EXPENSES INCURRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS PROVIDED IN SECTION
13.04 AND THE OBLIGATIONS OF EACH PARTY WITH RESPECT TO CONFIDENTIALITY SET
FORTH IN SECTION 7.02 HEREOF AND THE CONFIDENTIALITY AGREEMENT.

45


--------------------------------------------------------------------------------



ARTICLE XIII


MISCELLANEOUS PROVISIONS


13.01   COMMISSIONS AND FINDERS’ FEES.  EACH OF THE PARTIES REPRESENTS THAT THE
NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN CARRIED ON BY SELLER DIRECTLY WITH PURCHASER IN SUCH MANNER AS NOT TO
GIVE RISE TO ANY CLAIMS AGAINST ANY OF THE PARTIES HERETO FOR A BROKERAGE
COMMISSION, FINDERS’ FEE OR OTHER LIKE PAYMENT.  INSOFAR AS ANY SUCH CLAIMS ARE
MADE WHICH ARE ALLEGED TO BE BASED ON AN AGREEMENT OR ARRANGEMENTS MADE BY, OR
ON BEHALF OF, A PARTY, SUCH PARTY AGREES TO INDEMNIFY AND HOLD THE OTHER PARTY
HARMLESS FROM AND AGAINST ALL LIABILITY, LOSS, COST, CHARGE OR EXPENSE,
INCLUDING BUT NOT LIMITED TO, REASONABLE COUNSEL FEES, ARISING THEREFROM.


13.02   AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED,
MODIFIED AND SUPPLEMENTED BY WRITTEN AGREEMENT EXECUTED BY PURCHASER AND SELLER
AND, IF THE BANKRUPTCY COURT HAS ALREADY APPROVED THIS AGREEMENT, WITH THE
APPROVAL OF THE BANKRUPTCY COURT.


13.03   WAIVER OF COMPLIANCE.  ANY FAILURE BY SELLER, ON THE ONE HAND, OR
PURCHASER, ON THE OTHER HAND, TO COMPLY WITH ANY OBLIGATION, COVENANT, AGREEMENT
OR CONDITION HEREIN MAY BE EXPRESSLY WAIVED IN WRITING BY PURCHASER OR SELLER,
RESPECTIVELY, BUT SUCH WAIVER OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH
SUCH OBLIGATION, COVENANT, AGREEMENT OR CONDITION SHALL NOT OPERATE AS A WAIVER
OF, OR ESTOPPEL WITH RESPECT TO, ANY SUBSEQUENT OR OTHER FAILURE.


13.04   EXPENSES.  EACH OF THE PARTIES HERETO WILL PAY ITS OWN EXPENSES INCURRED
BY IT OR ON ITS BEHALF IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, WHETHER OR NOT SUCH TRANSACTIONS SHALL BE
CONSUMMATED.  IN ADDITION, PURCHASER SHALL BEAR THE EXPENSE OF ANY TRANSFER TAX
OR SALES TAX APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY.


13.05   NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN IF DELIVERED BY HAND, BY RECOGNIZED OVERNIGHT COURIER SERVICE OR
FACSIMILE TRANSMISSION:


(A)           IF TO SELLER, TO:

Mirant New York, Inc.

c/o Mirant Corporation

1155 Perimeter Center West

Atlanta, GA 30338-5416

Attention: Jeffrey Perry, President

Fax: (678) 579-3824

Email:  jeffrey.perry@mirant.com

With a copy to:

Mirant New York, Inc.

c/o Mirant Corporation

1155 Perimeter Center West

Atlanta, GA 30338-5416

46


--------------------------------------------------------------------------------


Attention: Sonnet Edmonds, Vice President

and Assistant General Counsel

Fax: (678) 579-5890

Email:

And

Hiscock & Barclay, LLP

One Park Place

300 South State Street

Syracuse, NY 13202

Attention: George S. Deptula, Esq.

Fax: (315) 425-8545

Email: gdeptula@hiscockbarclay.com

or to such other Person or address as Seller shall furnish to Purchaser in
writing.


(B)           IF TO PURCHASER, TO:

Alliance Energy Renewables, LLC

6941 Kassonta Drive

Jamesville, NY  13078

Attn: Samuel G. Nappi, President

Fax: 315-682-7089

Email: snappi@allianceenergy.us

With a copy to:

Troutman Sanders LLP
405 Lexington Avenue
New York, NY 10174
Attention: Howard L. Margulis, Esq.
Fax: 212-704-8330
Email:

or to such other Person or address as Purchaser shall furnish to Seller in
writing.


13.06   ASSIGNMENT.  THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, BUT NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
PURCHASER MAY ASSIGN THIS AGREEMENT AND ITS RIGHTS, INTERESTS AND OBLIGATIONS
HEREUNDER TO ANY OF PURCHASER’S AFFILIATES.  ANY SUCH ASSIGNMENT SHALL NOT
RELEASE PURCHASER FROM ITS OBLIGATIONS HEREUNDER.


13.07   GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND EFFECT OF THIS
AGREEMENT ARE GOVERNED BY AND WILL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
AND WITHOUT REGARD TO CONFLICTS OF LAWS

47


--------------------------------------------------------------------------------



RULES, PROVIDED THAT, WHILE THE BANKRUPTCY CASE IS PENDING, AS TO ANY CLAIM OR
DISPUTE INVOLVING SELLER OR ITS AFFILIATES, OR ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY RELATED AGREEMENT (A “DISPUTE”), THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE BANKRUPTCY CODE
AND, TO THE EXTENT NOT INCONSISTENT WITH THE BANKRUPTCY CODE, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND
WITHOUT REGARD TO CONFLICTS OF LAWS RULES.


13.08   JURISDICTION OF BANKRUPTCY COURT.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER THIS AGREEMENT
AND THAT, WHILE THE BANKRUPTCY CASE IS PENDING, ANY DISPUTE SHALL BE PROPERLY
BROUGHT ONLY BEFORE THE BANKRUPTCY COURT. NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 13.08, IF AND TO THE EXTENT (I) THE BANKRUPTCY COURT REFUSES TO ACCEPT
JURISDICTION OVER ANY DISPUTE, OR (II) THE BANKRUPTCY CASE IS DISMISSED OR
CLOSED AND DOES NOT RETAIN JURISDICTION OVER A DISPUTE, THE PARTIES CONSENT TO
BINDING ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.09.


13.09   EFFECT OF CLOSING OVER KNOWN UNSATISFIED CONDITIONS OR BREACHED
REPRESENTATIONS, WARRANTIES OR COVENANTS.  IF SELLER OR PURCHASER ELECTS TO
PROCEED WITH THE CLOSING KNOWING OF ANY FAILURE TO BE SATISFIED OF ANY CONDITION
IN ITS FAVOR OR KNOWING OF THE BREACH OF ANY REPRESENTATION, WARRANTY OR
COVENANT BY THE OTHER PARTY, THE CONDITION THAT IS KNOWN TO BE UNSATISFIED OR
THE REPRESENTATION, WARRANTY OR COVENANT WHICH IS KNOWN TO BE BREACHED AT THE
CLOSING DATE WILL BE DEEMED WAIVED BY SUCH PARTY, AND SUCH PARTY WILL BE DEEMED
TO FULLY RELEASE AND FOREVER DISCHARGE THE OTHER PARTY ON ACCOUNT OF ANY AND ALL
CLAIMS, DEMANDS OR CHARGES, KNOWN OR UNKNOWN, WITH RESPECT TO THE SAME.


13.10   DISPUTE RESOLUTION.


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, IN THE EVENT OF
ANY DISPUTE, THE PARTY WISHING TO DECLARE A DISPUTE SHALL DELIVER TO THE OTHER
PARTY A WRITTEN NOTICE IDENTIFYING THE DISPUTED ISSUE.


(B)           EITHER PARTY MAY GIVE THE OTHER PARTY WRITTEN NOTICE OF ANY
DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS.  EXECUTIVES OF BOTH
PARTIES SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE WITHIN TEN (10)
BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE AND THEREAFTER AS OFTEN AS THEY
REASONABLY DEEM NECESSARY, TO EXCHANGE RELEVANT INFORMATION AND TO ATTEMPT TO
RESOLVE THE DISPUTE.  IN SUCH MEETINGS AND EXCHANGES, A PARTY SHALL HAVE THE
RIGHT TO DESIGNATE AS CONFIDENTIAL ANY INFORMATION THAT SUCH PARTY OFFERS.  NO
CONFIDENTIAL INFORMATION EXCHANGED IN SUCH MEETINGS FOR THE PURPOSE OF RESOLVING
A DISPUTE MAY BE USED BY A PARTY IN LITIGATION AGAINST THE OTHER PARTY; PROVIDED
THAT, IF THE SAME INFORMATION IS OBTAINED BY THE PARTY SEEKING TO USE IT THROUGH
OTHER LAWFUL MEANS, SUCH AS DISCOVERY UNDER SECTION 13.10(C)(IV) BELOW, THIS
PROVISION SHALL NOT BAR THE USE OF SUCH INFORMATION THAT IS SO OBTAINED.  IF THE
MATTER HAS NOT BEEN RESOLVED IN THE AFOREMENTIONED MANNER WITHIN THIRTY (30)
DAYS OF THE DISPUTING PARTY’S NOTICE HAVING BEEN DELIVERED, OR IF THE PARTIES
FAIL TO MEET WITHIN TEN (10) BUSINESS DAYS AS REQUIRED ABOVE, EITHER PARTY MAY
INITIATE BINDING ARBITRATION IN NEW YORK, NEW YORK, AS HEREAFTER PROVIDED IN
CLAUSE (C) BELOW.


(C)           THE PARTIES AGREE THAT ALL DISPUTES, CONTROVERSIES OR CLAIMS THAT
MAY ARISE OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR THE BREACH,
TERMINATION OR INVALIDITY THEREOF,

48


--------------------------------------------------------------------------------



INCLUDING ANY REQUESTS FOR EMERGENCY OR EQUITABLE RELIEF AND/OR SPECIFIC
PERFORMANCE, SHALL BE SUBMITTED TO, AND DETERMINED BY, BINDING ARBITRATION IN
ACCORDANCE WITH THE FOLLOWING PROCEDURES:

(I)            EITHER PARTY MAY SUBMIT A DISPUTE, CONTROVERSY OR CLAIM TO
ARBITRATION BY GIVING THE OTHER PARTY WRITTEN NOTICE TO SUCH EFFECT, WHICH
NOTICE SHALL DESCRIBE, IN REASONABLE DETAIL, THE FACTS AND LEGAL GROUNDS FORMING
THE BASIS FOR THE FILING PARTY’S REQUEST FOR RELIEF.  THE ARBITRATION SHALL BE
HELD BEFORE ONE (1) NEUTRAL ARBITRATOR IN NEW YORK, NEW YORK AND A DECISION AS
TO ANY MATTERS SUBMITTED THERETO SHALL BE MADE BY SUCH ARBITRATOR.

(II)           WITHIN THIRTY (30) DAYS AFTER THE OTHER PARTY’S RECEIPT OF SUCH
DEMAND, THE PARTIES SHALL MAKE A GOOD FAITH EFFORT TO SELECT SUCH ARBITRATOR. 
IN THE EVENT OF A FAILURE TO MAKE SUCH SELECTION, AND IF THE PARTIES CANNOT
RESOLVE THEIR DISAGREEMENTS AS TO THE SAME WITHIN THIRTY (30) DAYS, SUCH
ARBITRATOR SHALL BE SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”). 
IN ANY EVENT, THE ARBITRATOR SHALL HAVE A BACKGROUND IN, AND KNOWLEDGE OF,
TRANSACTIONS IN THE ENERGY INDUSTRY AND SHALL OTHERWISE BE AN APPROPRIATE PERSON
BASED ON THE NATURE OF THE DISPUTE. IF A PERSON WITH EXPERIENCE IN SUCH MATTERS
IS NOT AVAILABLE, THE ARBITRATOR SHALL BE CHOSEN FROM THE RETIRED FEDERAL JUDGES
POOL MAINTAINED BY AAA.

(III)          THE ARBITRATION SHALL BE GOVERNED BY THE COMMERCIAL ARBITRATION
RULES OF THE AAA.

(IV)          ALL DISCOVERY SHALL BE GUIDED BY THE FEDERAL RULES OF CIVIL
PROCEDURE.  ALL ISSUES CONCERNING DISCOVERY UPON WHICH THE PARTIES CANNOT AGREE
SHALL BE SUBMITTED TO THE ARBITRATOR FOR DETERMINATION.

(V)           IN RENDERING AN AWARD, THE ARBITRATOR SHALL DETERMINE THE RIGHTS
AND OBLIGATIONS OF THE PARTIES ACCORDING TO THE SUBSTANTIVE AND PROCEDURAL LAWS
OF THE STATE OF NEW YORK.

(VI)          THE DECISION OF, AND AWARD RENDERED BY, THE ARBITRATOR, SHALL BE
DETERMINED NO MORE THAN SIXTY (60) DAYS AFTER THE SUBMISSION OF THE CASE TO THE
ARBITRATOR AND SHALL BE FINAL AND BINDING ON THE PARTIES AND SHALL NOT BE
SUBJECT TO APPEAL.  JUDGMENT ON THE AWARD MAY BE ENTERED IN AND ENFORCED BY ANY
COURT OF COMPETENT JURISDICTION.

(VII)         EACH PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING FILING
FEES) WITH RESPECT TO THE ARBITRATION, INCLUDING ONE-HALF OF THE FEES AND
EXPENSES OF THE ARBITRATOR.


13.11   DELAYS OR OMISSIONS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO DELAY OR
OMISSION TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY, UPON ANY
BREACH OR DEFAULT OF THE OTHER PARTY TO THIS AGREEMENT, SHALL IMPAIR ANY SUCH
RIGHT, POWER OR REMEDY OF SUCH PARTY, NOR SHALL IT BE CONSTRUED TO BE A WAIVER
OF ANY SUCH BREACH OR DEFAULT, OR AN ACQUIESCENCE THEREIN, OR OF ANY SIMILAR
BREACH OR DEFAULT THEREAFTER OCCURRING; NOR SHALL ANY WAIVER OF ANY SINGLE
BREACH OR DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT THERETOFORE
OR THEREAFTER OCCURRING.  EXCEPT AS

49


--------------------------------------------------------------------------------



PROVIDED IN SECTION 13.09, ANY WAIVER, PERMIT, CONSENT OR APPROVAL OF ANY KIND
OR CHARACTER ON THE PART OF ANY PARTY OF ANY BREACH OR DEFAULT UNDER THIS
AGREEMENT, OR ANY WAIVER ON THE PART OF ANY PARTY OF ANY PROVISIONS OR
CONDITIONS OF THIS AGREEMENT, MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO
THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING.  ALL REMEDIES, EITHER UNDER
THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE
AND NOT ALTERNATIVE.


13.12   CONFLICTS.  IN THE EVENT OF ANY CONFLICTS OR INCONSISTENCIES BETWEEN THE
TERMS OF THIS AGREEMENT AND THE TERMS OF ANY OF THE RELATED AGREEMENTS, THE
TERMS OF THIS AGREEMENT WILL GOVERN AND PREVAIL.


13.13   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO (2)
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE EXCHANGE OF
COPIES OF THIS AGREEMENT OR OTHER DOCUMENTS OR AGREEMENTS TO BE DELIVERED
PURSUANT TO THIS AGREEMENT, INCLUDING EXECUTED SIGNATURE PAGES, BY ELECTRONIC
TRANSMISSION WILL CONSTITUTE EFFECTIVE EXECUTION AND DELIVERY OF THIS AGREEMENT
OR ANY SUCH AGREEMENT OR DOCUMENT FOR ALL PURPOSES. SIGNATURES TRANSMITTED
ELECTRONICALLY WILL CONSTITUTE ORIGINAL SIGNATURES FOR ALL PURPOSES.


13.14   EFFECTIVENESS; BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS
TO EACH PARTY HERETO WHEN AND ONLY WHEN THIS AGREEMENT SHALL HAVE BEEN EXECUTED
BY SUCH PARTY; PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL BE NULL AND VOID AB
INITIO AS TO EACH PARTY HERETO IN THE EVENT THAT BOTH PARTIES HERETO SHALL NOT
HAVE EXECUTED THIS AGREEMENT WITHIN FIVE (5) DAYS OF THE DATE UPON WHICH ANY
PARTY HERETO SHALL HAVE EXECUTED THIS AGREEMENT.


13.15   HEADINGS.  THE HEADINGS OF THE SECTIONS AND ARTICLES OF THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF.


13.16   ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE SCHEDULES AND EXHIBITS
HERETO, SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN, AND SUPERSEDES ALL PRIOR
AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS
OR WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, BY ANY OFFICER,
EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO, EXCEPT THE CONFIDENTIALITY
AGREEMENT AND ANY OTHER RELATED AGREEMENTS, WHICH REMAIN IN FULL FORCE AND
EFFECT.


13.17   NO RECOURSE AGAINST OTHERS.  THIS AGREEMENT IS SOLELY AND EXCLUSIVELY
BETWEEN PURCHASER AND SELLER AND ANY OBLIGATIONS OF SELLER CREATED HEREIN SHALL
BE THE OBLIGATIONS SOLELY OF SELLER. THE DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES AND AFFILIATES OF SELLER OR THE COMPANY SHALL HAVE NO LIABILITY
FOR ANY OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR FOR ANY DAMAGES BASED ON,
IN RESPECT OF OR BY REASON OF THIS AGREEMENT OR SELLER’S OBLIGATIONS HEREUNDER
OR ANY BREACH THEREOF.  PURCHASER, FOR ITSELF AND ITS AFFILIATES (INCLUDING,
POST-CLOSING, THE COMPANY), HEREBY WAIVES, REMISES AND RELEASES EACH DIRECTOR,
OFFICER, EMPLOYEE, REPRESENTATIVE AND AFFILIATE OF SELLER AND THE COMPANY FROM
ALL SUCH OBLIGATIONS AND DAMAGES.


13.18      THIRD PARTIES.  EXCEPT AS SPECIFICALLY SET FORTH OR REFERRED TO
HEREIN, NOTHING HEREIN EXPRESSED OR IMPLIED IS INTENDED OR SHALL BE CONSTRUED TO
CONFER UPON OR GIVE TO ANY PERSON OR ENTITY OTHER THAN THE PARTIES HERETO AND
THEIR SUCCESSORS OR ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS
AGREEMENT.

50


--------------------------------------------------------------------------------



13.19   MUTUAL AGREEMENT.  THIS AGREEMENT EMBODIES THE ARM’S LENGTH NEGOTIATION
AND MUTUAL AGREEMENT BETWEEN THE PARTIES HERETO AND SHALL NOT BE CONSTRUED
AGAINST ANY PARTY AS HAVING BEEN DRAFTED BY IT.


13.20   SEVERABILITY.  IF IN ANY JURISDICTION, ANY PROVISION OF THIS AGREEMENT
OR ITS APPLICATION TO ANY PARTY OR CIRCUMSTANCE IS RESTRICTED, PROHIBITED OR
UNENFORCEABLE, SUCH PROVISION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
ONLY TO THE EXTENT OF SUCH RESTRICTION, PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF AND WITHOUT AFFECTING THE VALIDITY
OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION OR ITS APPLICATION
TO THE OTHER PARTY OR ANY OTHER CIRCUMSTANCES.  IN ADDITION, IF ANY ONE OR MORE
OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON IN ANY
JURISDICTION BE HELD TO BE EXCESSIVELY BROAD AS TO TIME, DURATION, GEOGRAPHICAL
SCOPE, ACTIVITY OR SUBJECT, IT SHALL BE CONSTRUED, BY LIMITING AND REDUCING IT,
SO AS TO BE ENFORCEABLE TO THE EXTENT COMPATIBLE WITH THE APPLICABLE LAW OF SUCH
JURISDICTION AS IT SHALL THEN APPEAR.

[The remainder of this page is intentionally left blank]

51


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, each by its
duly authorized officer, all as of the day and year first above written.

ALLIANCE ENERGY RENEWABLES, LLC

 

 

 

 

 

 

 

By:

Samuel G. Nappi, Chairman and
President of Alliance Energy, Inc.,
the Sole and Managing Member of
Alliance Energy Renewables, LLC

 

 

 

 

 

 

 

MIRANT NEW YORK, INC.

 

 

 

 

 

 

 

By:

Jeffrey R. Perry, President

 

52


--------------------------------------------------------------------------------


SCHEDULES

ALL CAPITALIZED TERMS USED IN THESE DISCLOSURE SCHEDULES HAVE THE MEANINGS SET
FORTH IN THE MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (THE “AGREEMENT”). 
THE DISCLOSURES MADE IN THESE DISCLOSURE SCHEDULES RELATE TO ANY AND ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN THIS AGREEMENT.  SCHEDULE
REFERENCES IN THESE DISCLOSURE SCHEDULES ARE FOR CONVENIENCE ONLY, AND THE
DISCLOSURE OF ANY FACT OR ITEM IN ANY DISCLOSURE SCHEDULE REFERENCED BY A
PARTICULAR SECTION OF THE AGREEMENT SHALL BE DEEMED TO HAVE BEEN DISCLOSED WITH
RESPECT TO EVERY OTHER SECTION OF THE AGREEMENT.

MATTERS REFLECTED IN THESE DISCLOSURE SCHEDULES ARE NOT NECESSARILY LIMITED TO
MATTERS REQUIRED BY THE AGREEMENT TO BE REFLECTED IN THE DISCLOSURE SCHEDULES. 
SUCH ADDITIONAL MATTERS ARE SET FORTH FOR INFORMATIONAL PURPOSES AND DO NOT
NECESSARILY INCLUDE OTHER MATTERS OF A SIMILAR NATURE.  IN NO EVENT SHALL THE
INCLUSION OF ANY SUCH MATTER IN THESE DISCLOSURE SCHEDULES BE DEEMED OR
INTERPRETED TO BROADEN SELLER’S REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS CONTAINED IN THE AGREEMENT. THE INCLUSION OF AN ITEM IN THE
DISCLOSURE SCHEDULES SHALL NOT BE DEEMED AN ADMISSION THAT SUCH ITEM REPRESENTS
A MATERIAL EXCEPTION OR FACT, EVENT OR CIRCUMSTANCE OR THAT SUCH ITEM IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.  CAPITALIZED TERMS
USED IN THESE DISCLOSURE SCHEDULES AND NOT DEFINED HEREIN SHALL HAVE THE MEANING
SET FORTH IN THE AGREEMENT.


--------------------------------------------------------------------------------


Schedule 1.1

Seller’s Representatives

Amin M. Lakhani, Project Director, Sale of NY-Gen

Robert Dowd, Project Director, Swinging Bridge Remediation


KEVIN MCLEOD, PLANT MANAGER, NY-GEN


--------------------------------------------------------------------------------


Schedule 1.2

Purchaser’s Representatives

Samuel J. Nappi, Chairman and President, Alliance Energy, Inc.

Joseph Klimaszewski, Regional Director, Alliance Energy, Inc.


--------------------------------------------------------------------------------


Schedule 1.41

Form of Escrow Agreement

THIS ESCROW AGREEMENT, dated as of                                , 2007, by and
between MIRANT NEW YORK, INC., a Delaware corporation having its principal place
of business at 1155 Perimeter Center West, Atlanta, GA 30338 (“Seller”),
ALLIANCE ENERGY RENEWABLES, LLC, a New York limited liability company having its
principal place of business at 6941 Kassonta Drive, Jamesville, NY 13078
(“Purchaser”), and HISCOCK & BARCLAY, LLP (“Escrow Agent”). Each of Seller,
Purchaser and Escrow Agent shall hereafter be referred to as a “Party”,
together, the “Parties”.

WHEREAS, Purchaser and Seller have entered into that certain Membership Interest
Purchase and Sale Agreement dated as of January ___, 2007 (the “Agreement”),
which provides for the sale by Seller to Purchaser of one hundred percent (100%)
of a Membership Interest held by Seller in Mirant NY-Gen, LLC.  Capitalized
terms used herein and not otherwise defined having the meanings assigned to them
in the Agreement, and

WHEREAS, pursuant to Section 2.02 of the Agreement, Three Hundred Thousand
Dollars ($300,000.00), comprising ten percent (10%) of the Purchase Price, is to
be paid by Purchaser to Escrow Agent as a Down Payment and held in escrow by
Escrow Agent in accordance with the terms hereof.

Accordingly, the Parties hereby agree as follows:

1.             Appointment and Acceptance of Escrow Agent.

Seller appoints Hiscock & Barclay, LLP as Escrow Agent, and Hiscock & Barclay,
LLP accepts such appointment and agrees to hold and dispose of the Escrow Amount
(as defined in Section 2 below) in accordance with the terms of this Escrow
Agreement.  Purchaser consents to such appointment with knowledge that Escrow
Agent is acting as counsel for Seller in connection with the transactions
described in the Agreement.  The duties and obligations of Escrow Agent are
those specifically provided in this Escrow Agreement and no other, and Escrow
Agent shall have no liability under, or duty to inquire into, the terms and
provisions of any other agreement or instrument.

2.             Funds to be Received by Escrow Agent.

The Escrow Agent hereby accepts the following funds from Purchaser on behalf of
Seller:

Three Hundred Thousand Dollars ($300,000.00)

Upon being transferred to Escrow Agent, such funds shall be deposited in an
interest bearing account in the name of Escrow Agent, as escrow agent, under the
Employer

1


--------------------------------------------------------------------------------


Identification Number of Purchaser.  Such funds, together with all interest
accrued thereon, shall be referred to herein as the “Escrow Amount”.

3.             Release of Escrow Amount.

The Escrow Agent shall deliver the Escrow Amount as follows:


(A)           UNDER SECTION 7.15(G) OF THE AGREEMENT, PURCHASER HAS ACKNOWLEDGED
THAT THE SALE OF THE MEMBERSHIP INTEREST IS SUBJECT TO BANKRUPTCY COURT APPROVAL
AND TO HIGHER AND BETTER COUNTEROFFERS AND THAT THE MEMBERSHIP INTEREST WILL BE
SOLD TO THE HIGHEST AND BEST BIDDER AT AN AUCTION, AS THEREIN DESCRIBED. 
SUBJECT TO THE PROVISIONS CONTAINED IN THE FINAL SENTENCE OF THIS CLAUSE (A),
UPON RECEIPT OF (I) WRITTEN CERTIFICATION FROM SELLER INDICATING THAT THE
BANKRUPTCY COURT HAS ENTERED A SALE ORDER AUTHORIZING A SALE OF THE MEMBERSHIP
INTEREST TO SUCH PREVAILING BIDDER IN THE CIRCUMSTANCES DESCRIBED IN SECTION
7.15(G) OR, WHERE PURCHASER HAS BEEN A BACK-UP BIDDER, THAT THE SALE TO THE
PREVAILING BIDDER HAS CLOSED, TOGETHER WITH (II) A WRITTEN PAYMENT INSTRUCTION
(A “PAYMENT INSTRUCTION”) SIGNED BY SELLER, ESCROW AGENT SHALL RETURN THE ESCROW
AMOUNT TO PURCHASER NO LATER THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S
RECEIPT OF SAID WRITTEN CERTIFICATION AND ACCOMPANYING PAYMENT INSTRUCTION. A
COPY OF SUCH WRITTEN CERTIFICATION AND PAYMENT INSTRUCTION SHALL BE DELIVERED BY
SELLER TO PURCHASER CONTEMPORANEOUSLY WITH DELIVERY OF THE SAME TO ESCROW AGENT.
IF PURCHASER SHOULD EXERCISE ITS RIGHT TO TERMINATE THIS AGREEMENT AS FURTHER
DESCRIBED IN CLAUSES (B), (D) AND (E) HEREOF AND SUCH RIGHT IS EXERCISED PRIOR
TO THE CLOSING OF THE SALE TO THE PREVAILING BIDDER, AS REFERENCED HEREIN, THEN
ESCROW AGENT SHALL RETURN THE ESCROW AMOUNT TO PURCHASER UPON RECEIPT FROM
PURCHASER OF THE WRITTEN CERTIFICATIONS AND ACCOMPANYING PAYMENT INSTRUCTIONS
REFERENCED IN SUCH CLAUSES.


(B)           IF THE AGREEMENT IS TERMINATED BY PURCHASER BECAUSE OF A MATERIAL
MISREPRESENTATION BY SELLER OR A MATERIAL DEFAULT OR BREACH BY SELLER WITH
RESPECT TO SELLER’S REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT OR ANY
RELATED AGREEMENT OR THE FAILURE BY SELLER TO PERFORM IN A DUE AND TIMELY MANNER
PRIOR TO THE CLOSING OF ANY OF SELLER’S COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT OR ANY RELATED AGREEMENT, WHICH MISREPRESENTATION, DEFAULT OR
BREACH IS NOT CURED BY THE EARLIER OF THE CLOSING DATE OR THE DATE THIRTY (30)
DAYS AFTER RECEIPT BY SELLER OF WRITTEN NOTICE DESCRIBING SUCH
MISREPRESENTATION, DEFAULT OR BREACH THEN, UPON RECEIPT OF (I) WRITTEN
CERTIFICATION FROM PURCHASER STATING (A) THE BASIS FOR THE TERMINATION AND
DESCRIBING THE FACTS UNDERLYING SAME, AND (B) THAT, TO THE BEST OF PURCHASER’S
KNOWLEDGE,  SELLER IS NOT ENTITLED TO TERMINATE THE AGREEMENT DUE TO ANY
MISREPRESENTATION, DEFAULT OR BREACH BY PURCHASER, AS DESCRIBED IN SECTION
12.01(A)(I) OF THE AGREEMENT, TOGETHER WITH (II) A PAYMENT INSTRUCTION SIGNED BY
PURCHASER, ESCROW AGENT SHALL RETURN THE ESCROW AMOUNT TO PURCHASER NO LATER
THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S RECEIPT OF SAID WRITTEN
CERTIFICATION AND ACCOMPANYING PAYMENT INSTRUCTION. A COPY OF SUCH WRITTEN
CERTIFICATION AND PAYMENT INSTRUCTION SHALL BE DELIVERED BY PURCHASER TO SELLER
CONTEMPORANEOUSLY WITH DELIVERY OF THE SAME TO ESCROW AGENT.


(C)           IF THE AGREEMENT IS TERMINATED BY SELLER BECAUSE OF A MATERIAL
MISREPRESENTATION BY PURCHASER OR A MATERIAL DEFAULT OR BREACH BY PURCHASER WITH
RESPECT TO PURCHASER’S REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT OR ANY
RELATED AGREEMENT OR THE FAILURE BY PURCHASER TO PERFORM IN A DUE AND TIMELY
MANNER PRIOR TO THE CLOSING OF ANY OF

2


--------------------------------------------------------------------------------



PURCHASER’S COVENANTS AND AGREEMENTS CONTAINED IN THE AGREEMENT OR ANY RELATED
AGREEMENT, WHICH MISREPRESENTATION, DEFAULT OR BREACH IS NOT CURED BY THE
EARLIER OF THE CLOSING DATE OR THE DATE THIRTY (30) DAYS AFTER RECEIPT BY
PURCHASER OF WRITTEN NOTICE DESCRIBING SUCH MISREPRESENTATION, DEFAULT OR BREACH
THEN, UPON RECEIPT OF (I) WRITTEN CERTIFICATION FROM SELLER STATING (A) THE
BASIS FOR THE TERMINATION AND DESCRIBING THE FACTS UNDERLYING SAME, AND (B)
THAT, TO THE BEST OF SELLER’S KNOWLEDGE,  PURCHASER IS NOT ENTITLED TO TERMINATE
THE AGREEMENT DUE TO ANY MATERIAL DEFAULT BY SELLER, TOGETHER WITH (II) A
PAYMENT INSTRUCTION SIGNED BY SELLER, ESCROW AGENT SHALL RELEASE THE ESCROW
AMOUNT TO SELLER NO LATER THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S
RECEIPT OF SAID WRITTEN CERTIFICATION AND ACCOMPANYING PAYMENT INSTRUCTION. A
COPY OF SUCH WRITTEN CERTIFICATION AND PAYMENT INSTRUCTION SHALL BE DELIVERED BY
SELLER TO PURCHASER CONTEMPORANEOUSLY WITH DELIVERY OF THE SAME TO ESCROW AGENT.


(D)           IF THE AGREEMENT IS TERMINATED BY PURCHASER BECAUSE SELLER HAS
ELECTED NOT TO REPAIR OR REPLACE DAMAGE TO THE STATION AFTER A MAJOR LOSS THEN,
NO LATER THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S RECEIPT OF WRITTEN
CERTIFICATION OF SUCH EVENT SIGNED BY PURCHASER, TOGETHER WITH A PAYMENT
INSTRUCTION SIGNED BY PURCHASER, ESCROW AGENT SHALL RETURN THE ESCROW AMOUNT TO
PURCHASER. A COPY OF SUCH WRITTEN CERTIFICATION AND PAYMENT INSTRUCTION SHALL BE
DELIVERED BY PURCHASER TO SELLER CONTEMPORANEOUSLY WITH DELIVERY OF THE SAME TO
ESCROW AGENT.


(E)           IF THE AGREEMENT IS TERMINATED BY EITHER PURCHASER OR SELLER
BECAUSE: (I) ALL OF THE ORDERS REFERENCED IN CLAUSE (II) BELOW HAVE BECOME FINAL
ORDERS BUT THE CLOSING HAS NOT OCCURRED ON OR BEFORE THE EARLIER OF SEPTEMBER 1,
2007, OR  THE DATE WHICH IS THIRTY (30) DAYS AFTER THE DATE UPON WHICH THE LAST
OF ALL REGULATORY APPROVALS HAS BEEN RECEIVED (WHICH TIME HAS NOT BEEN EXTENDED
BY AGREEMENT BETWEEN THE PARTIES), OR (II) ANY OF THE SALE PROCEDURES ORDER,
SALE ORDER, DISCLOSURE STATEMENT ORDER AND CONFIRMATION ORDER HAS NOT BEEN
ENTERED OR BECOME FINAL IN A SEQUENCE SUCH THAT EACH OF THE SAME SHALL BE A
FINAL ORDER AT OR PRIOR TO THE CLOSING DATE, AS THE SAME MAY HAVE BEEN EXTENDED
AS DESCRIBED IN (I) AFOREMENTIONED, OR (III) THERE IS IN EFFECT A PRELIMINARY OR
PERMANENT INJUNCTION ENJOINING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
UNDER THE AGREEMENT AT THE TIME THE WRITTEN NOTICE OF TERMINATION IS GIVEN THEN,
NO LATER THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S RECEIPT OF WRITTEN
CERTIFICATION FROM EITHER PURCHASER OR SELLER, AS THE CASE MAY BE, OF ANY SUCH
EVENT, TOGETHER WITH A PAYMENT INSTRUCTION SIGNED BY THE CERTIFYING PARTY,
ESCROW AGENT SHALL RELEASE THE ESCROW AMOUNT TO THE OTHER PARTY. A COPY OF SUCH
WRITTEN CERTIFICATION AND PAYMENT INSTRUCTION SHALL BE DELIVERED BY THE
CERTIFYING PARTY TO THE OTHER PARTY CONTEMPORANEOUSLY WITH DELIVERY OF THE SAME
TO ESCROW AGENT.


(F)            IF, PRIOR TO MAKING PAYMENT IN ACCORDANCE WITH THIS ESCROW
AGREEMENT, ESCROW AGENT RECEIVES AN OBJECTION TO PAYMENT FROM EITHER PURCHASER
OR SELLER, AS THE CASE MAY BE, ESCROW AGENT SHALL NOT RELEASE ANY OF THE ESCROW
AMOUNT PENDING RECEIPT OF EITHER (I) A PAYMENT INSTRUCTION SIGNED BY BOTH
PURCHASER AND SELLER (A “JOINT PAYMENT INSTRUCTION”) SPECIFYING THE AGREEMENT OF
THE PARTIES AS TO THE ACTION TO BE TAKEN BY ESCROW AGENT IN RESPECT OF PAYMENT
OF THE ENTIRE ESCROW AMOUNT OR (II) A NOTICE FROM EITHER PURCHASER OR SELLER
STATING THAT THE DISPUTE OVER PAYMENT OF THE ESCROW AMOUNT HAS BEEN SUBMITTED TO
THE AMERICAN ARBITRATION ASSOCIATION FOR RESOLUTION THROUGH THE DISPUTE
RESOLUTION PROCEDURE SET FORTH IN SECTION 13.10(C) OF THE AGREEMENT, AND THAT A
FINAL DECISION OF THE ARBITRATION IN SUCH PROCEEDING HAS BEEN RENDERED (THE
“ARBITRATION DECISION”), A COPY OF WHICH IS ATTACHED TO SUCH NOTICE.  NO LATER
THAN THE THIRD BUSINESS DAY AFTER ESCROW AGENT’S RECEIPT OF SUCH PAYMENT
INSTRUCTION OR ARBITRATION DECISION, AS APPLICABLE, ESCROW AGENT SHALL RELEASE
THE ESCROW AMOUNT IN ACCORDANCE THEREWITH. A COPY OF THE NOTICE AND

3


--------------------------------------------------------------------------------



ARBITRATION DECISION REFERENCED IN CLAUSE (II) AFOREMENTIONED SHALL BE DELIVERED
TO THE OTHER PARTY BY THE PARTY ISSUING SUCH NOTICE CONTEMPORANEOUSLY WITH
DELIVERY OF THE SAME TO ESCROW AGENT.

(g)           If at any time, Escrow Agent shall receive a Joint Payment
Instruction (including but not limited to, in the circumstances described in
clause (f) above) then Escrow Agent shall release the Escrow Amount in
accordance with such Joint Payment Instruction no later than the third Business
Day after Escrow Agent’s receipt of such Joint Payment Instruction.

(h)           If Escrow Agent receives written certification from Seller that
the Closing under the Agreement has occurred, together with a Payment
Instruction signed by Seller, Escrow Agent shall release the Escrow Amount to
Seller no later than the third Business Day after Escrow Agent’s receipt of such
written certification and Payment Instruction. A copy of such written
certification and Payment Instruction shall be delivered by Seller to Purchaser
contemporaneously with delivery of the same to Escrow Agent.

Upon any delivery of the Escrow Amount as provided in this Section 3, this
Escrow Agreement shall terminate, and Escrow Agent shall be released and
discharged from any further responsibility or obligation and from all liability
under this Escrow Agreement.

4.             Concerning Escrow Agent.

(a)           Escrow Agent shall not have any liability to any Party or to any
third party arising out of its services as Escrow Agent under this Escrow
Agreement, except for damages directly resulting from Escrow Agent’s gross
negligence or willful misconduct.

(b)           Escrow Agent may consult with, and obtain advice from legal
counsel in the event of any dispute or question as to the construction of any of
the provisions hereof or its duties hereunder, and it shall incur no liability
and shall be fully protected in acting in good faith in accordance with the
advice of such counsel.

(c)           Escrow Agent shall not be bound by any modification of this Escrow
Agreement unless it shall have specifically consented thereto in writing.

(d)           Seller shall indemnify Escrow Agent and hold it harmless against
any loss, liability, damage or expense (including reasonable attorneys’ fees) or
any tax, additions to tax, interest and penalties (including for failing to file
proper tax returns or information reporting returns) that Escrow Agent may incur
as a result of acting as escrow agent under this Escrow Agreement, except for
any loss, liability, damage or expense arising from Escrow Agent’s own gross
negligence or willful misconduct.  For this purpose, if Escrow Agent is an
attorney or firm of attorneys, the term “attorneys’ fees” means fees payable to
any independent counsel retained by Escrow Agent in connection with its services
under this Escrow Agreement.

(e)           Escrow Agent shall be entitled to rely upon any judgment, notice,
instrument or other writing delivered to it under this Escrow Agreement without
being required to determine the authenticity of, or the correctness of any fact
stated in, that writing.  Escrow Agent may act in reliance upon any instrument
or signature believed by it to be genuine and may assume that any

4


--------------------------------------------------------------------------------


person purporting to give any notice or receipt of advice or make any statement
or execute any document in connection with this Escrow Agreement has been duly
authorized to do so.

(f)            All of Escrow Agent’s rights of indemnification provided for in
this Escrow Agreement shall survive the resignation of Escrow Agent, its
replacement by a successor Escrow Agent, its delivery of the Escrow Amount in
accordance with this Escrow Agreement, the termination of this Escrow Agreement
and the escrow, and any other event that occurs after this date.

(g)           Escrow Agent shall have no responsibility with respect to the
sufficiency of the arrangements contemplated by this Escrow Agreement to
accomplish the intentions of the Parties.

5.             Representations.

Each of the Parties hereto represents and warrants to the other Parties hereto
that it has full power and authority to enter into and perform this Escrow
Agreement; that the execution and delivery of this Escrow Agreement by it was
duly authorized by all necessary corporate or other action, as applicable; and
that this Escrow Agreement is enforceable against it in accordance with its
terms.

6.             Resignation; Successor Escrow Agent.

Escrow Agent (and any successor escrow agent) may at any time resign as such
upon fifteen (15) days’ prior written notice to Purchaser and Seller.  Upon
receipt of a notice of resignation, Seller shall select a successor escrow agent
within twenty (20) days, but if within that twenty-day period Escrow Agent has
not received a notice signed by Seller appointing a successor escrow agent and
setting forth its name and address, Escrow Agent may (but shall not be obligated
to) select on behalf of Seller a successor escrow agent.  Seller shall be solely
responsible for the fees and charges of Escrow Agent and any successor escrow
agent.  A successor escrow agent selected by the resigning Escrow Agent may
become Escrow Agent by confirming in writing its acceptance of the position. 
Seller shall sign such other documents as the successor escrow agent reasonably
requests in connection with its appointment. Escrow Agent shall deliver the
Escrow Amount then held by it to the successor escrow agent selected pursuant to
this provision and, upon such delivery, the successor escrow agent shall become
Escrow Agent for all purposes under this Escrow Agreement and shall have all of
the rights and obligations of Escrow Agent under this Escrow Agreement, and the
resigning Escrow Agent shall have no further responsibilities or obligations and
shall be released from all liability under this Escrow Agreement. 
Notwithstanding the foregoing, if no successor escrow agent has been designated
within the twenty (20) day period referred to above, (a) Escrow Agent shall have
the right to deposit or cause to be deposited the Escrow Amount with a court of
competent jurisdiction, and the parties shall be required to accept a successor
agent appointed by such court and; (b) all obligations of Escrow Agent hereunder
shall thereupon cease and terminate.

5


--------------------------------------------------------------------------------


7.             Notices.

All notices, demands, instructions, objections or other communications under
this Escrow Agreement shall be in writing and shall be deemed given when sent by
United States certified mail, return receipt requested, or by nationally
recognized overnight courier service (such as FedEx) to the respective Parties
at the following addresses (or at such other address as a Party may specify by
notice given in accordance with this Section 7):

If to Seller:

Mirant New York, Inc.

c/o Mirant Corporation

1155 Perimeter Center West

Atlanta, GA 30338-5416

Attention: Jeffrey Perry, President

Fax: (678) 579-3824

Email: jeffrey.perry@mirant.com

With a copy to:

Hiscock & Barclay, LLP

Financial Plaza

221 South Warren Street

Post Office Box 4878

Syracuse, NY  13221-4878

Attention: George S. Deptula, Esq.

Fax: (315) 425-8545

Email: gdeptula@hiscockbarclay.com

If to Purchaser:

Alliance Energy Renewables, LLC

6941 Kassonta Drive

Jamesville, NY  13078

Attn: Samuel G. Nappi, President

Fax: 315-682-7089

Email: snappi@allianceenergy.us

With a copy to:

Troutman Sanders LLP
405 Lexington Avenue
New York, NY 10174
Attention: Howard L. Margulis, Esq.
Fax: 212-704-8330
Email: howard.margulis@troutmansanders.com

6


--------------------------------------------------------------------------------


If to Escrow Agent:

Hiscock & Barclay, LLP

Financial Plaza

221 South Warren Street

Post Office Box 4878

Syracuse, NY  13221-4878

Attention: George S. Deptula, Esq.

Fax: (315) 425-8545

Email: gdeptula@hiscockbarclay.com

8.             Miscellaneous.

(a)           Escrow Agent shall be reimbursed solely by Seller upon its request
for all reasonable expenses, disbursements and advances incurred or made by it
in accordance with the provisions of this Agreement (including the reasonable
compensation and the expenses and disbursements of its agents and counsel). 
Escrow Agent shall receive a fee for its services hereunder in an amount agreed
to in writing by Escrow Agent and Seller.

(b)           If any provision of this Escrow Agreement is determined by any
court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction, the remaining provisions of this Escrow Agreement shall not be
affected thereby, and the invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable that provision in any other
jurisdiction.  It is understood, however, that the parties intend each provision
of this Escrow Agreement to be valid and enforceable and each of them waives all
rights to object to any provision of this Escrow Agreement.

(c)           This Escrow Agreement shall be binding upon and inure solely to
the benefit of the Parties and their respective successors and permitted
assigns.  Except as expressly provided in Section 6 hereof, no Party may assign
its rights or obligations under this Escrow Agreement or any interest in the
Escrow Amount without the written consent of the other Parties, and any other
purported assignment shall be void.

(d)           This Escrow Agreement shall be governed by and construed in
accordance with the law of the State of New York without regard to its
conflicts-of-law rules or principles.

(e)           The Parties hereby consent and agree that the Supreme Court of the
State of New York for New York County, and the United States District Court for
the Southern District of New York (Manhattan) each shall have personal
jurisdiction and proper venue with respect to any dispute between the Parties;
provided that that the foregoing consent shall not deprive any Party of the
right in its discretion to voluntarily commence or participate in any other
forum having jurisdiction and venue or deprive any Party of the right to appeal
the decision of any such court to a proper appellate court located elsewhere. 
 Each Party will not raise, and each Party hereby absolutely, unconditionally,
irrevocably and expressly waives forever, any objection or defense in any such
dispute to any such jurisdiction as an inconvenient forum.

7


--------------------------------------------------------------------------------


(f)            This Escrow Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, supersedes all other
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof, and cannot be changed or terminated
orally.  Any waiver of any provision of this Escrow Agreement must be in
writing.

(g)           This Escrow Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

(h)           The provisions of this Escrow Agreement shall be deemed to be for
the exclusive benefit of Seller, Purchaser and Escrow Agent, and shall not be
deemed to be for the benefit of, or enforceable by, any third party.

(i)            Seller, Purchaser and Escrow Agent each acknowledge that this
Escrow Agreement has been mutually drafted by the Parties and has been the
subject of negotiation among the Parties.

[The remainder of this page is intentionally left blank]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Escrow Agreement as of the
date first above written.

PURCHASER

 

 

 

 

 

 

 

 

ALLIANCE ENERGY RENEWABLES, LLC

 

 

 

 

 

 

 

 

 

 

By:

Samuel G. Nappi

 

 

Chairman and President of Alliance Energy, Inc.,

 

 

Sole and Managing Member of Alliance Energy

 

 

Renewables, LLC

 

 

 

 

 

 

 

SELLER

 

 

 

 

 

 

 

MIRANT NEW YORK, INC.

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

HISCOCK & BARCLAY, LLP

 

By:

 

 

 

 

George S. Deptula, Esq.

 

9


--------------------------------------------------------------------------------


Schedule 1.45

Hydroelectric and Gas Turbine Generating Stations

1.                                       Hillburn Gas Turbine Generating Station
is the approximately 40  MW natural gas and jet fuel fired electric generating
station located at Six 4th Street, Hillburn, New York.

2.                                       Shoemaker Gas Turbine Generating
Station is the approximately 40 MW natural gas and jet fuel fired electric
generating station located at 71 Poison Avenue,  Middletown, New York.

3.                                       Mongaup Hydroelectric Generating
Station is the approximately 4 MW hydroelectric electric generating station
located at 613 Plank Road, Forestburgh, New York.  (Units 1, 2, and 3 are on
outage on the Effective Date).

4.                                       Rio Hydroelectric Generating Station is
the approximately 10 MW hydroelectric electric generating station located at 72
Power House Road, Glen Spey, New York.

5.                                       Swinging Bridge Hydroelectric
Generating Station is the approximately 12 MW hydroelectric electric generating
station located at 458 County Route 43, Forestburgh, New York.  (Unit 1 is on
outage on the Effective Date).

*All of the above references to capacity are nameplate.  Actual capacity may
differ depending on operating conditions.


--------------------------------------------------------------------------------


Schedule 2.03(c)

Pre-Approved Capital Expenditures

None.


--------------------------------------------------------------------------------


Schedule 3.02

Form of Assignment for Membership Interest Transfer

ASSIGNMENT OF MEMBERSHIP INTEREST

This Assignment of Membership Interest (the “Assignment”) is made and entered
into as of                           , 2007, by and between MIRANT NEW YORK,
INC., a Delaware corporation (“Assignor”), and ALLIANCE ENERGY RENEWABLES, LLC,
a New York limited liability company (“Assignee”).

WHEREAS, Assignor and Assignee are parties to that certain Membership Interest
Purchase and Sale Agreement dated as of January 31, 2007 (the “Purchase
Agreement”), pursuant to which Assignee has agreed to purchase from Assignor and
Assignor has agreed to sell to Assignee the 100% membership interest of Assignor
in Mirant NY-Gen, LLC, a Delaware limited liability company (the “Membership
Interest”); and

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1.             Capitalized Terms.  Capitalized terms used but not defined herein
shall have the meanings for such terms that are set forth in the Purchase
Agreement.

2.             Assignment of Membership Interest.  Effective as of the date of
this Assignment, Assignor hereby assigns, sells, transfers and sets over to
Assignee all of Assignor’s right, title, benefits, privileges and interest in
and to the Membership Interest, including without limitation all rights arising
from said Membership Interest.

3.             Terms of the Purchase Agreement.  This Assignment is made
pursuant and subject to the terms of the Purchase Agreement. Assignor and
Assignee agree that such terms shall not be superseded hereby but shall remain
in full force and effect to the full extent provided therein.  In the event of
any conflict or inconsistency between the terms of the Purchase Agreement and
the terms hereof, the terms of the Purchase Agreement shall govern.

[The remainder of this page is intentionally left blank]

1


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

ASSIGNOR

 

ASSIGNEE

 

 

 

 

 

 

MIRANT NEW YORK, INC.

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Its:

 

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------


Schedule 3.02(d-1)

Form of Assignment of Insurance Claims

This Assignment of Insurance Claims (the “Assignment”) is made and entered into
as of                            , 2007, by and between MIRANT NY-GEN, LLC, a
Delaware limited liability company (“Assignor”), and MIRANT NEW YORK, INC., a
Delaware corporation (“Assignee”). Capitalized terms used herein and not
otherwise defined having the meanings assigned to them in that certain
Membership Interest Purchase and Sale Agreement dated as
of                                , 2007 (the “Agreement”), between Assignee and
Alliance Energy Renewables, LLC, a New York limited liability company
(“Alliance”).

WHEREAS, pursuant to the Agreement, Alliance has agreed to purchase from
Assignee and Assignee has agreed to sell to Alliance, one hundred percent (100%)
of a Membership Interest in Assignor held by Assignee; and

WHEREAS, Section 2.03(f) of the Agreement provides that, prior to the Closing
Date, Assignor shall assign to Assignee all rights pertaining to insurance
claims filed in respect of losses, damages, and expenses relating to the
occurrences giving rise to the Consent Order for the Hillburn Facility and the
Swinging Bridge Remediation Plan.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged,
Assignor and Assignee do hereby agree as follows:

1.             Assignment.  Effective as of the date of this Assignment,
Assignor hereby assigns, sells, and transfers over to Assignee all of Assignor’s
right, title, benefits, privileges and interest in and to insurance claims filed
prior to the date hereof by or on behalf of Assignor based upon incidents and
occurrences giving rise to the Remediation Expenditures at the Hillburn Facility
and the Swinging Bridge Facility including, without limitation, claims in
respect of property, business interruption, and environmental losses, damages,
and expenses (collectively, the “Claims”).  Without limiting the scope of the
foregoing assignment, Claims shall include payments made by insurers with
respect to the Claims and the right to receive such payments.

2.             Covenants.  To the extent an insurance carrier pays amounts
related to the Claims to Assignor, Assignor shall hold such amounts in trust for
Assignee and shall pay Assignee such amounts within five (5) Business Days of
receipt.  If requested by Assignee, Assignor shall cooperate with Assignee in
the prosecution of the Claims, including making personnel, records, and access
to the Assets available as needed by Assignee.

1


--------------------------------------------------------------------------------


3.             Application of Agreement Terms.  This Assignment is made pursuant
and subject to the terms of the Agreement. To the extent this Assignment is
silent as to any provision in the Agreement that is relevant to this Assignment,
Assignor and Assignee agree that each such corresponding provision applies to
this Assignment. In the event of any conflict or inconsistency between the terms
of the Agreement and the terms hereof, the terms of the Agreement shall prevail;
such terms in the Agreement shall not be superseded hereby but shall remain in
full force and effect to the full extent provided therein.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

ASSIGNOR

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

MIRANT NY-GEN, LLC

 

 

MIRANT NEW YORK, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

Its:

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------


Schedule 3.02 (d-2)

Assignment of Claims Against Third Parties

This Assignment of Claims Against Third Parties (the “Assignment”) is made and
entered into as of                             , 2007, by and between MIRANT
NY-GEN, LLC, a Delaware limited liability company (“Assignor”), and MIRANT NEW
YORK, INC., a Delaware corporation (“Assignee”). Capitalized terms used herein
and not otherwise defined having the meanings assigned to them in that certain
Membership Interest Purchase and Sale Agreement dated as of January 31, 2007
(the “Agreement”), between Assignee and Alliance Energy Renewables, LLC, a New
York limited liability company (“Alliance”).

WHEREAS, pursuant to the Agreement, Alliance has agreed to purchase from
Assignee and Assignee has agreed to sell to Alliance, one hundred percent (100%)
of a Membership Interest in Assignor held by Assignee; and

WHEREAS, Section 2.03(f) of the Agreement provides that, prior to the Closing
Date, Assignor shall assign to Assignee: (i) all rights pertaining to pending
filed claims against O&R and ConEd and/or any of their respective Affiliates,
and (ii) all Intercompany Claims.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged,
Assignor and Assignee do hereby agree as follows:

1.             Assignment.  Effective as of the date of this Assignment,
Assignor hereby assigns, sells, and transfers over to Assignee all of Assignor’s
right, title, benefits, privileges and interest in and to: (a) Assignor’s rights
and claims against O&R and ConEd and/or any of their respective Affiliates that
are the subject of Adversary Case No. 06-04141 commenced in The United States
Bankruptcy Court for the Northern District of Texas Fort Worth Division in
Chapter 11 Case No. 03-46590 (DML) (the “Action”), including without limitation
the right to pursue the Action as the assignee of Company, and (b) the
Intercompany Claims.

2.             Covenants.  To the extent that: (a) O&R, ConEd and/or any of
their respective Affiliates pay amounts related to the Action to Assignor, or
(b) Assignee received payment of any amounts with respect to the Intercompany
Claims, Assignor shall hold such amounts in trust for Assignee and shall pay
Assignee such amounts within five (5) Business Days of receipt.  If requested by
Assignee, Assignor shall cooperate with Assignee in the prosecution of the
Action and the Intercompany Claims, including making personnel, records, and
access to the Assets available as needed by Assignee.

1


--------------------------------------------------------------------------------


3.             Application of Agreement Terms.  This Assignment is made pursuant
and subject to the terms of the Agreement. To the extent this Assignment is
silent as to any provision in the Agreement that is relevant to this Assignment,
Assignor and Assignee agree that each such corresponding provision applies to
this Assignment. In the event of any conflict or inconsistency between the terms
of the Agreement and the terms hereof, the terms of the Agreement shall prevail;
such terms in the Agreement shall not be superseded hereby but shall remain in
full force and effect to the full extent provided therein.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

ASSIGNOR

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

MIRANT NY-GEN, LLC

 

 

MIRANT NEW YORK, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------


Schedule 3.03(a)

Wire Transfer Instructions

Mirant New York, Inc

Acct # 3752102211

Bank of America

ABA # 0260009593


--------------------------------------------------------------------------------


Schedule 4.03

Governmental Authority Approvals

Governmental Authority Approvals:

1.             New York Public Service Commission approval of transfer

2.                                       Federal Energy Regulatory Commission
Section 203 filing

3.                                       Notification to Federal Energy
Regulatory Commission regarding change of ownership of Company.

4.                                       New York State Department of
Environmental Conservation (“NYSDEC”) filing related to the modification to the
Air Permits regarding the NOx Bubble.

5.                                       The items listed on Schedules 4.05
(Section B) and all items listed on Schedule 4.17.


--------------------------------------------------------------------------------


Schedule 4.05

Licenses and Permits

Section A (Licenses and Permits for Operation of Company’s Business):

1.                                       Federal Energy Regulatory Commission
Operating License dated April 14, 1992 for Project No. 10481 (Mongaup).

2.                                       Federal Energy Regulatory Commission
Operating License dated April 14, 1992 for Project No. 9690 (Rio).

3.                                       Federal Energy Regulatory Commission
Operating License dated April 14, 1992 for Project No. 10482 (Swinging Bridge),
as amended.  (additional amendment may be required by law for the Unit 1
Fill-In)

4.                                       NYSDEC Petroleum Bulk Storage
Certificate PBS Number 3-412694 issued on November 29, 2005 (Mongaup).

5.                                       NYSDEC Petroleum Bulk Storage
Certificate PBS Number 3-412643 issued on November 29, 2005 (Shoemaker).

6.                                       NYSDEC Petroleum Bulk Storage
Registration Certificate No. 3-990437 issued on January 6, 2006 (Hillburn).

7.                                       Application for NYSDEC SPDES Permit for
Discharge, No. NY-026 5055 (Swinging Bridge Station #1); application submitted
on March 8, 2002.

8.                                       Application for NYSDEC SPDES Permit for
Discharge, No. NY-026 5063 (Swinging Bridge Station #2); application submitted
on March 8, 2002.

9.                                       Application for NYSDEC SPDES Permit for
Discharge, No. NY-026 5047 (Rio); application submitted on January 9, 2003.

10.                                 NYSDEC Air Permit ID 3-3926-00039/00003 
(Hillburn)

11.                                 NYSDEC Air Permit ID3-3309-00040/00004
(Shoemaker)

12.                                 Section 401 Water Quality Certification -
Swinging Bridge Project - FERC No. 10482 issued by NYSDEC on September 11, 1989.

13.           Section 401 Water Quality Certification - Mongaup Falls Project -
FERC 10481

issued by NYSDEC on September 11, 1989.

14.                                 Section 401 Water Quality Certification -
Rio Project – FERC 9690 issued by NYSDEC on September 11, 1989.

1


--------------------------------------------------------------------------------


Section B (Licenses and Permits requiring Governmental Approval to Transfer):

1.                                       Approval by NYSDEC of transfer of
Petroleum Bulk Storage Certificates.

2.                                       Notification to NYSDEC regarding change
of ownership of Company for SPDES Permits, Air Permits and Section 401 Water
Quality Certifications.

3.                                       Notification to Delaware River Basin
Commission regarding change of ownership of Company.

4.                                       Notification to NYSDEC regarding change
in notice provisions and contact information under the Consent Orders listed
under Section C of this Schedule 4.05.

5.                                       An order of the Federal Energy
Regulatory Commission issued under Section 203 of the Federal Power Act (16
U.S.C. 824b as amended) authorizing Purchaser’s acquisition of the Membership
Interest.

Section C (Consent Orders and Agreements with Governmental Authorities):

1.                                       Consent Order (as defined in the
Agreement)

2.                                       Consent Order dated (DEC Index No.
CO3-20050519-8-A, dated  September 15, 2005 between the Company and the NYSDEC
(Reimbursement and Environmental Audit).

3.                                       Dissolved Oxygen Consent Order (as
defined in Schedule 4.15)

2


--------------------------------------------------------------------------------


Schedule 4.07

Certain Liabilities

None.


--------------------------------------------------------------------------------


Schedule 4.08

Certain Changes

Transfer of the Grahamsville Hydroelectric Generating Facility on October 31,
2006 to Orange & Rockland Utilities, Inc.


--------------------------------------------------------------------------------


Schedule 4.09

Real Property Leases, Easements and Licenses

1.                       Easement for electric transmission lines and
distribution system dated April 30, 1941 and recorded May 19, 1946 in Liber 347
cp 23.

2.                       Grant of Easement dated March 11, 1982 and recorded
March 12, 1982 in Liber 1034 cp 84.

3.                       Grant of Easement dated July 22, 1986 and recorded July
25, 1986 in Liber 1231 cp 230.

4.                       Grant of Easement dated July 22, 1986 and recorded July
25, 1986 in Liber 1231 cp 242.

5.                       Grant of Easement dated October 19, 1990 and recorded
October 24, 1990 in Liber 1490 cp 117.

6.                       Grant of Easement dated September 14, 1990 and recorded
December 3, 1990 in Liber 1497 cp 111.

7.                       Access and Patrol Easement and Restrictions dated
October 31, 1990 and recorded December 3, 1990 in Liber 1497 cp 120.

8.                       Access and Patrol Easement and Restrictions dated
September 14, 1990 and recorded December 3, 1990 in Liber 1497 cp 140.

9.                       Access and Patrol Easement and Restrictions dated
October 4, 1990 and recorded April 5, 1991 in Liber 1515 cp 609.

10.                 Access and Patrol Easement and Restrictions dated October 4,
1990 and recorded April 5, 1991 in Liber 1515 cp 629.

11.                 Agreement recorded in Liber 1851 cp 25.

12.                 Easement dated April 30, 1941 and recorded May 19, 1946 in
Liber 347 cp 23.

13.                 Agreement dated April 10, 1951 and recorded April 30, 1951
in Liber 450 cp 293.

14.                 Easement dated December 17, 1971 and recorded December 21,
1971 in Liber 761 cp 847 as assigned by Assignment of Easements dated June 30,
1994 and recorded in Liber 1757 cp 668.

15.                 Easement granted to People of State of New York dated
October 24, 1990 and recorded October 24, 1990 in Liber 1490 cp 469.

16.                 Grant of Right of Way dated February 4, 1999 and recorded
February 4, 1999 in Liber 2083 cp 514.

17.                 Indenture dated December 31, 1971 and recorded in Liber 765
cp 114 and Liber 1902 cp 106 (Orange County).

18.                 Easements in the Deed dated October 24, 1990 and recorded
October 24, 1990 in Liber 1490 cp 398 and rights reserved in Deed at cp 404 and
405.

19.                 Right of Way recorded February 22, 1881 in Liber 80 cp 239,
in Liber 80 cp 290 and November 18, 1889 in Liber 97 cp 326.

1


--------------------------------------------------------------------------------


20.                 Unrecorded Easement as disclosed by Town of Forestburgh,
Sullivan County Tax Map Section No. 37 dated September 23, 1965 last revised
September 1, 1994.

21.                 Easement dated April 30, 1941 and recorded May 19, 1946 in
Liber 347 cp 23.

22.                 Easement dated October 19, 1990 and recorded October 24,
1990 in Liber 3364 cp 118 Orange County.

23.                 Easement dated October 24, 1990 and recorded October 24,
1990 in Liber 1490 cp 597.

24.                 Easement recorded in Liber 3365 cp 1, Orange County.

25.                 Easement dated October 19, 1990 and recorded October 24,
1990 in Liber 3364 cp 235, Orange County.

26.                 Easement recorded in Liber 1624 cp 035, Liber 1667 cp 001
and Liber 1801 cp 152.

27.                 Deed dated February 16, 1999 and recorded March 24, 1999 in
Liber 2093 cp 370.

28.                 License recorded April 21, 1999 in Liber 2100 cp 536 as
assigned by Assignment dated June 30, 1999 recorded July 1, 1999 in Liber 2117
cp 448 Sullivan County.

29.                 Right of Way dated February 4, 1999 and recorded February
11, 1999 in Liber 2083 cp 514.

30.                 Recreational Area Option Agreement dated October 24, 1990 in
Liber 1490 cp 644.

31.                 Provisions in the unrecorded (1) FERC Hydro License issued
April 14, 1992 for Swinging Bridge Reservoir (License No. 10482); (2) Memorandum
of Understanding between Orange and Rockland Utilities, Inc. and the New York
State Department of Environmental Conservation transmitted by cover letter dated
July 16, 1990; and (3) Section 401 Water Quality Certification for Swinging
Bridge Reservoir dated September 11, 1989.

32.                 Deed in Liber 765 cp 114.

33.                 Easement in Liber 1490 cp 81.

34.                 Easement in Liber 1490 cp 99.

35.                 Easement dated October 2, 1990 recorded in Liber 1490 cp 539
as amended in Liber 1851 cp 420 and confirmed in Liber 2216 cp 435.

36.                 Easements in Liber 1490 cp 398.

37.                 Right of ways in Deed in Liber 765 cp 114.

38.                 Mines and mineral rights reserved in deeds of record to
Orange and Rockland Utilities, Inc.

39.                 Deeds recorded in Liber 239 cp 278, Liber 240 cp 21, Liber
240 cp 23, Liber 240 cp 145, Liber 240 cp 146, Liber 241 cp 330, and Liber 243
cp 641.

40.                 Easement recorded in Liber 250 cp 534.

41.                 Recreational rights recorded in Liber 240 cp 210 and Court
Order recorded in Liber 2489 cp 46.

42.                 Deed recorded in Liber 765 cp 114.

43.                 Easement as more particularly shown on Sheet 13 of Map of
Lands Reserved by Orange and Rockland Utilities, Inc. which Maps are attached to
Deed dated December 31, 1971,

2


--------------------------------------------------------------------------------


recorded Apri1 12, 1972 at Book 765 of Deeds, Page 114 of the Sullivan County
Clerk’s Office.

44.                 Easements dated June 30, 1999 recorded in Liber 2117, cp
498, Sullivan County.

45.                 Assignment and Assumption of Lease dated as of June 30, 1999
and recorded July 1, 1999 in Liber 2117 cp 453 (Sullivan County).

46.                 Unrecorded rights, if any, in favor of any electric light or
telephone company to maintain guy wires extending from the described premises to
poles located on the roads on which the described premises abut.

47.                 Underground encroachments and easements, if any, including
pipes and drains, and such rights as may exist for entry upon said premises to
maintain and repair the same.

48.                 License Agreement between Mirant New York-Gen, LLC and Russ
A. Heyman dated March 23, 2005.

49.                 License Agreement between Mirant New York-Gen, LLC and
Sylvia and Charles Broffman dated February 18, 2005.

50.                 License Agreement between Mirant New York-Gen, LLC and Allen
K. Glass and Judy Glass dated March 23, 2005.

51.                 License Agreement between Mirant New York-Gen, LLC and
Harvey Elgart dated March 23, 2005.

52.                 License Agreement between Mirant New York-Gen, LLC and R.
Scott Clouston dated March 23, 2005.

53.                 License Agreement between Mirant New York-Gen, LLC and John
Williams d/b/a Poppa John’s Weiner Wagon dated June 6, 2006.

54.                 License Agreement dated June 30, 1999 between Southern
Energy NY-GEN, L.L.C. and Orange and Rockland Utilities, Inc.

55.                 Assignment and Assumption of License dated June 30, 1999,
and recorded in Book 2117 at page 448.

56.                 License dated April 8, 1999 and recorded in Book 2100 at
page 536.

57.                 License Agreements between Mirant New York-Gen, LLC and
Woodstone Toronto Development, LLC dated October, 2003.

58.                 Right of Entry and Agreement of Indemnity dated May 12,
2005, by and between the Company and United Water New York, Inc., as extended by
letter dated April 19, 2006.

59.                 Right of Entry and Agreement of Indemnity dated June 29,
2005, by and between the Company and the Village of Hillburn, New York, as
extended by letter dated May 22, 2006.

60.                 License Agreement between the Company and Thomas Damiani
dated November 13, 2006.

61.                 License Agreement between the Company and Julie Racenstein
dated October 13, 2006.

62.                 License Agreement between the Company and Ernest F. Thiesing
dated October 30, 2006.

63.                 License Agreement between the Company and Terry M. Geller
dated October 13, 2006.

3


--------------------------------------------------------------------------------


64.                 Various license agreements between the Company and
landowners authorizing the erection of temporary structures on the Swinging
Bridge Reservoir.

4


--------------------------------------------------------------------------------


Schedule 4.10

Litigation

1.                                       Barrett v. Watkins, Allen, Woodstone
Lakes Development, LLC, Woodstone Toronto Development, LLC, Woodstone Crestwood
Development, LLC, Mirant NY-Gen, LLC, and Dubrovsky, Case No. 948-06, Sullivan
County Supreme Court.  The Company’s FERC license requires the Company to
provide certain public access to the Toronto reservoir.  On or about March 1,
2006, FERC notified the Company in writing that the Company is not in compliance
with its FERC license as a result of the Woodstone Companies having physically
blocked certain public access to the reservoir.  On or about March 31, 2006,
Robert and June Barrett filed suit in the New York Supreme Court for Sullivan
County relating to disputes arising out the Woodstone Companies’ efforts to
restrict access to the Toronto reservoir behind the Swinging Bridge
hydro-electric facility across a road, Pine Grove Road, over which the Company
holds an easement for the purpose of allowing public access to the reservoir. 
On or about June 20, 2006, the Company cross-claimed against Woodstone Lakes
Development, LLC, Woodstone Toronto Development, LLC,  and Woodstone Crestwood
Development, LLC seeking injunctive and declaratory relief.  The Woodstone
Companies answered the cross-claims of Company on September 27, 2006.  On or
about August 24, 2006, Dr. Goldfarb and Ms. Burke, private citizens, sought to
intervene into the Barrett Suit (as additional plaintiffs), by filling an order
to show cause.  The Woodstone Companies opposed the order to show cause and
cross-moved to dismiss the proposed complaint of Dr. Goldfarb and Ms. Burke. 
Company filed papers in response to the Woodstone Companies’ cross-motion in
order to protect its rights and set forth its position with respect to this
case.  On October 26, 2006, a hearing for order to show cause to intervene was
held in Monticello, New York, before Justice Sackett.  Company  participated in
the hearing.  Justice Sackett entertained arguments from all parties about the
merits of the case.  A decision from the judge on the merits of the motion to
intervene is pending.

2.                                       Proofs of claim filed by The Southern
Company in the Bankruptcy Case.

3.                                       Various pre-petition claims and
administrative claims filed against the Company as part of the Chapter 11
bankruptcy case will be addressed in the Company’s plan of reorganization.


--------------------------------------------------------------------------------


Schedule 4.12

Taxes

1.             Nothing to disclose for the Company.

2.                                       Seller is currently under a New York
State Income Tax audit, for income Tax purposes, for years 2002, 2003 & 2004.  
Seller is the taxpayer and is the legal entity responsible for income Taxes. 
The Company is disregarded for income Tax purposes, and is therefore not
obligated for Tax liabilities under the audit.


--------------------------------------------------------------------------------


Schedule 4.14

Bank Accounts

1.                                       Mirant NY Gen, LLC

Acct # 3752102224

Bank of America – Dallas

Authorized Signers:  J. William Holden, III; Greg Weber

2.                                       Mirant NY Gen, LLC

Acct # 4572828

Federal Investors, Money Market Fund Account

Authorized Traders:  Greg Weber; Mark Crompton; Rex Croff


--------------------------------------------------------------------------------


Schedule 4.15

Compliance With Law

1.             FERC

On March 1, 2006, FERC issued a letter denying the Company’s request for an
extension of time to provide FERC with documentation that the Company has rights
to provide public access to the Toronto Dam boat launch on the Toronto Reservoir
via a newly constructed bypass road.  FERC found that the Company is “in
non-compliance with [the Company’s] license and will continue to be in
non-compliance until such time that [the Company] demonstrate[s] the area is
available to the public.”  The Company subsequently filed a cross-complaint in
Barrett v. Woodstone et al., (see description in Schedule 4.10), in order to
secure its easement rights to the Toronto Dam boat launch.  The cross-complaint
is currently pending in New York State Supreme Court.

2.             Environmental

(A)           DISSOLVED OXYGEN:

(I)            THE HYDROELECTRIC GENERATING UNITS HAVE NOT HAD SUFFICIENT LEVELS
OF DISSOLVED OXYGEN.

(II)           ON MARCH 7, 2006, THE COMPANY ENTERED INTO A CONSENT ORDER WITH
THE NYSDEC WITH RESPECT TO DISSOLVED OXYGEN AT THE HYDROELECTRIC FACILITIES (THE
“DISSOLVED OXYGEN CONSENT ORDER.”) THE COMPANY COMMITTED TO INSTALL CERTAIN
TURBINE VENTING EQUIPMENT AT THE HYDROELECTRIC GENERATING UNITS TO IMPROVE
DISSOLVED OXYGEN CONDITIONS.  THE EQUIPMENT HAS BEEN INSTALLED AT THE UNITS AT
RIO AND MONGAUP, BUT IT HAS NOT BEEN INSTALLED AT SWINGING BRIDGE UNITS 1 OR 2. 
BY THE TERMS OF THE DISSOLVED OXYGEN CONSENT ORDER, THE EQUIPMENT AT UNIT 2
SHOULD HAVE BEEN INSTALLED WITHIN THIRTY DAYS OF THE EFFECTIVE DATE OF SUCH
ORDER.  IT HAS NOT BEEN INSTALLED AT UNIT 2 BECAUSE THE EQUIPMENT IS NOT
FEASIBLE FOR INSTALLATION AT THE FACILITY.  THE DISSOLVED OXYGEN CONSENT ORDER
DOES NOT REQUIRE EQUIPMENT TO BE INSTALLED AT UNIT 1 UNLESS AND UNTIL THE UNIT
AGAIN BECOMES OPERATIONAL.

(iii)          The NYSDEC has orally alleged that there may be a violation of
the water quality standards related to temperature levels at the reservoirs for
the hydroelectric facilities.

(b)           Kerosene Spill:

A kerosene spill occurred at the Hillburn generating facility.  The spill is the
subject of the Consent Order.

(c)           Swinging Bridge Remediation:

1


--------------------------------------------------------------------------------


A sinkhole occurred at the Swinging Bridge dam.  Repairs related to the sinkhole
occurrence are the subject of the Swinging Bridge Remediation Plan.

3.             License Amendment and Notification

An amendment to the Federal Energy Regulatory Commission Operating License and a
notification to the New York State Public Service Commission may be required by
law to reflect the penstock remediation on Swinging Bridge Unit #1.

2


--------------------------------------------------------------------------------


Schedule 4.16
Material Contracts

1.                                       Continuing Site/Interconnection
Agreement between the Company and Orange and Rockland Utilities, Inc. dated
November 24, 1998, as amended (the “Interconnection Agreement”).

2.                                       Settlement Agreement between the
Company, Mirant Lovett, LLC, Mirant Bowline, LLC, Hudson Valley Gas Corporation,
and Orange and Rockland Utilities, Inc. dated August 15, 2001 (may be terminated
as to Company or, in the alternative, may be subject to the Cross Indemnity
Agreement, as provided in Section 7.25).

3.                                       Power Sale, Fuel Supply and Services
Agreement dated January 3, 2006 by and among the Company, Mirant Energy Trading,
LLC (“MET”) (as transferee of Mirant Americas Energy Marketing, LP) and others
(to be terminated on or before Closing).

4.                                       Administrative Services Agreement dated
January 3, 2006 by and between the Company and Mirant Services, LLC (to be
terminated on or before Closing).

5.                                       Environmental Services Agreement dated
December 20, 2006, by and between the Company and Lightship Engineering, LLC
(“Lightship”), and Purchase Order No. NY- 18884 between the Company and
Lightship.

6.                                       Gas Transportation and Balancing
Services Agreement for the Mirant Generating Facilities dated December 9, 2002
(the “Gas Transportation and Balancing Agreement”) (Company to be removed as a
party on or before Closing).

7.                                       Purchase Order No. NY-6106 between
Company and Advance Construction Techniques, Ltd. (may be supplemented by or
replaced with the Unit 1 Fill-In Contract as provided in Section 2.03(d)(ii)).

8.                                       Purchase Order Nos. NY-7557, NY-8089, 
NY-6478 between Company and Devine Tarbell and Associates, Inc.

9.                                       Purchase Order No. NY-6867 between
Company and Mead and Hunt, Inc.  (To be assigned pursuant to Section 7.29).

10.                                 Purchase Order Nos. NY-8904, NY-7138 and
NY-7139 between Company and Megrant Properties, Inc.

11.           Purchase Order No. NY-20204 between Company and Baker Technical
Land Services.

12.           Purchase Order No.  NY-5677 between Company and All Bright
Electric.

13.                                 Purchase Order No. NY-8296 between Company
and Burns and Roe Enterprises, Inc.  (To be assigned pursuant to Section 7.29).

1


--------------------------------------------------------------------------------


14.           Purchase Order No. NY-6467 between Company and Conetec, Inc.

15.           Purchase Order No. 8320 between Company and Devine Tarbell and
Associates, Inc.

16.           Purchase Order No. 5530 between Company and Miller Environmental
Group, Inc.

17.           Purchase Order No. 7806 between Company and Dominion Engineering,
Inc.

18.           Purchase Order No. 7810 between Company and OCS Industries, Inc.

19.           Purchase Order No. 7552 between Company and Deerpark Oil and Heat
Company.

20.           Purchase Order No. 6490 between Company and All Bright Electric.

21.           Purchase Order No. 7697 between Company and Henningson Durham and
Richardson.

22.           Purchase Order No. 20266 with Geosystems, LP (to be assigned to
Company on or before Closing).

23.           Purchase Order No. 20272 with Paul C. Rizzo Associates, Inc. (to
be assigned to Company on or before Closing).

2


--------------------------------------------------------------------------------


Schedule 4.17

Consents

1.             The consent required under the Interconnection Agreement.

2.                                       The consent required to remove the
Company from the Gas Transportation and Balancing Agreement.


--------------------------------------------------------------------------------


Schedule 4.18

Title to Assets

None.


--------------------------------------------------------------------------------


Schedule 5.04

Consents and Approvals of Governmental Authorities

1.             An order of the Federal Energy Regulatory Commission issued under
Section 203 of the Federal Power Act (16 U.S.C. 824b as amended) authorizing
Purchaser’s acquisition of the Membership Interest.

2.             New York Public Service Commission approval of transfer.


--------------------------------------------------------------------------------


Schedule 5.05

Litigation

None, other than the Bankruptcy Case, insofar as applicable to the Membership
Interest.


--------------------------------------------------------------------------------


Schedule 7.15(b)

Sale Procedures Order

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

)

 

 

 

In re

)

Chapter 11 Case

 

 

)

 

 

MIRANT CORPORATION, et al.,

)

Case No. 03-46590 (DML)

 

 

)

Chapter 11

 

 

)

Jointly Administered

 

Debtors.

)

 

 

 

)

 

 

ORDER (A) APPROVING THE SALE PROCEDURES IN CONNECTION WITH THE PROPOSED SALE OF
MIRANT NEW YORK, INC.’S MEMBERSHIP INTEREST IN MIRANT NY-GEN, LLC; (B) APPROVING
PAYMENT OF A BREAKUP FEE IN ACCORDANCE WITH THE TERMS OF THE MEMBERSHIP INTEREST
PURCHASE AND SALE AGREEMENT; (C) SCHEDULING A SALE HEARING AND AN AUCTION; AND
(D) APPROVING THE FORM AND MANNER OF NOTICE OF THE SALE PROCEDURES AND THE SALE
HEARING

Upon the motion, dated February 1, 2007 (the “Sale Procedures Motion”), of
Mirant New York, Inc. (“Mirant New York” or the “Seller”), as debtor and debtor
in possession, for an order (the “Sale Procedures Order”) (a) approving the Sale
Procedures(1) in connection with the proposed sale, pursuant to sections 105(a),
363(b), (f), (m), and (n), and 1146(c) of title 11 of the United States Code
(the “Bankruptcy Code”), of the Seller’s Membership Interest (the “Membership
Interest Sale”) in Mirant NY-Gen, LLC (“Mirant NY-Gen” and, collectively with
Mirant New York, the “Debtors”) to Alliance

[g110322km39i001.gif]

(1) Unless otherwise defined in this Sale Procedures Order, capitalized terms
used herein shall have the same meanings ascribed to such terms in the Sale
Procedures Motion.

1


--------------------------------------------------------------------------------


Energy Renewables, LLC (“Alliance Energy” or the “Purchaser”) pursuant to that
certain Membership Interest Purchase and Sale Agreement between Mirant New York
and Alliance Energy, dated as of January 31, 2007 (the “Agreement”); (b)
approving the payment of a Breakup Fee (defined below) in accordance with the
terms of the Agreement; (c) scheduling a hearing (the “Sale Hearing”) to
consider approval of the Membership Interest Sale and an Auction (as defined
below); and (d) approving the form and manner of notice of the Sale Procedures
and the Sale Hearing; and no previous motion for similar relief having been made
to this Court; and after due deliberation thereon; and sufficient cause
appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

1.             This Court has jurisdiction to hear and determine this matter
pursuant to 28 U.S.C. §§ 157(b) and 1334(b).  This matter is a core proceeding
within the meaning of 28 U.S.C. §§ 157(b)(2).  Venue of this matter is proper in
this Court pursuant to 28 U.S.C. §§ 1408 and 1409(a).

2.             This Order constitutes a final and appealable order within the
meaning of 28 U.S.C. § 158(a).

3.             Due and proper notice of the Sale Procedures Motion has been
given and no further notice is required.

4.             The Sale Procedures, in the form set forth in Exhibit 1 annexed
hereto, shall govern the Auction of the Membership Interest to obtain the
highest and best offer for the Membership Interest.

5.             The Sale Procedures and the Breakup Fee provided for in the
Agreement are within the reasonable business judgment of Mirant New York, are in
the best interests

2


--------------------------------------------------------------------------------


of Mirant New York and its chapter 11 estate, and are fair, reasonable, and
appropriate in the circumstances.

6.             The Notice of Auction and Sale Hearing as set forth in Exhibit 2
is reasonably calculated to provide adequate notice and opportunity for a
hearing on any objections to the Sale Motion.

7.             The terms and conditions of the payment to the Purchaser of the
Breakup Fee as set forth in the Agreement are:

a.             the product of arm’s length, good faith negotiations, between the
Seller and the Purchaser;

b.             a material component of, inducement for, and condition to, the
Purchaser’s willingness to be a stalking horse bidder under the Agreement; and

c.             within the reasonable business judgment of Mirant New York, is in
the best interests of Mirant New York and its chapter 11 estate, and is fair,
reasonable and appropriate in the circumstances to establish certainty on the
existence and terms of a minimum bid subject to a reasonable competitive bidding
process; and

d.             not likely to adversely affect the Auction’s competitive bidding
process.

ACCORDINGLY, IT IS HEREBY

ORDERED that the Sale Procedures as set forth in Exhibit 1 annexed hereto are
hereby approved in all respects; and it is further

3


--------------------------------------------------------------------------------


ORDERED that in the event of a competing bid for the Membership Interest,
Alliance Energy will be entitled to credit bid the amount of $250,000.00 to any
overbids in accordance with the terms of the Sale Procedures and the Sale
Motion; and it is further

ORDERED that, in accordance with Section 7.15 of the Agreement, as a result of
Seller entering into an agreement for a Third Party Sale pursuant to the
Auction, Seller shall, upon entry of the Sale Order authorizing such Third Party
Sale, return to Purchaser the Down Payment (as defined in the Agreement) with
all interest accrued thereon and, within five (5) days of such Third Party Sale
or any other sale of the Membership Interest, pay to the Purchaser the Breakup
Fee of Two Hundred Fifty Thousand Dollars ($250,000.00) as an administrative
expense of the Seller, from the first cash proceeds of any Third Party Sale or
other sale of the Membership Interest.

ORDERED that Mirant New York shall serve within three (3) business days after
entry of this Sale Procedures Order, the Notice of Auction and Sale Hearing upon
(a) all parties entitled to receive notice as of the date hereof pursuant to the
Order Clarifying Order Granting Complex Chapter 11 Bankruptcy Case Treatment,
dated August 25, 2004, (b) all parties known to Mirant New York to have an
interest in acquiring the Membership Interest and the Sale Assets, (c) all
entities listed on the schedules of Mirant New York and Mirant NY-Gen, LLC as
holding secured claims and all entities who recorded or filed proof(s) of claim
as secured against Mirant NY-Gen or Mirant New York, (d) all entities who have
recorded in the public record any lien, claim, encumbrance, or interest in or
upon the Membership Interest or any of the assets of Mirant NY-Gen, (e) the
Federal Energy Regulatory Commission, (f) the Delaware River Basin Commission,
(g) the New York Public Service Commission, (h) the State of New

4


--------------------------------------------------------------------------------


York Department of Environmental Conservation, (i) the New York City Department
of Environmental Protection, (j) the Securities and Exchange Commission, (k) the
United States Environmental Protection Agency, (l) the Office of the United
States Attorney, (m) the United States Department of Justice, (n) the Internal
Revenue Service, (o) all parties granting permits or licenses to Mirant NY-Gen,
(p) the applicable state and local taxing authorities, and (q) all parties to
Mirant NY-Gen’s executory contracts and unexpired leases, and it is further

ORDERED that the Sale Hearing shall be held on             , March     , 2007 at
      a.m. (Prevailing Central Time), or as soon thereafter as counsel may be
heard, before the Honorable D. Michael Lynn, United States Bankruptcy Judge, in
the United States Bankruptcy Court for the Northern District of Texas, Eldon B.
Mahon U.S. Courthouse, 501 West Tenth Street, Fort Worth, TX 76102-3643; and it
is further

ORDERED that the Sale Hearing may be adjourned from time to time without further
notice other than an announcement by Mirant New York in the Court of such
adjournment on the date scheduled for the Sale Hearing; and it is further

ORDERED that such notice as set forth in the preceding decretal paragraphs to
the Notice Parties shall constitute good and sufficient notice of the Sale
Motion as it relates to Mirant New York’s request for entry of the Sale Order,
the Auction, and the Sale Hearing, and no other or further notice of the Sale
Motion, the Auction, and the Sale Hearing shall be necessary or required; and it
is further

ORDERED that responses or objections, if any, to the entry of the Sale Order
granting the relief requested in the Sale Motion shall be filed with this Court
and served, so as to be actually received no later than             , February
   , 2007, at 4:00 p.m.

5


--------------------------------------------------------------------------------


(Prevailing Central Time) on:  (a) Hiscock & Barclay, LLP, One Park Place,
Syracuse, New York 13215, Attn: George S. Deptula, Email: 
gdeptula@hiscockbarclay.com; (b) Forshey & Prostok LLP, 777 Main Street, Suite
1290, Fort Worth, Texas 76102, Attn: Jeff P. Prostok, Email: 
jprostok@forsheyprostok.com; (c) Mirant New York, Inc., c/o Mirant Corporation,
1155 Perimeter Center West, Atlanta, Georgia 30338, Attn:  Sonnet Edmonds, Vice
President and Assistant General Counsel, Email:  sonnet.edmonds@mirant.com; (d)
Hill Gilstrap, P.C., 1400 West Abram Street, Arlington, TX 76013, Attn:  Frank
Hill, Email:  fhill@hillgilstrap.com, (e) Troutman Sanders LLP, 405 Lexington
Avenue, New York, NY 10174, Attn:  Hollace T. Cohen, Email: 
Hollace.Cohen@troutmansanders.com.

ORDERED that the Seller is authorized and empowered to take such steps, incur
and pay such costs and expenses, and take such action as may be reasonably
necessary to implement this Sale Procedures Order; and it is further

ORDERED that any objections to the entry of this Sale Procedures Order that have
not been withdrawn, waived or settled, and all reservations of rights regarding
the same, shall be and hereby are OVERRULED on the merits; and it is further

ORDERED that this Court shall retain jurisdiction over any matter or dispute
arising from or relating to the Sale Procedures and the implementation of this
Sale Procedures Order.

Dated:               , 2007

 

 

 

 

 

 

The Honorable D. Michael Lynn

 

 

 

 

United States Bankruptcy Judge

 

6


--------------------------------------------------------------------------------


EXHIBIT “1”

SALE PROCEDURES

The following procedures (the “Sale Procedures”) shall govern the auction (the
“Auction”) of the Membership Interest held by Mirant New York, Inc. (the
“Seller” or “Mirant New York”), as sole member of Mirant NY-Gen, LLC (“Company”
or “Mirant NY-Gen” and, with Mirant New York, the “Debtors”).  These Sale
Procedures have been approved and authorized by order dated              , 2007
(the “Sale Procedures Order”) of the United States Bankruptcy Court for the
Northern District of Texas (the “Bankruptcy Court”) in the chapter 11 case of
Mirant New York (Case No. 03-46641-DML-11).

The Seller has taken all reasonable steps to obtain the highest and best price
for the Membership Interest.  However, under title 11 of the United States Code
(the “Bankruptcy Code”), the Seller must demonstrate that it has obtained the
highest and best price for the Membership Interest; such a showing may include
giving notice thereof to the creditors of the Company and other interested
parties, providing information about the Membership Interest to prospective
bidders (subject to appropriate confidentiality agreements), entertaining higher
and better offers from such prospective bidders, and, if necessary, conducting
an Auction.

1.             Property to Be Sold.  The Company’s assets include three
hydroelectric power stations and two gas turbine generating facilities located
in southeastern New York and certain real property, easements, permits, and
contracts relating thereto as identified in the Agreement (the “Sale Assets”). 
As provided in the Sale Procedures Order, the sale of the Membership Interest
(the “Membership Interest Sale”) is subject to a determination of which entity
has submitted the highest or otherwise best bid pursuant to the procedures set
forth herein (the “Prevailing Bidder”) (as defined in Section 8 below). 
Alliance Energy Renewables, LLC (the “Proposed Purchaser”) and Mirant New York
have entered into the Membership Interest Purchase and Sale Agreement, dated as
of January 31, 2007 (the “Agreement”).  The Proposed Purchaser shall be treated
as a Qualified Bidder (as defined in Section 3 below), and the executed
Agreement shall be treated as a Qualified Bid (as defined in Section 5 below),
for all purposes under the Sale Procedures.

2.             Due Diligence.  Upon receipt by Hiscock & Barclay, LLP (“Hiscock
& Barclay”) or Forshey & Prostok LLP (“Forshey & Prostok”) of (i) an executed
confidentiality agreement in form and substance satisfactory to the Seller in
its sole discretion and (ii) financial disclosure acceptable to, and as
requested by, the Seller, in its sole discretion, which information shall
demonstrate the financial ability of the potential bidder to consummate the
purchase of the Membership Interest and its obligations to perform under the
Agreement, including but not limited to immediately available cash, or a binding
commitment for financing, adequate to pay a price that exceeds the amount in the
Marked Agreement (as defined in Section 5(a) below) by at least $500,000 in
cash, a potential bidder shall be provided with additional information regarding
the Membership

7


--------------------------------------------------------------------------------


Interest and related Sale Assets, and be afforded the opportunity to inspect the
Sale Assets.  In addition, all reasonable efforts will be made to provide a
potential bidder, who has satisfied the conditions of this Section 2, with such
information as such potential bidder may determine is necessary or relevant to
the formulation of its bid.

NEITHER HISCOCK & BARCLAY, FORSHEY & PROSTOK, NOR ANY OF THEIR RESPECTIVE
PARTNERS, MEMBERS, COUNSEL, OR ATTORNEYS (COLLECTIVELY, THE “DEBTORS’
ATTORNEYS”) HAS PREPARED ANY OF THE INFORMATION REGARDING MIRANT NEW YORK OR
MIRANT NY-GEN, OR ANY OF THEIR OPERATIONS, SCHEDULED ASSETS, OR FINANCIAL
CONDITION TO BE PROVIDED TO A POTENTIAL BIDDER IN CONNECTION WITH THE SALE
PROCEDURES SET FORTH HEREIN. CONSEQUENTLY, NO REPRESENTATION IS MADE BY ANY OF
THE DEBTORS’ ATTORNEYS REGARDING THE ACCURACY, RELIABILITY, VERACITY, ADEQUACY,
OR COMPLETENESS OF ANY INFORMATION PROVIDED IN CONNECTION WITH THE SALE
PROCEDURES, AND ALL POTENTIAL BIDDERS ARE ENCOURAGED TO CONSULT WITH THEIR OWN
ADVISORS REGARDING ANY SUCH INFORMATION.

3.             Qualified Bidders.

(a)           A potential bidder that satisfies the following requirements, and
that the Seller determines, in its sole discretion, is reasonably likely to be
able to consummate a purchase of the Membership Interest (including all
Purchaser Required Consents set forth in Section 7.14 of the Agreement) shall be
considered a “Qualified Bidder.”  Within three (3) business days of each
potential bidder’s delivery of all of the material required in subsections
(b)(i) through (b)(v) below, the Seller shall notify such potential bidder in
writing as to whether such potential bidder shall be considered a Qualified
Bidder.

(b)           Unless otherwise ordered by the Bankruptcy Court for cause shown,
no bid for the Membership Interest will be considered unless prior to or in
conjunction with making such bid, the bidder delivers the following items to: 
Hiscock & Barclay, LLP, 50 Beaver Street, Albany, New York  12207, Attn: George
S. Deptula.

(i)            if the potential overbidder has not already entered into a
confidentiality agreement with the Seller, an executed confidentiality agreement
(to be provided upon request) in form and substance satisfactory to Mirant New
York in its sole discretion;

(ii)           financial disclosure in writing acceptable to, and as requested
by, Mirant New York, in its sole discretion, which information shall demonstrate
that the potential bidder has the financial ability to consummate the purchase
of the Membership Interest and its obligations to perform under the Membership
Interest Purchase and Sale Agreement no later than ten (10) days

8


--------------------------------------------------------------------------------


following the hearing on the Sale Order including, but not limited to,
immediately available cash or a binding commitment for financing and the
willingness and ability to cover all of the potential bidder’s legal counsel
fees and other costs associated with the sale of the Membership Interest;

(iii)          written evidence demonstrating that such potential bidder is not
affiliated with the Proposed Purchaser or Mirant New York (and such potential
bidder is not a creditor of Mirant New York or Mirant NY-Gen);

(iv)          written evidence that the potential bidder has the internal
authorizations and approvals necessary to engage in the transaction without the
consent of any entity that has not already been obtained and that the potential
bidder is a bona fide purchaser; and

(v)           a cashier’s check made payable to Mirant New York, or cash, or an
irrevocable letter of credit for ten percent (10 %) (the “Deposit”) of the
amount of the Proposed Consideration (as defined in Section 5(b) below).  If the
bidder delivers a letter of credit to the Seller, such letter of credit must (1)
have an expiration date of not earlier than October 1, 2007, or fifteen (15)
days after such other date proposed in Section 12.01(vii) of the Marked
Agreement, and (2) be drawable upon presentment of an officer’s certificate from
Mirant New York stating only that Mirant New York is entitled to draw on the
letter of credit.  The bidder shall forfeit the Deposit and, to the extent
applicable, the Seller may draw on the letter of credit if (1) the bidder is
determined to be a Qualified Bidder and withdraws or modifies its bid or any
subsequent Increased Bid (as defined in Section 7 below), without the Seller’s
consent other than as provided herein before the selection of the Prevailing
Bidder, and/or (2) the bidder is determined to be the Prevailing Bidder and (A)
modifies or withdraws the bid or any subsequent Increased Bid without the
Seller’s consent before the consummation of the sale contemplated by the Marked
Agreement (as defined in Section 5(a) below) or (B) breaches the Marked
Agreement.  The Deposit shall be returned to the bidder (1) if the bidder is
determined not to be a Qualified Bidder or (2) under the circumstances
contemplated by Section 12 hereof.

4.             Time for Submission of Bids.  Any Qualified Bidder that desires
to participate in the Auction shall deliver a copy of its bid so it is received
by Seller not later than 4:00 p.m. (Prevailing Central Time) on Wednesday,
February 28, 2007 (the “Initial Bid Deadline”). Seller shall provide Purchaser
with a copy of all Qualified Bids accompanied by notice of the Seller’s
determination of the Opening Bid (as defined below) no less than four (4) days
prior to the Auction.  If there are no Qualified Bids, the Purchaser shall be
deemed to be the Prevailing Bidder at the Auction.

5.             Form and Contents of Bids.  To constitute a “Qualified Bid,” a
bid must satisfy the following requirements:

9


--------------------------------------------------------------------------------


(a)           the bid must include an executed irrevocable Membership Interest
purchase and sale agreement made upon the same terms and conditions as those
contained in the Agreement (excepting the purchase price and terms and
conditions related to the bankruptcy procedures and deadlines for satisfying
conditions precedent to the closing of the transaction in Section 7.15(b) of the
Agreement, and the reasonable extension of certain dates set forth in Sections
12.01(iii), (iv), and (vii) of the Agreement necessary or appropriate in light
of such overbid which shall be no less favorable to the Seller than the terms of
the Agreement, and shall set forth any amendments and modifications to the
Agreement, including price, terms, and any change in the list of agreements to
be assumed by Mirant NY-Gen, which such bidder would propose if it were selected
as the Prevailing Bidder (the “Marked Agreement”).  All modifications or
amendments to the Agreement that are contained in the Marked Agreement must be
“redlined” in order for the Seller to consider the Marked Agreement;

(b)           the Marked Agreement must provide for total net cash consideration
to the Seller’s chapter 11 estate of not less than $500,000.00 greater than the
purchase price of the Agreement (the “Proposed Consideration”);

(c)           the Marked Agreement must not be conditioned upon the ability of
the bidder to obtain financing or the outcome of unperformed due diligence by
the bidder.  In the event that the Marked Agreement contains any additional
conditions to the closing of the Membership Interest Sale (the “Closing”), none
of such conditions shall be materially more burdensome or unfavorable to the
Seller than those set forth in the Agreement;

(d)           the Marked Agreement must be accompanied by a letter affirmatively
(i) setting forth the identity of the bidder and the contact information for
such bidder, (ii) stating that the bidder offers to purchase the Membership
Interest upon the terms and conditions set forth in the Marked Agreement, (iii)
summarizing the Proposed Consideration the bidder proposes to pay under the
Marked Agreement, (iv) identifying any change in the contracts that the bidder
proposes Mirant NY-Gen assume and any additional cure amount therefor, (v)
stating the aggregate value of the consideration the bidder proposes to pay
under the Marked Agreement (which statement of value shall not be binding on the
Seller, the Purchaser, or the Court), and (vi) stating the form of the Deposit
(i.e., letter of credit, cashier’s check, or cash) made by the bidder; and

(e)           the foregoing materials must be received by Seller on or before
Wednesday, February 28, 2007 at 4:00 p.m. (Prevailing Central Time) (the
“Initial Bid Deadline”).  The Purchaser will receive from the Seller a copy of
all Qualified Bids accompanied by notice of the Seller’s determination of the
Opening Bid (as defined below) no less than four (4) days prior to the Auction.

6.             Notification of Opening Bid.  At the commencement of the Auction,
the Seller will identify the opening bid (the “Opening Bid”), which will be the
highest or otherwise best Qualified Bid, as determined by the Seller in its sole
discretion.  If no

10


--------------------------------------------------------------------------------


timely Qualified Bid is submitted as determined by the Seller, or if the
Purchaser is the Prevailing Bidder (as defined herein), the Seller shall request
at the Sale Hearing that the Bankruptcy Court approve the sale of the Membership
Interest to the Purchaser.

7.             The Auction.

(a)           The Auction shall commence at          a.m. (Prevailing Central
Time) on         ,         , 2007 at the United States Bankruptcy Court, Eldon
B. Mahon U.S. Courthouse, 501 West Tenth Street, Fort Worth, Texas 76102. 
Qualified Bidders must attend the Auction in person or through an authorized
representative or agent with actual authority to participate in the Auction and
bind such Qualified Bidder.  During the Auction, any Qualified Bidder may
increase its qualified Bid by another Qualified Bid that:

i.              provides for cash consideration that exceeds by not less than
$250,000.00 the cash consideration to be paid pursuant to the then highest
Qualified Bid or Increased Bid, if any;

ii.             identifies specifically any other changes made to the Qualified
Bid; and

iii.                                    satisfies the requirements of Sections
3(b) and 5 above.

Any bid received from a Qualified Bidder during the Auction that satisfies the
requirements set forth in subsections (a)(i) through (a)(iii) above, shall
constitute an “Increased Bid.”  If the Proposed Purchaser submits the successful
overbid, the Purchaser shall be entitled to credit the amount of $250,000.00
against such overbid.

(b)           The Seller shall adopt such rules for bidding at the Auction as it
deems appropriate in its sole discretion that will better promote the goals of
the bidding process, allow all Qualified Bidders reasonable notice and
opportunity to submit Increased Bids, and are not otherwise inconsistent with
any order of the Bankruptcy Court or the Agreement.

8.             Selection of Prevailing Bidder.   At the Auction, the Seller
shall review and consider each, if any, of the Qualified Bids and the Increased
Bids.  Seller shall determine in its sole discretion which of the Qualified Bids
or Increased Bids constitute the highest and otherwise best bid for the
Membership Interest, provided however, that nothing contained herein shall
prevent the Purchaser from contesting that the bid selected by the Seller of the
Prevailing Bidder is the highest and best offer.  The bidder making the bid that
is selected as the highest or otherwise best bid by the Seller shall be
considered the “Prevailing Bidder.”  At the conclusion of the Auction and after
such review, the Seller shall inform each of the Qualified Bidders of the
decision regarding who is the Prevailing Bidder and who made the second highest
or otherwise best bid (the “Backup Bidder”).

11


--------------------------------------------------------------------------------


9.             Release of Down Payment.  Upon entry of the Sale Order
authorizing a sale of the Membership Interest to a purchaser other than
Purchaser, Seller shall direct Escrow Agent to return to Purchaser the Down
Payment (as defined in the Agreement) with all accrued interest thereon;
provided that, if Purchaser agrees to be the Backup Bidder, Seller shall direct
the Escrow Agent to return the Down Payment (with all accrued interest thereon)
to Purchaser upon the earlier of the closing of the Membership Interest Sale to
the Prevailing Bidder or termination of the Agreement by Purchaser according to
the terms of the Agreement.

10.           Failure to Consummate Purchase.  If for any reason the Prevailing
Bidder fails to consummate the Membership Interest Sale, the Seller reserves the
right to consummate the Membership Interest Sale with the Backup Bidder.  If
such failure to consummate the purchase is the result of a breach of the
Agreement by the Proposed Purchaser or the Marked Agreement by the Prevailing
Bidder, the Down Payment (as defined in the Agreement) of the Proposed Purchaser
or the Deposit of such Prevailing Bidder as the case may be shall be forfeited
to the Seller.  The Seller specifically reserves the right to seek all available
damages from the defaulting bidder; provided that in the case of the Proposed
Purchaser, the damages shall be limited as provided in Section 12.04 of the
Agreement.

11.           Bankruptcy Court Approval of the Prevailing Bidder.   An
evidentiary hearing on all of the relief requested in the Seller’s Motion (the
“Sale Motion”) to approve the Membership Interest Sale and to conduct the
Auction (the “Sale Hearing”) shall be held before the Bankruptcy Court on
         ,               , 2007 at          .m. (Prevailing Central Time).

12.           Return of Deposits.  Within five (5) business days after the
closing of the Membership Interest Sale, the Deposit submitted by each Qualified
Bidder shall be returned, except for those submitted by (a) the Prevailing
Bidder and (b) any bidders that forfeited their Deposit under Section 3(b)(v)
above.  Except as otherwise provided for herein, in the event the Seller cancels
the proposed sale or withdraws its motion to approve the sale of the Membership
Interest, the Deposit submitted by all of the Qualified Bidders shall be
immediately returned.

13.           Business Judgment of the Seller.  The Seller reserves the right
(a) to determine in its sole discretion whether the amendments and changes
contained in each Marked Agreement are acceptable as terms and conditions to the
sale; (b) to determine, in its sole discretion, which Qualified Bid, if any, is
the highest or otherwise best offer for the Membership Interest; (c) to reject
at any time prior to entry of an order of the Bankruptcy Court approving the
sale to the Prevailing Bidder, any bid which the Seller, in its sole discretion,
deems to be (i) inadequate or insufficient, or (ii) not in conformity with the
requirements of the Bankruptcy Code or the Sale Procedures; and/or (d) to modify
these Sale Procedures in any manner in its sole discretion which is not
otherwise inconsistent with any order of the Bankruptcy Court or the Agreement.

12


--------------------------------------------------------------------------------


EXHIBIT “2”

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

 

)

 

 

 

In re

)

Chapter 11 Case

 

 

)

 

 

MIRANT CORPORATION, et al.,

)

Case No. 03-46590 (DML)

 

 

)

Chapter 11

 

 

)

Jointly Administered

 

Debtors.

)

 

 

 

)

Hearing Set:

 

NOTICE OF AUCTION AND SALE HEARING REGARDING

MOTION OF EXCLUDED DEBTORS FOR ENTRY OF AN

ORDER (I) AUTHORIZING AND APPROVING THE SALE OF ALL

MEMBERSHIP INTERESTS IN MIRANT NY-GEN, LLC, BY MIRANT NEW

YORK, INC. TO ALLIANCE ENERGY RENEWABLES, LLC, OR

ALTERNATIVELY TO PREVAILING OVERBIDDER, FREE AND CLEAR OF

ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) APPROVING

THE MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

BETWEEN MIRANT NEW YORK, INC., AS SELLER, AND ALLIANCE

ENERGY RENEWABLES, LLC, AS PROPOSED PURCHASER, AND

AUTHORIZING THE DEBTORS TO PERFORM THE TERMS THEREOF, AND

(III) AUTHORIZING CERTAIN EXCLUDED DEBTORS TO ENTER INTO,

MODIFY OR TERMINATE CONTRACTS AND LEASES PURSUANT TO THE
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

TO ALL INTERESTED PARTIES:

PLEASE TAKE NOTICE that on February 1, 2007, Mirant New York, Inc. (“Seller” or
“Mirant New York”), Mirant NY-Gen, LLC (“NY-Gen”), Mirant Bowline, LLC, Mirant
Lovett, LLC, and Hudson Valley Gas Corporation (collectively, the “Excluded
Debtors”), as debtors and debtors in possession, filed a motion (the “Sale
Motion”) with the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division (the “Bankruptcy Court”), requesting entry of an
order (the “Sale Order”), pursuant to sections 105(a), 363, and 1146(c) of the
Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9006, 9007, 9008, 9013, 9014,
and 9036 (a) authorizing and approving the sale by Mirant New York of the
Membership Interest(1) to Alliance Energy Renewables, LLC (“Alliance Energy” or
the “Purchaser”), or alternatively to

[g110322km39i001.gif]

(1) Except as otherwise defined herein, all capitalized terms shall have the
same meanings ascribed to such terms in the Sale Motion.

13


--------------------------------------------------------------------------------


prevailing overbidder, free and clear of all liens, claims, encumbrances and
interests pursuant to the terms of the Agreement; (b) authorizing and approving
the Membership Interest Purchase and Sale Agreement (including all related
instruments, documents, exhibits, schedules, lists, and agreements thereto)
between Seller and Purchaser dated January 31, 2007 (the “Agreement”), which
provides for the (i) sale, conveyance, assignment, transfer, and delivery of the
Membership Interest in Mirant NY-Gen to the Purchaser free and clear of all
liens, claims, encumbrances, and interests, and (ii) performance of related
transactions as set forth in the Agreement; and (c) authorizing the Excluded
Debtors to enter into, terminate or modify certain contracts and leases in
connection with the performance and closing of the Agreement.  Concurrently, a
motion for approval of certain sale procedures (“Sales Procedures Motion”) was
filed with the Sale Motion.

PLEASE TAKE FURTHER NOTICE:

A.            Pursuant to an order, dated            , 2007, granting certain of
the relief related to, among other things, the Sale Procedures requested in the
Sale Procedures Motion (the “Sale Procedures Order”), Mirant New York will
conduct an auction (the “Auction”) before the Honorable D. Michael Lynn in the
United States Bankruptcy Court for the Northern District of Texas, Eldon B.
Mahon U.S. Courthouse, 501 West Tenth Street, Fort Worth, Texas 76102-3643 on
           , 2007 at        (Prevailing Central Time), for the sale of the
Membership Interest.  Parties wishing to participate in the Auction must become
a Qualified Bidder and submit a “Qualified Bid” so it is received by Seller not
later than 4:00 p.m. (Prevailing Central Time) on Wednesday, February 28, 2007
(the “Initial Bid Deadline”), to the party specified in the Sale Procedures
Order and provide for total consideration to Mirant New York of not less than
$500,000 in cash in excess of the Purchase Price.  The Sale Procedures Order
also sets forth, among other things, the specific requirements for a bidder to
be a Qualified Bidder and a bid to be a Qualified Bid.

B.            A hearing (the “Sale Hearing”) will be held on            , 2007,
at            .m. (Prevailing Central Time), or as soon thereafter as counsel
can be heard, before the Honorable D. Michael Lynn in the United States
Bankruptcy Court for the Northern District of Texas, Eldon B. Mahon U.S.
Courthouse, 501 West Tenth Street, Fort Worth, Texas 76102-3643, at which time
Mirant New York will seek entry of an order granting the remaining relief
requested in the Sale Motion in accordance with the Sale Procedures Order and
the Agreement.

C.            Mirant New York has selected Alliance Energy as the stalking horse
bidder pursuant to the terms of the Agreement, which Agreement provides, among
other things, for the sale of the Membership Interest to Alliance Energy free
and clear of liens, claims, encumbrances, and interests.

D.            Any entity that wishes to submit a bid for the purchase of the
Membership Interest must comply in all respects with the terms and conditions
established by the Sale Procedures Order.  Copies of the Sale Motion, the Sale
Procedures Order, and the

14


--------------------------------------------------------------------------------


Agreement are available upon request by contacting George S. Deptula, Hiscock &
Barclay, LLP, One Park Place, 300 South State Street, Syracuse, New York 13202
or Jeff P. Prostok, Forshey & Prostok LLP, 777 Main Street, Suite 1290, Fort
Worth, Texas 76102.

PLEASE TAKE FURTHER NOTICE that objections, if any, to entry of an order
granting the remaining relief requested in the Sale Motion, must be made in
writing, filed with the Bankruptcy Court, and served in accordance with the
terms and conditions established by the Sale Procedures Order so as to be
actually received by the parties specified in the Sale Procedures Order by 4:00
p.m. (Prevailing Eastern Time) on            , 2007.

PLEASE TAKE FURTHER NOTICE that in the absence of any timely objection, Mirant
New York will submit to the Bankruptcy Court a form of order setting forth,
among other things, that (i) the notice procedures of the Sale Motion have been
satisfied, (ii) no objection to the Sale Motion was timely made or such
objection has been resolved, and (iii) Mirant New York may proceed with the
remaining relief requested in the Sale Motion.  The form of order will also
provide that to the extent any person or entity has any lien, claim,
encumbrance, or other interest (“Interest”) in the Membership Interest, pursuant
to the Sale Motion, such Interest will attach to the proceeds derived by Mirant
New York from the sale of the Membership Interest in order of their priority and
with the same validity, force, and effect that such Interest has now against the
Membership Interest, if any, subject to all rights and defenses that Mirant New
York may have.

IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY
GRANT THE REMAINING RELIEF REQUESTED IN THE SALE MOTION WITHOUT FURTHER NOTICE
TO YOU OR THE OPPORTUNITY TO OBJECT.

Dated:    Fort Worth Texas

February    , 2007

Jeff P. Prostok

George S. Deptula

 

 

 

J. Robert Forshey

Hiscock & Barclay, LLP

 

 

Forshey & Prostok LLP

One Park Place

 

 

777 Main Street, Suite 1290

300 South State Street

 

 

Fort Worth, Texas 76102

Syracuse, New York 13202

 

 

Telephone:            817/877-8855

Telephone:            315/425-2725

 

 

Facsimile:               817/877-4151

Facsimile:               315/425-8545

 

 

15


--------------------------------------------------------------------------------


Schedule 7.15(c)

Sale Order

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

)

 

In re

)

Chapter 11 Case

 

)

 

MIRANT CORPORATION, et al.,

)

Case No. 03-46590 (DML)

 

)

Chapter 11

Debtors.

)

Jointly Administered

 

)

 

 

ORDER (I) AUTHORIZING AND APPROVING SALE OF MEMBERSHIP INTEREST IN MIRANT
NY-GEN, LLC, BY MIRANT NEW YORK, INC. TO ALLIANCE ENERGY RENEWABLES, LLC, FREE
AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (II) AUTHORIZING AND
APPROVING MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT AND THE PERFORMANCE BY
THE DEBTORS OF THE TERMS THEREOF, AND (III) AUTHORIZING DEBTORS TO ENTER INTO,
MODIFY OR TERMINATE CONTRACTS AND LEASES PURSUANT TO THE MEMBERSHIP INTEREST
PURCHASE AND SALE AGREEMENT

Upon the motion dated February 1, 2007 (the “Sale Motion”)(3) of Mirant New
York, Inc. (“Mirant New York” or the “Seller”), Mirant NY-Gen, LLC (“NY-Gen” or
“Company”), Mirant Bowline, LLC (“Mirant Bowline”), Mirant Lovett, LLC (“Mirant
Lovett”), and Hudson Valley Gas Corporation (“Hudson Valley”) (collectively, the
“Excluded Debtors” or “Debtors”), as debtors and debtors in possession, for
entry of an order pursuant to sections 105(a), 363, and 1146(c) of title 11 of
the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004, 9006, 9007,
9008, 9013, 9014, and 9036 of the Federal Rules of Bankruptcy Procedure (the

--------------------------------------------------------------------------------

(3) Terms used herein and not otherwise defined shall have the meanings ascribed
to them in the Sale Motion or the Membership Interest Purchase and Sale
Agreement between Mirant New York, Inc. and Alliance Energy Renewables, LLC,
dated January 31, 2007 (the “Agreement”).

1


--------------------------------------------------------------------------------


“Bankruptcy Rules”) (a) authorizing and approving the sale by Mirant New York of
the Membership Interest in Mirant NY-Gen to Alliance Energy Renewables, LLC
(“Alliance Energy” or the “Purchaser”), or alternatively to prevailing
overbidder, free and clear of all liens, claims, encumbrances and interests
pursuant to the terms of the Agreement; (b) authorizing and approving the
Agreement (including all related instruments, documents, exhibits, schedules,
lists, and agreements thereto) which provides for the (i) sale, conveyance,
assignment, transfer, and delivery of the Membership Interest in Mirant NY-Gen
to the Purchaser free and clear of all liens, claims, encumbrances, and
interests, and (ii) performance of related Transactions as set forth in the
Agreement; and (c) authorizing the Excluded Debtors to enter into, terminate or
modify certain contracts and leases in connection with the performance and
Closing of the Agreement; and adequate and sufficient notice of the Sale Motion,
the Auction, the hearing on the Sale Motion (the “Sale Hearing”), all
Transactions contemplated thereunder, and this Order having been given; and all
parties in interest having been heard, or having had the opportunity to be
heard, regarding the matters raised by the Sale Motion and relief related
thereto; and the Court having reviewed and considered (i) the Sale Motion and
any objections thereto (the “Objections”), and (ii) the arguments of counsel,
and the evidence proffered or adduced at the Sale Hearing; and it appearing from
the affidavits of service heretofore filed with the Court that due and
sufficient notice of the Sale Motion, the Auction, the Sale Hearing, and the
relief sought in connection therewith have been provided to all parties in
interest; and it further appearing that no other or further notice hereof is
required; and it appearing that the relief requested in the Sale Motion is in
the best interests of the Debtors, their chapter 11 estates, their creditors,
and other parties in interest; and upon the record of the Sale Hearing,
including the decision of the Court to approve the Sale Motion as reflected on
the record thereof; and after due deliberation and good

2


--------------------------------------------------------------------------------


and sufficient cause appearing therefore, this Court hereby makes the following
Findings of Fact and Conclusions of Law:(4)

FINDINGS OF FACT

IT IS HEREBY FOUND AND DETERMINED THAT:

Jurisdiction, Final Order, and Statutory Predicates

A.            The Court has jurisdiction to hear and determine the Sale Motion
and to grant the relief requested therein, pursuant to 28 U.S.C. §§ 157(b) and
1334.  This matter is a core proceeding within the meaning of 28 U.S.C. §§
157(b)(2)(A), (K), (N), and (O).  Venue of the chapter 11 cases and the Sale
Motion is proper in this district under 28 U.S.C. §§ 1408 and 1409(a).

B.            This Court entered the Sale Procedures Order on           , 2007,
under which, among other things, this Court approved certain Sale Procedures. 
The Sale Procedures Order has become a final and non-appealable order and
remains in full force and effect.

C.            This Sale Order constitutes a final and appealable order within
the meaning of 28 U.S.C. § 158(a).

D.            The statutory predicates for the relief sought in the Sale Motion
are sections 105(a), 363(b), (f), (m), and (n), and 1146(c) of the Bankruptcy
Code, as complemented by Bankruptcy Rules 2002(a)(2), (c)(1), (g), (j), (k),
(l), (m), and (n), 6004(a), (b), (c), (e), (f), and (g), 9006, 9007, 9008, 9013,
9014, and 9036.

--------------------------------------------------------------------------------

(4) Findings of fact shall be construed as conclusions of law, and conclusions
of law shall be construed as findings of fact when appropriate.  See Fed. R.
Bankr. P. 7052.  Any statements of the Court at the hearing on the Sale Motion
shall constitute additional findings of fact and conclusions of law as
appropriate and are expressly incorporated by reference into this Order.

3


--------------------------------------------------------------------------------


The Mirant Plan and the Excluded Debtors

E.             In an order dated December 9, 2005, the Bankruptcy Court
confirmed the Debtors’ Amended and Restated Second Amended Joint Chapter 11 Plan
of Reorganization for Mirant Corporation and its Affiliated Debtors Dated
December 9, 2005 (the “Mirant Plan”) with respect to all of the Mirant Debtors
(collectively, the “New Mirant Entities”), except the Excluded Debtors.

F.             On January 3, 2006, the New Mirant Entities emerged from Chapter
11. The Excluded Debtors continue to manage and operate their businesses as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

Retention of Jurisdiction

G.            It is necessary and appropriate for the Court to retain
jurisdiction as provided in the Agreement to, among other things, interpret and
enforce the terms and provisions of this Order and the Agreement, and to
adjudicate, if necessary, any and all disputes involving the Debtors concerning
or relating in any way to, or affecting, the Membership Interest Sale including,
but not limited to, the Sale Motion, the Auction, and the Sale Hearing.

Corporate Authority; Consents and Approvals

H.            The Seller has full corporate power and authority to execute and
deliver the Agreement and all other documents contemplated thereby and to
consummate the Membership Interest Sale.  The Membership Interest Sale has been
duly and validly authorized by all necessary corporate actions of the Seller. 
No additional consents or approvals other than the authorization and approval of
this Court and certain Governmental Approvals (as defined in the Agreement) are
required for the Seller to consummate the Membership Interest Sale.  Each of the
Excluded Debtors has full corporate power and authority to execute and deliver
all documents and agreements to which they are a party required or contemplated
by the Agreement.

4


--------------------------------------------------------------------------------


Notice of the Sale Motion

I.              As evidenced by the affidavits of service previously filed with
this Court (the “Notice Affidavits”) and based upon representations of counsel
at the Sale Hearing:  (i) due, proper, timely, adequate, and sufficient notice
of the Sale Motion, the Auction, and the Sale Hearing has been provided in
accordance with sections 105, 363, and 1146 of the Bankruptcy Code and
Bankruptcy Rules 2002, 6004, 9006, 9007, 9008, 9013, 9014, and 9036, and in
compliance with the Sale Procedures Order, (ii) such notice was good and
sufficient, and appropriate under the circumstances, and (iii) no other or
further notice of the Sale Motion, the Auction, the Sale Hearing, or the relief
sought with respect thereto shall be required.

J.             A reasonable opportunity to object or to be heard with respect to
the Sale Motion, the Auction, and the Sale Hearing has been afforded to all
interested persons and entities, including:  (a) all parties entitled to receive
notice as of the date hereof pursuant to the Order Clarifying Order Granting
Complex Chapter 11 Bankruptcy Case Treatment, dated August 25, 2004, (b) all
parties known to Mirant New York to have an interest in acquiring the Membership
Interest and the Sale Assets, (c) all entities listed on the schedules of Mirant
New York and Mirant NY-Gen, LLC as holding secured claims and all entities who
recorded or filed proof(s) of claim as secured against Mirant NY-Gen or Mirant
New York, (d) all entities who have recorded in the public record any lien,
claim, encumbrance, or interest in or upon the Membership Interest or any of the
assets of Mirant NY-Gen, (e) the Federal Energy Regulatory Commission, (f) the
Delaware River Basin Commission, (g) the New York Public Service Commission, (h)
the State of New York Department of Environmental Conservation, (i) the New York
City Department of Environmental Protection, (j) the Securities and Exchange
Commission, (k) the United

5


--------------------------------------------------------------------------------


States Environmental Protection Agency, (l) the Office of the United States
Attorney, (m) the United States Department of Justice, (n) the Internal Revenue
Service, (o) all parties granting permits or licenses to Mirant NY-Gen, (p) the
applicable state and local taxing authorities, and (q) all parties to Mirant
NY-Gen’s executory contracts and unexpired leases.

Sound Business Purpose for the Sale of the Membership Interest

K.            Good and sufficient reasons for approval of the Agreement and the
Membership Interest Sale have been articulated.  The relief requested in the
Sale Motion is within the reasonable business judgment of the Seller and is in
the best interests of the Debtors, their respective chapter 11 estates and their
creditors, and other parties in interest.

L.             The Seller has demonstrated both (i) good, sufficient, and sound
business purpose and justification and (ii) sufficient circumstances for the
entry into the Agreement and the consummation of the Membership Interest Sale
pursuant to section 363(b) of the Bankruptcy Code, in that, among other things,
the consummation of the Membership Interest Sale to the Purchaser is necessary
and appropriate to maximize the value to the estates of Mirant New York and
Mirant NY-Gen and the Membership Interest Sale will facilitate confirmation of
Mirant NY-Gen’s Plan.

Auction

M.           On            , 2007, in connection with the Sale Hearing, the
Bankruptcy Court conducted an Auction, in accordance with the Sale Procedures
Order entered by the Court.  At the conclusion of the Auction, the Seller
determined that the Purchaser was the Prevailing Bidder (as defined in the
Agreement) for the Membership Interest pursuant to the terms of the Agreement. 
The Court approved the results of the Auction at the Sale Hearing on
           , 2007.

6


--------------------------------------------------------------------------------


Good Faith of the Purchaser

N.            The terms and conditions set forth in the Agreement are fair and
reasonable.  The Seller and the Purchaser extensively negotiated the terms and
conditions of the Agreement in good faith and at arm’s length, and the Purchaser
is entering into the Agreement in good faith and is a good faith purchaser
within the meaning of section 363(m) of the Bankruptcy Code, and is therefore
entitled to the protections afforded thereby.

O.            The Purchaser is not an “insider” (as that term is defined in
section 101 of the Bankruptcy Code) of Mirant New York or Mirant NY-Gen.  Mirant
New York and the Purchaser have not engaged in any conduct that would cause or
permit the Agreement to be avoided under section 363(n) of the Bankruptcy Code.

Highest and Best Offer

P.             The Agreement constitutes the highest and best offer for the
Membership Interest.

Q.            The Seller’s determination that the Agreement constitutes the
highest and best offer for the Membership Interest constitutes a valid and sound
exercise of the Seller’s business judgment.  The Agreement represents a fair and
reasonable offer to purchase the Membership Interest.  No other entity has
submitted a qualified bid providing greater economic value for the Membership
Interest than the Purchaser.

Validity of the Transfer of the Membership Interest

R.            The transfer of the Membership Interest to the Purchaser pursuant
to the Agreement is a legal, valid, and effective transfer of good and
marketable title of the Membership Interest and vests or will vest the Purchaser
with all of the Seller’s rights, title, and interest in the Membership Interest
as of the Closing Date free and clear of all liens, claims, encumbrances, and
interests against the Membership Interest, and pursuant to section 363(f) of

7


--------------------------------------------------------------------------------


the Bankruptcy Code.

S.             The Purchaser is purchasing Mirant New York’s Membership Interest
and is not purchasing any of Mirant New York’s other assets.  Additionally, the
Agreement provides that  prior to the Closing Date, Mirant NY-Gen will assign to
Mirant New York (or such Affiliate of Mirant New York as Mirant New York may
direct pursuant to the Mirant NY-Gen Plan) all of Mirant NY-Gen’s pending
insurance claims for losses with respect to the Swinging Bridge Facility and the
Hillburn Facility (which may include, but shall not be limited to, property,
business interruption, and environmental losses), intercompany receivables and
intercompany claims as of the Closing Date, claims against third parties for
actions or inactions arising prior to the Closing Date (including, but not
limited to, claims filed against Orange & Rockland Utilities, Inc. and
Consolidated Edison, Inc. and/or any of their respective Affiliates), and
certain purchase orders, which such assignments are hereby specifically
authorized.

Section 363(f) of the Bankruptcy Code is Satisfied

T.            The transfer of the Membership Interest pursuant to the Agreement
is authorized pursuant to one or more of the standards set forth in section
363(f)(1) through (f)(5) of the Bankruptcy Code and, accordingly, the Seller may
sell the Membership Interest to Purchaser free and clear of all liens, claims,
encumbrances, and interests against the Membership Interest, Mirant New York,
and its chapter 11 estate.  The holders of such liens, claims, encumbrances, and
interests against Mirant New York, its chapter 11 estate, or the Membership
Interest, and non-Debtor parties to any related agreements who did not object,
or who withdrew their Objections, to the Sale Motion, are deemed to have
consented pursuant to section 363(f)(2) of the Bankruptcy Code.  Holders of 
liens, claims, encumbrances, or interests and who asserted an Objection at the
Sale Hearing, if any, fall within one or more of the other subsections of
section

8


--------------------------------------------------------------------------------


363(f) and are adequately protected by having their liens, claims, encumbrances,
and interests, if any, against Mirant New York, its chapter 11 estate, or the
Membership Interest, attach to the cash proceeds to be received by the Seller
under the Agreement, subject to the same priority and validity (and defenses and
objections of the Seller and other parties in interest, if any, with respect
thereto) as are presently existing against the Membership Interest in which they
allege such a lien, claim, encumbrance, or interest.

Transfer Taxes

U.            The transfer of the Membership Interest by Mirant New York to the
Purchaser, and to the extent that the Membership Interest Sale is considered a
transfer of the Sale Assets by Mirant NY-Gen, is and shall constitute a transfer
pursuant to section 1146(c) of the Bankruptcy Code and, accordingly, shall not
be taxed under any law imposing a stamp tax or a sales, use, transfer, duty,
value added, or any other similar tax, including without limitation, any bulk
sales tax under New York law.

Assignment of the Membership Interest

V.            The Seller has demonstrated that assignment of the Membership
Interest in connection with the Membership Interest Sale is an exercise of its
sound business judgment, and that such assignment is in the best interests of
the chapter 11 estates of Mirant New York and Mirant NY-Gen.

Authorization to Enter Into, Modify

or Terminate Ancillary Contracts and Leases

W.           The Debtors have demonstrated that the execution, modification or
termination of certain Ancillary Agreements pursuant to the terms of the
Agreement are in the best interest of their respective bankruptcy estates and
should be authorized, as applicable, pursuant to Section 363 of the Bankruptcy
Code.

9


--------------------------------------------------------------------------------


X.            To the extent any Findings of Fact set forth above constitute a
Conclusion of Law, the Court so concludes.

CONCLUSIONS OF LAW

Based upon the foregoing Findings of Fact, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED AS FOLLOWS:

1.             To the extent any Conclusion of Law set forth below herein
constitutes a Finding of Fact, this Court so finds.

General Provisions

2.             Except to the extent that relief was previously granted in the
Sale Procedures Order, the relief requested in the Sale Motion is granted and
approved in all respects.  The sale of the Membership Interest to Purchaser on
the terms and conditions set forth in the Agreement is approved.

3.             For the reasons set forth on the record at the Sale Hearing, any
Objections to the Sale Motion, and the relief requested therein that have not
been withdrawn, waived, or settled, (a) are denied and overruled on the merits
with prejudice or (b) the interests of such parties filing Objections have
otherwise been satisfied or adequately provided for under the terms of this
Order.

4.             The terms and provisions of this Order shall be binding in all
respects upon, to the extent applicable, the Debtors, their chapter 11 estates,
creditors, members, managers, shareholders, officers, and directors, and upon
all interested parties, and their respective successors and assigns, including,
but not limited to, all non-Debtor parties asserting any liens, claims,
encumbrances and/or interests in the Membership Interest.

10


--------------------------------------------------------------------------------


Approval of the Agreement

5.             Pursuant to sections 363(b) and (f) of the Bankruptcy Code and
the Agreement, the Debtors are authorized and empowered to (i) take any and all
actions necessary or appropriate to effect, consummate, and close (a) the
assignment, transfer, and conveyance of the Membership Interest to the
Purchaser, (b) the Membership Interest Sale, and (c) this Order, and (ii)
execute and deliver, perform under, consummate, implement, and close fully the
Agreement and the Ancillary Agreements (as defined in the Sale Motion), together
with all additional instruments and documents that may be reasonably necessary
or desirable to implement the Membership Interest Sale.

6.             Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code and
on the terms set forth in the Agreement, upon the Closing provided in the
Agreement, the Membership Interest shall be and hereby is deemed transferred and
assigned to the Purchaser effective as of 11:59 p.m. (Prevailing Central Time)
on the Closing Date, free and clear of all liens, claims, encumbrances, and
interests arising or relating to the period prior to the Closing.

7.             All persons and entities holding liens, claims, encumbrances, and
interests of any kind and nature accruing, arising or relating to a period on or
prior to the Closing Date with respect to the Membership Interest will be
barred, estopped, and permanently enjoined as of Closing from asserting such
liens, claims, encumbrances, and interests against the Membership Interest or
against the Purchaser and any of its affiliates, stockholders, members,
managers, partners, parent entities, successors, assigns, officers, directors or
employees, agents, representatives, and attorneys, and the Purchaser shall have
no liability or responsibility for any lien, claim, encumbrance, or interest
arising, accruing, or relating to the Membership Interest for a period on or
prior to Closing.

11


--------------------------------------------------------------------------------


8.             The transfer of the Membership Interest to the Purchaser pursuant
to the Agreement constitutes a legal, valid, and effective transfer of good and
marketable title of the Membership Interest, and vests or will vest the
Purchaser with all right, title, and interest in and to the Membership Interest,
free and clear of all liens, claims, encumbrances, and interests.  Each
non-Debtor party to any agreements with Mirant NY-Gen that are not assumed by
Mirant NY-Gen pursuant to the Mirant NY-Gen Plan will, as of Closing, be barred,
estopped, and permanently enjoined from asserting against the Purchaser or
Mirant NY-Gen any default,  claim, or liability existing, accrued, arising, or
relating to any such agreements.

9.             On the Closing Date, this Order shall be construed and shall
constitute for any and all purposes a full and complete general assignment,
conveyance, and transfer of the Membership Interest or a bill of sale that
transferred good and marketable title of the Membership Interest to the
Purchaser.  Each and every federal, state, and local governmental agency or
department is hereby directed to accept any and all documents and instruments
presented by the Seller or Purchaser which are necessary or appropriate to
consummate the Membership Interest Sale.

10.           Pursuant to sections 105(a) and 363 of the Bankruptcy Code, and on
the terms set forth in the Agreement, the Debtors are authorized to enter into,
modify or terminate the Ancillary Agreements.

Additional Provisions

11.           This Order is and shall be binding upon and shall govern the acts
of all entities including, without limitation, all filing agents, filing
officers, title agents, title companies, recorders of mortgages, recorders of
deeds, administrative agencies, governmental units, secretaries of state,
federal, state, and local officials, and all other persons and entities who may

12


--------------------------------------------------------------------------------


be required by operation of law, the duties of their office, or contract, to
accept, file, register, or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to the Membership Interest.  All liens, claims, encumbrances, and
interests against the Membership Interest as of the date of this Order shall
forthwith, upon the occurrence of the Closing on the Closing Date with respect
to the Membership Interest, be removed and stricken as against such Membership
Interest, without further order of the Court or act of any party.  All liens,
claims, encumbrances, and interests against the Membership Interest as of the
date of this Order shall attach solely to the proceeds of the sale with the same
validity (and subject to the same defenses), priority, force and effect that
such liens, claims, encumbrances and interests had in and to the Membership
Interest immediately prior to Closing.  Upon the Closing Date, the entities
listed above in this paragraph are authorized and specifically directed to
strike all such recorded liens or claims against the Membership Interest as
provided for herein from their records, official and otherwise (including those
asserted by a secured lender).

12.           Each and every federal, state, and local governmental agency, unit
or department is hereby directed to accept this Order as sole and sufficient
evidence of the transfer of title of the Membership Interest and such agency or
department may rely upon this Order in connection with the Membership Interest
Sale.

13.           After the Closing Date, no person or entity, including without
limitation, any federal, state or local taxing authority, may (a) attach or
perfect a lien or security interest against the Membership Interest on account
of, or (b) collect or attempt to collect from the Purchaser or any of its
affiliates, any tax or other amount alleged to be owing by Mirant New York on
behalf of Mirant NY-Gen or Mirant Services, LLC on behalf of Mirant NY-Gen (i)
for any period

13


--------------------------------------------------------------------------------


commencing before and concluding prior to or after the Closing, or (ii) assessed
prior to and payable after the Closing Date, except as otherwise specifically
provided in the Agreement.

14.           The Purchaser is not a successor to Mirant New York or otherwise
liable for any of the liens, claims, encumbrances, interests, or other
liabilities against Mirant New York and all persons and entities are permanently
enjoined from commencing, continuing, or otherwise pursuing or enforcing any
remedy, claim, cause of action, lien, or encumbrance against Purchaser, the
Membership Interest, or Mirant New York.

15.           The transfer of the Membership Interest by Mirant New York to the
Purchaser, and to the extent that the Membership Interest Sale is considered a
transfer by Mirant NY-Gen of the Sale Assets, is a transfer pursuant to section
1146(c) of the Bankruptcy Code and, accordingly, shall not be taxed under any
law imposing a stamp tax or a sales, use, transfer, duty, value added, or any
other similar tax, including without limitation any bulk sales tax under the
state law of New York or other applicable laws.

16.           This Court retains jurisdiction to, among other things:

i.              interpret, implement, and enforce the terms and provisions of
this Order and the terms of the Agreement and any Ancillary Agreements, all
amendments thereto and any waivers and consents thereunder and of each of the
agreements executed in connection therewith;

ii.             enter orders in aid or furtherance of the Membership Interest
Sale;

iii.            resolve any disputes arising under or related to the Agreement
or the Membership Interest Sale and to ensure peaceful use and enjoyment of the
Membership Interest;

14


--------------------------------------------------------------------------------


iv.            adjudicate any and all issues and/or disputes, if any, relating
to the Purchaser’s or the Seller’s right, title, or interest in, to and under
the Agreement and related agreements, and the Purchaser’s or other Debtors’
right, title or interest in, to and under the Ancillary Agreements to which they
are a party;

v.             adjudicate all issues concerning prorations under the Agreement
(including taxes) consistent with the terms of the Agreement;

vi.            hear and resolve any application (or disputes or issues relating
thereto) to construe the Agreement;

vii.           adjudicate any and all issues and/or disputes relating to the
Seller’s right, title, or interest in the Membership Interest and the proceeds
thereof, the Sale Motion and/or the Agreement;

viii.          adjudicate any and all issues and/or disputes relating to the
enforcement of this Sale Order including those terms, without limitation, which
compel delivery of the Membership Interest to Purchaser and provide that any
liens, claims, encumbrances, and interests shall attach solely to the proceeds
of the Membership Interest Sale; and

ix.            re-open the Debtors’ chapter 11 cases to enforce the provisions
of this Order.

17.           The consideration provided by the Purchaser for the Membership
Interest under the Agreement is fair and reasonable and may not be avoided under
section 363(n) of the Bankruptcy Code.  Each and every person or entity is
hereby barred, estopped, and permanently enjoined from commencing or continuing
an action seeking relief under section 363(n) of the Bankruptcy Code.

15


--------------------------------------------------------------------------------


18.           The Seller has undertaken the Membership Interest Sale in good
faith (as that term is used in section 363(m) of the Bankruptcy Code), and the
Purchaser is and shall continue to be in good faith (as that term is used in
section 363(m) of the Bankruptcy Code) by proceeding to close the Membership
Interest Sale.  Accordingly, the reversal or modification on appeal of the
authorization to consummate the Membership Interest Sale approved hereby shall
not affect the validity and enforceability of such Membership Interest Sale,
unless such authorization is duly stayed pending such appeal.  The Purchaser is
a good faith purchaser of the Membership Interest and entitled to all of the
protections afforded by section 363(m) of the Bankruptcy Code.

19.           The sale of the Membership Interest to Purchaser under the
Agreement will constitute a transfer for reasonably equivalent value and fair
consideration under the Bankruptcy Code and the laws of all applicable
jurisdictions.

20.           The failure specifically to include any particular provision of
the Agreement in this Order shall not diminish or impair the efficacy of such
provision, it being the intent of this Court that the Agreement and each and
every provision, term, and condition thereof be authorized and approved in its
entirety.

21.           Notwithstanding Bankruptcy Rules 6004(g) and 7062, to the extent
applicable, the Seller and the Purchaser may consummate the Agreement at any
time after entry of the Order by waiving any and all closing conditions set
forth in the Agreement that have not been satisfied and by proceeding to close
the Membership Interest Sale without any notice to the Court, any prepetition or
postpetition creditor of Mirant New York or Mirant NY-Gen, and/or any other
party in interest.

22.           The Agreement and any related agreements, documents, or other
instruments may be modified, amended, or supplemented by the parties thereto, in
a writing signed by such parties

16


--------------------------------------------------------------------------------


in accordance with the terms thereof, without further order of the Court,
provided that any such modification, amendment, or supplement is not material.

23.           The provisions of this Order are non-severable and mutually
dependent.

Dated:    Fort Worth, Texas

 

                  , 2007

 

 



The Honorable D. Michael Lynn

 

United States Bankruptcy Judge

 

17


--------------------------------------------------------------------------------


Schedule 7.25

Form of Cross-Indemnity Agreement

CROSS-INDEMNIFICATION AGREEMENT

THIS CROSS-INDEMNIFICATION AGREEMENT (the “Agreement”), is entered into this
      day of               , 2007, is by and among MIRANT BOWLINE, LLC
(“Bowline”), MIRANT NY-GEN, LLC (“N.Y. Gen”), MIRANT LOVETT, LLC (“Lovett”)
(Bowline, N.Y. Gen and Lovett each a “Party” and collectively, the “Parties”).

WHEREAS, the Parties are signatories to a certain settlement agreement dated
August 31, 2001, with Orange and Rockland Utilities, Inc. (“O&R”) (the “O&R
Settlement Agreement”);

WHEREAS, each Party or all of the Parties may face liability under the O&R
Settlement Agreement; and

WHEREAS, the Parties wish to enter into an agreement providing that any
liability under the O&R Settlement Agreement will be borne solely by the Party
or Parties whose failure to perform its or their obligations under the O&R
Settlement Agreement gave rise to the liability    (each such responsible Party
being hereafter referred to as an “Indemnitor”, collectively, the
“Indemnitors”).

NOW, THEREFORE, the Parties agree as follows:

1.                                       Definitions.  As used in this
Agreement, capitalized terms and non-capitalized words and phrases shall have
the meanings respectively assigned to them in Schedule I hereto.

2.                                       Exculpation and Indemnification.

(a)                                  Each Indemnitor agrees (i) to perform its
obligations under this Agreement and the O&R Settlement Agreement (subject to
the right of any Party to reject the O&R Settlement Agreement under the United
States Bankruptcy Code); and (ii) to indemnify the other Parties in accordance
with the provisions of this Agreement for any Losses that the other Parties may
incur due to the Indemnitor’s failure to perform its obligations as described in
clause (i) aforementioned; provided, however, that the Indemnitor’s
indemnification obligations as herein described shall only apply to the extent
that the Losses incurred by the Party who makes a indemnification claim against
the Indemnitor are disproportionate to those for which such Party would
otherwise be liable under the terms of the O&R Settlement Agreement.

(b)                                 Subject to the provisions of Section 2(a)
hereof, each Party, its Affiliates and each of their respective Representatives
who incurs any liability for any acts or omissions of an Indemnitor which
constitute a failure by such Indemnitor to comply with its obligation under
Section 2(a) hereof (each such Party being

1


--------------------------------------------------------------------------------


individually referred to as an “Indemnitee”, collectively, the “Indemnitees”)
shall be indemnified, reimbursed and held harmless by each Indemnitor (on a
joint and several basis if there is more than one Indemnitor) upon demand, and
defend at the expense of the Indemnitor (on a joint and several basis if there
is more than one Indemnitor) with counsel selected by the Indemnitor, from and
against any and all claims, liabilities, expenses (including, without
limitation, the disbursements, expenses and reasonable attorneys’ fees) and
other Losses that may be imposed upon, incurred by or asserted against any
Indemnitee resulting from, arising out of or directly or indirectly related to:
(i) any Indemnity Obligation; (ii) any inaccuracy in or omission from any
representation, warranty or other information contained in the O&R Settlement
Agreement signed or accepted by any Indemnitee or any of its Representatives or
in any certificate, report, statement, schedule or other document delivered by
or on behalf of any Indemnitee pursuant to the O&R Settlement Agreement, (iii)
any default (whether in whole or in part) in the due or timely observance,
performance or satisfaction of any covenant or other term or provision of this
Agreement or the O&R Settlement Agreement by the Indemnitor in each case whether
or not disclosed or known to the Indemnitee and whether or not the Indemnitee
relied thereon or had knowledge thereof; and each Indemnitor hereby absolutely,
unconditionally, irrevocably and expressly waives and releases forever any and
all related claims and actions against each such Indemnitee to the extent such
claims or actions arise out of the acts or omissions of the Indemnitor.

(c)                                  The Parties understand and agree that this
Section is not intended, and shall not be deemed or construed, to in any way (i)
impose any Indemnity Obligation of any Indemnitor on any Indemnitee for any
purpose whatsoever, (ii) entitle anyone other than an Indemnitee to any
indemnity, reimbursement or other recovery or benefit under this Section or any
other applicable provision of this Agreement or the O&R Settlement Agreement, or
(iii) apply to any Losses arising under subsections (b)(ii) or (b)(iii) of this
Section to the extent occasioned by any acts or omissions of any Indemnitee
amounting to bad faith, gross negligence or willful misconduct as finally
determined pursuant to Applicable Law by an Authority having jurisdiction.  The
preceding exception for bad faith, gross negligence or willful misconduct is
limited to this Section and is not intended (and shall not be deemed or
construed) to in any way qualify, condition, diminish, restrict, limit or
otherwise affect any other exculpation, indemnification, release, waiver,
consent, acknowledgment, authorization or other term or provision of this
Agreement or the O&R Settlement Agreement.

(d)                                 Any payment due to an Indemnitor from any
Indemnitee (including any payment from any escrow) shall be subject to offset
and reduction for any such indemnification, reimbursement and/or defense and any
related Loss owed to the Indemnitee (on behalf of itself and/or any of its
Affiliates).

(e)                                  Each Indemnitee shall endeavor to give the
Indemnitor prompt notice of any action, suit, proceeding or investigation
against or involving either the Indemnitee or the Indemnitor or any of their
respective assets or properties that would be

2


--------------------------------------------------------------------------------


reasonably likely to give rise to such an indemnification, reimbursement or
defense (each a “Proceeding”); provided, however, that the failure to give such
notice shall not in any way diminish, reduce or otherwise affect the
indemnification, defense or reimbursement obligations of any Indemnitee with
respect thereto under this Agreement, the O&R Settlement Agreement, or
Applicable Law. Each Indemnitee shall have the right to employ separate counsel
of its choice in any Proceeding and to participate in the defense and settlement
thereof.  The Indemnitor shall not be required  to pay the fees and expenses of
counsel selected by any Indemnitee unless any of the following shall occur: (i)
the Indemnitor has given written authorization permitting the Indemnitee to
select and retain counsel to represent the Indemnitee and agreeing that the fees
and expenses of such counsel will be paid by the Indemnitor; (ii) the named
parties to any Proceeding (including impleaded parties) include or are
reasonably likely to include the Indemnitee or any of its Affiliates or
Representatives, and the Indemnitee notifies the Indemnitor that counsel to the
Indemnitee (or counsel to any other Indemnitee) has advised that, in the
professional judgment of such counsel, (x) one or more legal defenses or
counterclaims may be available to such Indemnitee that may be inconsistent with,
different from, or additional to those available to the Indemnitor or any other
Indemnitee or (y) use of counsel selected by the Indemnitor could reasonably be
expected to give rise to a conflict of interest; or (iii) within five (5)
Business Days after any request therefor by the Indemnitee (which notice may be
made with or at any time after the notice required in the first sentence of this
subsection is given), the Indemnitor shall have failed to deliver to the
Indemnitee (on behalf of such Indemnitee and each other Indemnitee) the written
agreement of the Indemnitor to assume at its expense the defense of any
Proceeding, specifying the counsel proposed to be retained.  If the counsel so
proposed by the Indemnitor is not acceptable to the Indemnitee in its reasonable
discretion, then the Indemnitee shall so notify the Indemnitor within five (5)
Business Days and, thereafter, the Indemnitee shall promptly propose other
suitable counsel. When counsel acceptable to the Indemnitee has been selected,
such counsel shall promptly deliver to the Indemnitee (on behalf of such
Indemnitee and all other Indemnitees) written confirmation that it is
representing the Indemnitee and each other Indemnitee and their interests in
such defense, all at the expense of the Indemnitor, which confirmation shall
disclose any other parties such counsel may represent in such defense or any
related matter. In no event shall the Indemnitor be required under this Section
(absent its consent) to pay the fees and expenses of more than one counsel
separate from the counsel selected by the Indemnitor to represent all
Indemnitees in any Proceeding.

(f)                                    Neither the Indemnitor nor any of its
Representatives on its behalf may settle any Proceeding, or offer or agree to do
so, without the prior written consent of the Indemnitee, which consent will not
be unreasonably withheld.  Likewise, neither the Indemnitee nor any of its
Representatives on its behalf may settle any Proceeding, or offer or agree to do
so, without the prior written consent of the Indemnitor, which consent will not
be unreasonably withheld, in each case unless (i) such settlement is without any
further cost, liability or obligation to the

3


--------------------------------------------------------------------------------


Indemnitor, or (ii) the Indemnitor is then in default with respect to any of its
obligations under this Agreement.

(g)                                 No Party referenced in clause (f) above
shall, without the prior written consent of the other Party referenced therein: 
(i) settle or compromise any Proceeding or consent to the entry of any judgment
or order that does not include (as an unconditional term thereof) the delivery
by the plaintiff or other claimant to such other Party of a full and complete
written release of such other Party (in form, scope and substance satisfactory
to the other Party in its reasonable discretion) from any and all obligations
and liabilities in respect of such Proceeding and a dismissal with prejudice of
such Proceeding, or (ii) settle or compromise any Proceeding in any manner that
may adversely affect such other Party or obligate such other Party to pay any
sum or perform any obligation whatsoever, each as determined by such other Party
in its reasonable discretion.

(h)                                 All Losses shall be immediately reimbursable
to the Indemnitee(s) when and as incurred and, in the event of any Proceeding,
without the requirement of awaiting the ultimate outcome of such Proceeding. 
The Indemnitor shall pay to the Indemnitee(s) any and all Losses within ten (10)
days after written notice from the Indemnitee(s) itemizing the amounts thereof
incurred to the date of such notice.  In addition to any other remedy available
for the failure of the Indemnitor to periodically pay such Losses, such Losses,
if not paid within said ten (10) day period, shall bear interest at the annual
rate of eighteen (18) percent per annum until paid in full.

3.                                       Further Assurances.  Each Party agrees
to do such further acts and things and to execute and deliver such statements,
assignments, agreements, instruments and other documents as the other Party from
time to time reasonably may request (a) in order to evidence or confirm the
priorities, subordinations, reservations of right and other agreements made
hereunder, or (b) in order to effectuate the purpose and the terms and
provisions of this Agreement, each in such form and substance consistent with
this Agreement as may be reasonably acceptable to the Parties and each at the
sole cost and expense of the requesting Party.

4.                                       Agreement Absolute, Survival of
Representations, Etc.  Except as otherwise expressly provided in this Agreement,
each of the covenants and other agreements and obligations of each Party
contained in this Agreement: (a) are and shall be absolute, irrevocable and
unconditional, and shall survive and remain and continue in full force and
effect in accordance with their respective terms and provisions, in each case
without regard to (among other things) any invalidity, illegality, non-binding
effect or unenforceability (in whole or in part) for any reason whatsoever of
any of the other terms and provisions of this Agreement or the O&R Settlement
Agreement, including (without limitation) by reason of the absence (in whole or
in part) of any required authentication, authority, capacity, consent,
consideration, disclosure, equivalent value, filing, notice, recordation,
signature, writing or other action, or the presence (in whole or in part) of any
contractual conflict, defense, illegality, misconduct, misrepresentation,
mistake, prohibition, restriction or right of reimbursement, recoupment or
setoff; (b) are and shall be absolute,

4


--------------------------------------------------------------------------------


irrevocable and unconditional with regard to, and shall survive and remain and
continue in full force and effect in accordance with their respective terms and
provisions following and without regard to, each of the following (among other
things): (i) any extension, stay, moratorium or statute of limitations or
similar time constraint under any Applicable Law, (ii) any sale, conveyance,
assignment, participation or other transfer by any Party (in whole or in part)
to any other Person of any one or more of this Agreement, the O&R Settlement
Agreement, or any one or more of the rights, powers, privileges, remedies or
interests of any Party herein or therein, other than as expressly prohibited by
this Agreement, or (iii) any act or omission on the part of any Party or any
other Person or any other event that otherwise might constitute a legal or
equitable defense or counterclaim; in each case in such manner and order, upon
such terms and provisions and subject to such conditions as any Party may deem
necessary or desirable in its sole and absolute discretion, without notice to or
further assent from any other Party (except for such notices and actions as may
be expressly required under this Agreement or by Applicable Law), and without
affecting any of the rights, powers, privileges, remedies and other interests of
any Party under this Agreement, the O&R Settlement Agreement, and Applicable
Law; (c) shall not be subject to any defense, counterclaim, set-off, right of
recoupment, abatement, reduction or other claim or determination that any Party
may have against any other Party or any other Person; (d) shall not be
diminished or qualified by the dissolution, reorganization, insolvency,
bankruptcy, custodianship or receivership of any other Party or the inability of
any of them to pay their respective debts or perform or otherwise satisfy their
respective obligations as they become due for any reason whatsoever; and (e)
shall remain and continue in full force and effect without regard to any of the
foregoing events until all obligations under this Agreement and the O&R
Settlement Agreement, as the case may be, have been fully paid and satisfied.

5.                                       Termination.  Notwithstanding the terms
in Section 4 hereof or in any other provision in this Agreement, this Agreement
shall terminate upon the termination of the O&R Settlement Agreement or the
release of N.Y. Gen from its rights and obligations under the O&R Settlement
Agreement, except as to matters arising prior to such termination or release.

6.                                       Waivers of Notice, Etc.  Except for
notices to a Party expressly required to be given by the other Party under this
Agreement (and without in any way waiving or affecting any notice or other
action described in this Section and required to or from any other Person under
the O&R Settlement Agreement or Applicable Law), each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever each and all of the
following from the other Party: (a) acceptance and notice of any acceptance of
this Agreement or the O&R Settlement Agreement; (b) notice of any action taken
or omitted in reliance hereon; (c) presentment and notice of any presentment;
(d) demand for payment and notice of any such demand; (e) dishonor and notice of
any dishonor; (f) protest and notice of any protest; (h) notice of any material
and adverse effect, whether individually or in the aggregate, or other
information respecting (i) the assets, business, cash flow, expenses, income,
liabilities, operations, properties, prospects, reputation or condition
(financial or otherwise) of any Person, and (ii) the ability of any Person to
pay or otherwise satisfy (as and when due) any of their respective obligations;
and (g) any other proof, notice or demand of any kind whatsoever with respect to
any or all of the

5


--------------------------------------------------------------------------------


Indemnity Obligations. No act or omission of any kind in connection with any of
the foregoing shall in any way impair or otherwise affect the legality,
validity, binding effect or enforceability of any term or provision of this
Agreement, the O&R Settlement Agreement, or any of the Indemnity Obligations.

7.                                       Enforcement, Etc.  Each Party, in its
sole discretion, may proceed to exercise or enforce any right, power, privilege,
remedy or interest that it may have under this Agreement, the O&R Settlement
Agreement, or Applicable Law: (a) at law, in equity or in any other forum
available under Applicable Law; (b) without notice except as otherwise expressly
provided herein; (c) without pursuing, exhausting or otherwise exercising or
enforcing any other right, power, privilege, remedy or interest that it may have
against or in respect of any Person or thing; and (d) in such order and at such
times as a Party may elect in its sole and absolute discretion.

8.                                       Consent to New York Jurisdiction and
Venue, Etc.  The Parties hereby consent and agree that the Supreme Court of the
State of New York for New York County, and the United States District Court for
the Southern District of New York (Manhattan) each shall have personal
jurisdiction and proper venue with respect to any dispute between the Parties;
provided that that the foregoing consent shall not deprive any Party of the
right in its discretion to voluntarily commence or participate in any other
forum having jurisdiction and venue or deprive any Party of the right to appeal
the decision of any such court to a proper appellate court located elsewhere.  
Each Party will not raise, and each Party hereby absolutely, unconditionally,
irrevocably and expressly waives forever, any objection or defense in any such
dispute to any such jurisdiction as an inconvenient forum.  The preceding
consents to jurisdiction and venue in New York State’s Supreme Court have been
made by the Parties in reliance (at least in part) on Section 5-1402 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other Applicable Law.  Each Party acknowledges and
agrees that a final judgment in any action, suit, or proceeding between the
Parties shall be conclusive and binding upon the Parties and may be enforced
against the applicable Party in any other appropriate jurisdiction by an action,
suit or proceeding in such other jurisdiction.  To the extent that a Party may
be entitled to immunity (whether by reason of sovereignty or otherwise) from
suit in any jurisdiction, from the jurisdiction of any court or from any other
legal process, each Party hereby absolutely, unconditionally, irrevocably and
expressly waives forever such immunity.

9.                                       No Fiduciary Relationship, Etc.  Each
Party represents and warrants to and acknowledges and agrees with the other
Party that: (a) the Parties’ sole relationship with each other under this
Agreement is that of arm’s-length counter-party; (b) no term or provision of
this Agreement is intended, nor deemed or construed, to (i) impose on any Party
any trust (other than as expressly provided herein), fiduciary, franchise,
agency, advisory or similar duty to or relationship with any other Party or any
of its Representatives, or (ii) make any Party a partner, joint venturer,
Affiliate, agent or other Representative of any other Party, and each such duty,
relationship, status, benefit or right that would otherwise be imposed by
Applicable Law with respect to this Agreement is hereby absolutely, irrevocably,
unconditionally, expressly and forever waived by each Party except as otherwise
expressly provided herein; and (c) each Party has received and independently

6


--------------------------------------------------------------------------------


and fully reviewed and evaluated this Agreement, the obligations and
transactions contemplated hereunder and the potential effects of such
obligations and transactions on its own business attributes.

10.                                 Reliance.  Each Party shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or other communication (which to the extent permitted
hereunder may be by telecopy or telephone) reasonably believed by such Party to
be genuine and to have been signed, sent or made by the proper Person or
Persons, and upon opinions and advice of legal counsel, independent public
accountants and other experts selected by any Party.

11.                                 Notice.  Any notice, request, demand or
other communication permitted or required to be given to a Party under this
Agreement or the O&R Settlement Agreement shall be in writing and shall be sent
to the addressee at the address set forth in Schedule II attached hereto (or at
such other address as shall be designated by notice to the other Party and
Persons receiving copies), effective upon actual receipt (or refusal to accept
delivery) by the addressee on any Business Day, or the first Business Day
following receipt after the close of normal business hours or on any
non-Business Day, by (a) FedEx (or other equivalent national or international
overnight courier) or United States Express Mail, (b) certified, registered,
priority or express United States mail, return receipt requested, (c) telecopy
or (d) messenger, by hand or any other means of actual delivery.

12.                                 Expenses.  Except as otherwise expressly
provided in this Agreement or the O&R Settlement Agreement, all costs, fees and
expenses incurred in connection with, or in anticipation, administration or
enforcement of, this Agreement shall be paid by the Party incurring such
expenses.  However, this Section is not intended, and shall not be deemed or
construed, to in any way modify or limit any obligation or liability of any
other Person  for any such costs, fees or expenses under any instrument,
agreement or document in favor of any Indemnitee or Indemnitor.

13.                                 Interpretation, Severability, Etc.  The
Parties acknowledge and agree that the terms and provisions of this Agreement
have been negotiated, shall be construed fairly as to all Parties hereto, and
shall not be construed in favor of or against any Party.  In the event that any
term or provision of this Agreement shall be determined to be superseded,
invalid, illegal or otherwise unenforceable pursuant to Applicable Law by an
Authority having jurisdiction and venue: (a) that determination shall not impair
or otherwise affect the validity, legality or enforceability by or before that
Authority of the remaining terms and provisions of this Agreement; (b) if that
determination was due to the scope or duration of any such term or provision,
the Parties agree that such Authority shall have the power (and is hereby
requested by the Parties) to limit the scope or duration of such term or
provision to the maximum permissible under Applicable Law so that said provision
shall be enforceable in such limited form; and (c) this Agreement shall be
enforced as if the unenforceable provision were so deleted or limited to the
greatest extent permitted by Applicable Law; in each case except to the extent
the deletion or limitation thereof could reasonably be expected to impair the
practical realization of the principal rights and benefits hereunder of any
Party.  No such determination shall impair or otherwise affect the validity,
legality or enforceability of any term or provision of this

7


--------------------------------------------------------------------------------


Agreement by or before any other Authority.

14.                                 Successors and Assigns; Assignment; Intended
Beneficiaries.  Whenever in this Agreement reference is made to any Person, such
reference shall be deemed to include the successors, permitted assigns, heirs
and legal representatives of such Person and, without limiting the generality of
the foregoing, all representations, warranties, covenants and other agreements
made by or on behalf of each Party in this Agreement shall inure to the benefit
of the successors, permitted assigns (including, without limitation, 
participants and any Person for whom such Party may be acting as Agent, as
applicable) and legal representatives of the other Party; provided, however,
that nothing herein shall be deemed to authorize or permit any Party to assign
any of its obligations under this Agreement, and no party shall make any such
assignment.  The terms and provisions of this Agreement are for the exclusive
benefit of the Parties hereto, and no other Person (including, without
limitation, creditors of any Party hereto) shall have any right or claim against
any Party by reason of any of those terms and provisions or be entitled to
enforce any of those terms and provisions against any Party.

15.                                 No Waiver by Action, Cumulative Rights,
Etc.  Any waiver or consent respecting this Agreement shall be effective only if
in writing and signed by each applicable Party against whom enforcement may be
sought and then only in the specific instance and for the specific purpose for
which given.  No waiver or consent shall be deemed (regardless of frequency
given) to be a further or continuing waiver or consent.  The failure or delay
(in whole or in part) of any Party to require performance of, or to exercise or
otherwise enforce any of the rights or remedies of such Party with respect to,
any term or provision of this Agreement shall in no way affect the right of any
Party at a later time to exercise or otherwise enforce any such term or
provision.  No notice to or demand on any Party or other Person in any case
shall entitle such Party or Person to any other or further notice or demand. 
All representations, warranties, covenants, agreements and obligations of each
Party (whether individual, joint, several or otherwise) in this Agreement and
all rights, powers, privileges, remedies and other interests of each Party under
this Agreement or Applicable Law are cumulative and not alternatives.

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the applicable federal law of the
United States of America, and to the extent not preempted by such federal law,
by the applicable law of the State of New York (other than those conflict of law
rules that would defer to the substantive laws of another jurisdiction).  This
governing law election has been made by the parties in reliance (at least in
part) on Section 5-1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.

17.                                 Counterparts, Amendments, Etc. This
Agreement or any supplement, modification, amendment, restatement or waiver
respecting this Agreement may be executed in two  (2) or more counterpart copies
of the entire document or of signature pages to the document, each of which may
have been executed by one or more of the signatories hereto or thereto and
delivered by mail, courier, telecopy, pdf file or other electronic means, but
all of which, when taken together, shall constitute a single instrument or
agreement binding upon all of the signatories hereto or thereto, as the case may
be.  Each and every

8


--------------------------------------------------------------------------------


supplement, modification or amendment to or restatement of this Agreement shall
be in writing and signed by all of the Parties hereto, as applicable, and each
and every waiver of, or consent to any departure from, any term or provision of
this Agreement shall be in writing and signed by each Party against whom
enforcement thereof may be sought.

IN WITNESS WHEREOF, the undersigned have signed this Agreement or caused it to
be signed by their duly authorized signatories effective as of the date first
written above.

MIRANT BOWLINE, LLC

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

MIRANT NY-GEN, LLC

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

MIRANT LOVETT, LLC

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

9


--------------------------------------------------------------------------------


SCHEDULE I

Definitions and Interpretation

1.             Defined Terms.

“Affiliate” of a referenced Person shall mean (a) another Person controlling,
controlled by or under common control with such referenced Person, (b) any other
Person beneficially owning or controlling ten percent (10%) or more of the
outstanding voting securities, rights or interests in the capital, distributions
or profits of the referenced Person or (c) any officer or director of or partner
in the referenced Person.  The terms “control”, “controlling”, “controlled” and
the like shall mean the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person or the disposition
of its assets or properties, whether through ownership, by contract, arrangement
or understanding, or otherwise. None of the Parties shall be deemed to be
Affiliates of each other.

“Agreement” means the Cross-Indemnification Agreement among Mirant Bowline LLC,
Mirant NY-Gen, LLC, and Mirant Lovett, LLC dated the      day of
                , 2007.

“Applicable Law” shall mean any applicable law, including (without limitation)
any applicable:  (a) federal, state, provincial, territorial, county, municipal,
local or other governmental or quasi-governmental law, statute, ordinance, rule,
regulation, requirement, policy or use or disposal classification or restriction
or interpretation thereof; (b) judicial, administrative or other governmental or
quasi-governmental order, injunction, writ, judgment, decree, ruling,
interpretation, guideline, finding or other directive; (c) common law or other
legal or quasi-legal precedent; (d) arbitrator’s, mediator’s or referee’s
decision, finding, award or recommendation; or (e) charter, rule, regulation or
other organizational or governance document of any national securities exchange
or market or other self-regulatory or governing body or organization; in each
case (i) whether domestic or foreign, (ii) whether at law, in equity or
otherwise, and (iii) as the same may be adopted, supplemented, modified,
amended, restated or replaced from time to time or any corresponding or
succeeding provisions thereof.

“Authority” shall mean any governmental, quasi-governmental or industry
authority, including (without limitation) any federal, state, provincial,
territorial, county, municipal, local or other government or governmental or
quasi-governmental agency, board, branch, bureau, commission, court, department
or other instrumentality or political unit or subdivision, whether domestic or
foreign, any national securities exchange or market, or any accreditation,
self-regulatory or governing body, center, commission or similar organization.

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are legally required or permitted to be closed for business in the State of New
York.

10


--------------------------------------------------------------------------------


“Indemnitee(s)” has the meaning attributed thereto in Section 2(b) of the
Agreement.

“Indemnitor(s)” has the meaning attributed thereto in the recitals to the
Agreement.

“Indemnity Obligation(s)” shall mean an Indemnitor’s obligations to indemnify
and reimburse any Indemnitees for any and all of their respective Losses under
this Agreement.

“Loss” shall mean any loss, damage, injury, harm, detriment, decline in value,
lost opportunity, liability, exposure, claim, demand, action, suit, proceeding,
arbitration, mediation, investigation, audit, review, payment, settlement,
judgment, award, fine, penalty, tax, fee, charge, cost or expense (including,
without limitation, any liability payment, any disbursement, expense or fee or
other amount paid to any attorney or other professional advisor, and any costs
of investigation or remediation).

“O&R” has the meaning attributed thereto in the recitals to the Agreement.

“O&R Settlement Agreement” has the meaning attributed thereto in the recitals to
the Agreement.

“Party” and “Parties” shall have the meanings respectively assigned to them in
the opening paragraph of the Agreement.

“Person” shall include (without limitation) any manner of association, business
trust, company, corporation, estate, governmental or other Authority, group
(including one under Section 13(d)(3) of the Securities Exchange Act),  joint
venture, limited liability company, natural person, partnership, syndicate,
trust or other entity.

“Proceeding” has the meaning attributed thereto in Section 2(e) of the
Agreement.

“Representative” of a referenced Person shall mean any subsidiary or other
Affiliate of the referenced Person or any equity-holder, partner, equity holder,
member, director, officer, manager, employee, subcontractor or consultant,
agent, attorney, accountant, financial or other advisor or representative of the
referenced Person or of any of its subsidiaries or other Affiliates.

2.             Rules of Interpretation.

In the Agreement, the meaning of each capitalized term or other word or phrase
defined in singular form also shall apply to the plural form of such term, word
or phrase, and vice versa; each singular pronoun shall be deemed to include the
plural variation thereof, and vice versa; and each gender specific pronoun shall
be deemed to include the neuter, masculine and feminine, in each case as the
context may permit or required.  Any table of contents or caption, section or
other heading is for reference purposes only and shall not affect the meaning or
interpretation of such document; and each reference to any Section, subsection,
and the like shall mean those of or attached to such document unless otherwise
expressly provided.  The word “event” shall include (without limitation) any

11


--------------------------------------------------------------------------------


event, occurrence, circumstance, condition or state of facts; the words
“hereof”, “herein” and “hereunder” and words of similar import shall refer to
such document as a whole and not to any particular provision of such document;
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “(without limitation)”, whether or not so stated, and in any event
shall not in any way (i) limit the generality of the provision preceding such
word, (ii) preclude any other applicable item encompassed by the provision
preceding such word, or (iii) be deemed or construed to do so; and unless the
context clearly requires otherwise, the word “or” shall have both the inclusive
and alternative meaning represented by the phrase “and/or”.  Reference to any
Applicable Law, whether generically or specifically, shall mean such Applicable
Law as adopted, supplemented, modified, amended, restated, codified, replaced or
reenacted, in whole or in part, and then in effect; and each reference to any
instrument, Agreement or other document (including any defined term) in this
agreement shall mean such instrument, lease, agreement or other document as the
same may have been and hereafter may be executed, amended, restated, replaced,
supplemented or otherwise modified.

12


--------------------------------------------------------------------------------


SCHEDULE II

Addresses of the Parties

13


--------------------------------------------------------------------------------